Exhibit 10.1

EXECUTION VERSION

Revolving Credit CUSIP Number: 19210VAB3

 

 

 

$100,000,000

CREDIT AGREEMENT

dated as of August 1, 2012,

by and among

COEUR D’ALENE MINES CORPORATION,

as Parent,

COEUR ALASKA, INC. and COEUR ROCHESTER, INC.,

as Borrowers,

the Lenders referred to herein,

as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swingline Lender and Issuing Lender

 

 

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arranger and Joint Book Manager

BARCLAYS BANK PLC,

as Joint Lead Arranger, Joint Book Manager and Syndication Agent

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.1

   Definitions      1   

SECTION 1.2

   Other Definitions and Provisions      34   

SECTION 1.3

   Accounting Terms      35   

SECTION 1.4

   UCC Terms      35   

SECTION 1.5

   Rounding      35   

SECTION 1.6

   References to Agreement and Laws      35   

SECTION 1.7

   Times of Day      35   

SECTION 1.8

   Letter of Credit Amounts      35   

SECTION 1.9

   Guaranty Obligations      36   

SECTION 1.10

   Covenant Compliance Generally      36   

ARTICLE II REVOLVING CREDIT FACILITY

     36   

SECTION 2.1

   Revolving Credit Loans      36   

SECTION 2.2

   Swingline Loans      36   

SECTION 2.3

   Procedure for Advances of Revolving Credit Loans and Swingline Loans      38
  

SECTION 2.4

   Repayment and Prepayment of Revolving Credit and Swingline Loans      39   

SECTION 2.5

   Permanent Reduction of the Revolving Credit Commitment      40   

SECTION 2.6

   Termination of Revolving Credit Facility      41   

ARTICLE III LETTER OF CREDIT FACILITY

     41   

SECTION 3.1

   L/C Commitment      41   

SECTION 3.2

   Procedure for Issuance of Letters of Credit      42   

SECTION 3.3

   Commissions and Other Charges      42   

SECTION 3.4

   L/C Participations      43   

SECTION 3.5

   Reimbursement Obligation of the Borrowers      44   

SECTION 3.6

   Obligations Absolute      45   

SECTION 3.7

   Effect of Letter of Credit Application      45   

ARTICLE IV [Intentionally Omitted]

     45   

ARTICLE V GENERAL LOAN PROVISIONS

     45   

SECTION 5.1

   Interest      45   

SECTION 5.2

   Notice and Manner of Conversion or Continuation of Loans      47   

SECTION 5.3

   Fees      48   

SECTION 5.4

   Manner of Payment      48   

SECTION 5.5

   Evidence of Indebtedness      49   

SECTION 5.6

   Adjustments      49   

 

-i-



--------------------------------------------------------------------------------

SECTION 5.7

   Obligations of Lenders      50   

SECTION 5.8

   Changed Circumstances      51   

SECTION 5.9

   Indemnity      52   

SECTION 5.10

   Increased Costs      52   

SECTION 5.11

   Taxes      54   

SECTION 5.12

   Mitigation Obligations; Replacement of Lenders      58   

SECTION 5.13

   Incremental Revolving Credit Increases      59   

SECTION 5.14

   Cash Collateral      61   

SECTION 5.15

   Defaulting Lenders      62   

ARTICLE VI CONDITIONS OF CLOSING AND BORROWING

     65   

SECTION 6.1

   Conditions to Closing      65   

SECTION 6.2

   Conditions to Initial Extensions of Credit      66   

SECTION 6.3

   Conditions to All Extensions of Credit      72   

ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

     72   

SECTION 7.1

   Organization; Power; Qualification      73   

SECTION 7.2

   Ownership      72   

SECTION 7.3

   Organizational Structure      73   

SECTION 7.4

   Authorization Enforceability      73   

SECTION 7.5

   Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.      73
  

SECTION 7.6

   Compliance with Law; Governmental Approvals      74   

SECTION 7.7

   Tax Returns and Payments      74   

SECTION 7.8

   Expropriation      74   

SECTION 7.9

   Intellectual Property Matters      74   

SECTION 7.10

   Environmental Matters      75   

SECTION 7.11

   Insurance      75   

SECTION 7.12

   Employee Benefit Matters      76   

SECTION 7.13

   Margin Stock      77   

SECTION 7.14

   Government Regulation      77   

SECTION 7.15

   Employee Relations      77   

SECTION 7.16

   [Intentionally Omitted]      77   

SECTION 7.17

   Financial Statements      78   

SECTION 7.18

   No Material Adverse Change      78   

SECTION 7.19

   Solvency      78   

SECTION 7.20

   Titles to Properties      78   

SECTION 7.21

   Mining Rights      78   

SECTION 7.22

   Perfection and Priority of Liens      79   

SECTION 7.23

   Litigation      79   

SECTION 7.24

   OFAC      79   

SECTION 7.25

   Absence of Defaults      80   

SECTION 7.26

   Senior Indebtedness Status      80   

 

-ii-



--------------------------------------------------------------------------------

SECTION 7.27

   Intentionally Omitted      80   

SECTION 7.28

   Disclosure      80   

ARTICLE VIII AFFIRMATIVE COVENANTS

     81   

SECTION 8.1

   Financial Statements and Budgets      81   

SECTION 8.2

   Certificates; Other Reports      82   

SECTION 8.3

   Notice of Litigation and Other Matters      83   

SECTION 8.4

   Preservation of Corporate Existence and Related Matters      84   

SECTION 8.5

   Maintenance of Property, Contracts and Licenses      85   

SECTION 8.6

   Insurance      85   

SECTION 8.7

   Accounting Methods and Financial Records      86   

SECTION 8.8

   Payment of Taxes and Other Obligations      86   

SECTION 8.9

   Compliance with Laws and Approvals      86   

SECTION 8.10

   Environmental Laws      86   

SECTION 8.11

   Compliance with ERISA      86   

SECTION 8.12

   Compliance with Agreements      87   

SECTION 8.13

   Visits and Inspections      87   

SECTION 8.14

   Additional Subsidiaries and Real Property      87   

SECTION 8.15

   Use of Proceeds      90   

SECTION 8.16

   [Intentionally Omitted]      90   

SECTION 8.17

   Further Assurances      90   

ARTICLE IX NEGATIVE COVENANTS

     90   

SECTION 9.1

   Indebtedness      90   

SECTION 9.2

   Liens      92   

SECTION 9.3

   Investments      95   

SECTION 9.4

   Fundamental Changes      97   

SECTION 9.5

   Asset Dispositions. Make any Asset Disposition except:      98   

SECTION 9.6

   Restricted Payments      100   

SECTION 9.7

   Transactions with Affiliates      101   

SECTION 9.8

   Accounting Changes; Organizational Documents      101   

SECTION 9.9

   Payments and Modifications of Certain Indebtedness      102   

SECTION 9.10

   No Further Negative Pledges; Restrictive Agreements      103   

SECTION 9.11

   Nature of Business      103   

SECTION 9.12

   [Intentionally Omitted]      103   

SECTION 9.13

   Sale Leasebacks      104   

SECTION 9.14

   [Intentionally Omitted]      104   

SECTION 9.15

   Financial Covenants      104   

SECTION 9.16

   [Intentionally Omitted]      104   

SECTION 9.17

   Disposal of Subsidiary Interests      104   

SECTION 9.18

   Designation of Subsidiaries      104   

ARTICLE X DEFAULT AND REMEDIES

     105   

SECTION 10.1

   Events of Default      105   

 

-iii-



--------------------------------------------------------------------------------

SECTION 10.2

   Remedies      108   

SECTION 10.3

   Rights and Remedies Cumulative; Non-Waiver; etc.      109   

SECTION 10.4

   Crediting of Payments and Proceeds      110   

SECTION 10.5

   Administrative Agent May File Proofs of Claim      111   

SECTION 10.6

   Credit Bidding      111   

ARTICLE XI THE ADMINISTRATIVE AGENT

     112   

SECTION 11.1

   Appointment and Authority      112   

SECTION 11.2

   Rights as a Lender      112   

SECTION 11.3

   Exculpatory Provisions      113   

SECTION 11.4

   Reliance by the Administrative Agent      114   

SECTION 11.5

   Delegation of Duties      114   

SECTION 11.6

   Resignation of Administrative Agent      114   

SECTION 11.7

   Non-Reliance on Administrative Agent and Other Lenders      115   

SECTION 11.8

   No Other Duties, etc.      116   

SECTION 11.9

   Collateral and Guaranty Matters      116   

SECTION 11.10

   Secured Hedge Agreements and Secured Cash Management Agreements      117   

ARTICLE XII MISCELLANEOUS

     117   

SECTION 12.1

   Notices      117   

SECTION 12.2

   Amendments, Waivers and Consents      120   

SECTION 12.3

   Expenses; Indemnity      122   

SECTION 12.4

   Right of Setoff      125   

SECTION 12.5

   Governing Law; Jurisdiction, Etc.      125   

SECTION 12.6

   Waiver of Jury Trial      126   

SECTION 12.7

   Reversal of Payments      126   

SECTION 12.8

   Injunctive Relief      127   

SECTION 12.9

   Accounting Matters      127   

SECTION 12.10

   Successors and Assigns; Participations      127   

SECTION 12.11

   Treatment of Certain Information; Confidentiality      131   

SECTION 12.12

   Performance of Duties      132   

SECTION 12.13

   All Powers Coupled with Interest      132   

SECTION 12.14

   Survival      133   

SECTION 12.15

   Titles and Captions      133   

SECTION 12.16

   Severability of Provisions      133   

SECTION 12.17

   Counterparts; Integration; Effectiveness; Electronic Execution      133   

SECTION 12.18

   Term of Agreement      134   

SECTION 12.19

   USA PATRIOT Act      134   

SECTION 12.20

   Independent Effect of Covenants      134   

SECTION 12.21

   Inconsistencies with Other Documents      134   

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS

   

Exhibit A-1

    -      Form of Revolving Credit Note

Exhibit A-2

    -      Form of Swingline Note

Exhibit B

    -      Form of Notice of Borrowing

Exhibit C

    -      Form of Notice of Account Designation

Exhibit D

    -      Form of Notice of Prepayment

Exhibit E

    -      Form of Notice of Conversion/Continuation

Exhibit F

    -      Form of Officer’s Compliance Certificate

Exhibit G

    -      Form of Assignment and Assumption

Exhibit H

    -      Forms of U.S. Tax Compliance Certificates

Exhibit I


    -      Form of Guaranty and Collateral Agreement

Exhibit J

    -      Form of Pledge Agreement

SCHEDULES

   

Schedule 1.1

    -      Lenders

Schedule 6.2

    -      Mortgaged Property

Schedule 7.1

    -      Jurisdictions of Organization and Qualification

Schedule 7.2

    -      Subsidiaries and Capitalization

Schedule 7.3

    -      Organizational Structure

Schedule 7.12

    -      ERISA Plans

Schedule 7.15

    -      Labor and Collective Bargaining Agreements

Schedule 7.20

    -      Real Property

Schedule 7.23

    -      Litigation

Schedule 9.1

    -      Existing Indebtedness

Schedule 9.2

    -      Existing Liens

Schedule 9.3

    -      Existing Loans, Advances and Investments

Schedule 9.7

    -      Transactions with Affiliates

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of August 1, 2012, by and among COEUR D’ALENE MINES
CORPORATION, an Idaho corporation, as Parent, COEUR ALASKA, INC., a Delaware
corporation and COEUR ROCHESTER, INC., a Delaware corporation, as Borrowers, the
lenders who are party to this Agreement and the lenders who may become a party
to this Agreement pursuant to the terms hereof, as Lenders, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent for the Lenders.

STATEMENT OF PURPOSE

The Borrowers have requested, and, subject to the terms and conditions hereof,
the Administrative Agent and the Lenders have agreed, to extend certain credit
facilities to the Borrowers on the terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person (other than the
Parent or a Subsidiary of the Parent) which directly or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, such first Person or any of its Subsidiaries. The term “control”
means (a) the power to vote ten percent (10%) or more of the securities or other
equity interests of a Person having ordinary voting power, or (b) the
possession, directly or indirectly, of any other power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise. The terms “controlling” and
“controlled” have meanings correlative thereto.

“Agency Fee Letter” means the separate agency fee letter agreement dated May 3,
2012, between the Borrowers and the Administrative Agent.

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.



--------------------------------------------------------------------------------

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:

 

                Revolving Credit Loans  

Pricing
Level

  

Consolidated Total

Leverage Ratio

   Commitment
Fee     LIBOR +     Base Rate +   I    Less than 1.00 to 1.00      0.50 %     
2.25 %      1.25 %  II    Greater than or equal to 1.00 to 1.00, but less than
1.50 to 1.00      0.50 %      2.50 %      1.50 %  III    Greater than or equal
to 1.50 to 1.00, but less than 2.00 to 1.00      0.60 %      2.75 %      1.75 % 
IV    Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00     
0.70 %      3.00 %      2.00 %  V    Greater than or equal to 2.50 to 1.00     
0.75 %      3.25 %      2.25 % 

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) five (5) Business Days after the day by which the
Parent is required to provide an Officer’s Compliance Certificate pursuant to
Section 8.2(a) for the most recently ended fiscal quarter of the Parent;
provided that (a) the Applicable Margin shall be based on Pricing Level II until
the first Calculation Date occurring after the Signing Date and, thereafter the
Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Parent preceding the applicable Calculation Date, and (b) if the Parent
fails to provide the Officer’s Compliance Certificate as required by
Section 8.2(a) for the most recently ended fiscal quarter of the Parent
preceding the applicable Calculation Date, the Applicable Margin from such
Calculation Date shall be based on Pricing Level V until such time as an
appropriate Officer’s Compliance Certificate is provided, at which time the
Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Parent preceding such Calculation Date. The Applicable Margin shall be
effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Applicable Margin shall be applicable to all Extensions of
Credit then existing or subsequently made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or
Section 8.2(a) is shown to be inaccurate (regardless of whether (i) this
Agreement is in effect, (ii) the Revolving Credit Commitments are in effect, or
(iii) any Extension of Credit is outstanding when such inaccuracy is discovered
or such financial statement or Officer’s Compliance Certificate was delivered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any

 

-2-



--------------------------------------------------------------------------------

period when this Agreement is in effect (an “Applicable Period”) than the
Applicable Margin applied for such Applicable Period, then (A) the Parent shall
within three (3) Business Days deliver to the Administrative Agent a corrected
Officer’s Compliance Certificate for such Applicable Period, (B) the Applicable
Margin for such Applicable Period shall be determined as if the Consolidated
Total Leverage Ratio in the corrected Officer’s Compliance Certificate were
applicable for such Applicable Period, and (z) the Parent shall retroactively be
obligated to pay within three (3) Business Days to the Administrative Agent the
accrued additional interest and fees owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with Section 5.4. Nothing in
this paragraph shall limit the rights of the Administrative Agent and Lenders
with respect to Section 5.1(c) and Section 10.2 nor any of their other rights
under this Agreement. The Parent’s obligations under this paragraph shall
survive the termination of the Commitments and the repayment of all other
Obligations hereunder.

The Applicable Margins set forth above shall be increased as, and to the extent,
required by Section 5.13.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” or “Arrangers” means, as the context requires, one or more of Wells
Fargo Securities, LLC and/or Barclays Bank PLC, each in its capacity as joint
lead arranger and joint bookrunner, and its successors.

“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, any Capital Stock owned thereby) of any Credit
Party or any Subsidiary thereof whether by sale, lease, transfer or otherwise,
and any issuance of Capital Stock by any Subsidiary of the Parent to any Person
that is not a Credit Party or any Subsidiary thereof. The term “Asset
Disposition” shall not include (a) any Equity Issuance, (b) the sale, lease or
other transfer of inventory or accounts receivable in the ordinary course of
business (including the sale of gold and gold bearing material pursuant to the
Franco-Nevada Agreement and other sales under forward contracts), (c) the
transfer of assets to the Parent, any Borrower or any Subsidiary Guarantor
pursuant to any other transaction permitted pursuant to Section 9.4, (d) the
write-off, discount, sale or other disposition of defaulted or past-due
receivables and similar obligations in the ordinary course of business and not
undertaken as part of an accounts receivable financing transaction, (e) the
disposition of any Hedge Agreement, (f) dispositions of Investments in cash and
Cash Equivalents and (g) (i) the transfer by any Credit Party of its assets to
any other Credit Party, (ii) the transfer by any Non-Guarantor Subsidiary of its
assets to any Credit Party (provided that in connection with any new transfer,
such Credit Party shall not pay more than an amount equal to the fair market
value of such assets as determined in good faith at the time of such transfer)
and (iii) the transfer by any Non-Guarantor Subsidiary of its assets to any
other Non-Guarantor Subsidiary (other than (x) any transfer of the Capital Stock
of Coeur Mexicana that would result in such Capital Stock not being pledged to
the Administrative Agent for the benefit of the Secured Parties pursuant to
either the Guaranty and Collateral Agreement or the Pledge Agreement or (y) any
transfer by Coeur Mexicana of its interests in the Palmarejo Mine).

 

-3-



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.10), and accepted by the Administrative Agent, in substantially
the form attached as Exhibit G or any other form approved by the Administrative
Agent.

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

“Availability” means, at any given time, the amount by which the Revolving
Credit Commitment at such time exceeds the Revolving Credit Outstandings at such
time; provided, that for purposes of this determination Availability shall not
be less than zero.

“Available Amount” means, at any time (the “Reference Date”), the total of:

(a) the aggregate amount of all Net Cash Proceeds received by the Parent or any
Subsidiary in connection with any Equity Issuances on or after the Signing Date
through the Reference Date; plus

(b) the aggregate amount of all Net Cash Proceeds received by the Parent or any
Subsidiary in connection with any Debt Issuances on or after the Signing Date,
including pursuant to Section 9.1(i) or from any draws under the Revolving
Credit Facility or any other revolving credit facility (less any amounts that
have been repaid under the Revolving Credit Facility or any other revolving
credit facility) through the Reference Date; plus

(c) Free Cash Flow generated by the Parent and its Subsidiaries after the
Signing Date through the last day of the most recently ended fiscal quarter of
the Parent for which financial statements have been delivered pursuant to
Section 8.1(a) or (b) after the Closing Date and on or prior to the Reference
Date; plus

(d) 75% of the unrestricted cash and Cash Equivalents held by the Parent and its
Subsidiaries on the Signing Date; minus

(e) the aggregate amount of any Investments made pursuant to any of
Section 9.3(c), (g) and (p), any Restricted Payment made pursuant to
Section 9.6(d) and any payments made pursuant to Section 9.9(b)(iv) during the
period commencing on the Signing Date and ending on the Reference Date (and, for
purposes of this clause (e), without taking into account the intended usage of
the Available Amount on such Reference Date), less Realized Amounts (to the
extent not covered in Consolidated EBITDA) in respect to any such Investments.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the Borrowers under Section 5.8(a) shall remain in
effect, LIBOR for an Interest Period of one month plus 1%; each change in the
Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds Rate or LIBOR.

 

-4-



--------------------------------------------------------------------------------

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).

“Borrower” or “Borrowers” means one or both of Coeur Rochester and Coeur Alaska,
as the context may require.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Rate Loan, or any
Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
day for trading by and between banks in Dollar deposits in the London interbank
market.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Asset” means, with respect to the Parent and its Subsidiaries, any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of the Parent and its
Subsidiaries.

“Capital Expenditures” means, with respect to the Parent and its Subsidiaries
for any period, the aggregate cash expenditures of the Parent and its
Subsidiaries during such period for the acquisition of Capital Assets, as
determined in accordance with GAAP, net of any Net Cash Proceeds received from
all dispositions of Capital Assets during such period (to the extent permitted
hereunder) that have been reinvested in other Capital Assets used or useful in
the business of the Parent and its Subsidiaries; provided that Capital
Expenditures shall not be less than zero.

“Capital Lease” means any lease of any property by the Parent or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Parent
and its Subsidiaries. Notwithstanding the foregoing, any obligations of a Person
under a lease (whether existing now or entered into in the future) that is not
(or would not be) a Capital Lease under GAAP as in effect on the Signing Date,
shall not be treated as a Capital Lease solely as a result of the adoption after
the Signing Date of changes in GAAP described in the Proposed Accounting
Standards Update to Leases (Topic 840) issued by the Financial Accounting
Standards Board on August 17, 2010 (as the same may be amended from time to
time).

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

 

-5-



--------------------------------------------------------------------------------

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lender or
the Lenders, as collateral for L/C Obligations or obligations of the Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances or, if the Administrative Agent and the Issuing Lender shall agree, in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Lender. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such Cash Collateral and other
credit support.

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within six months from the date of acquisition thereof, (b) commercial
paper maturing no more than one year from the date of creation thereof and
currently having one of the two highest ratings obtainable from either S&P or
Moody’s, (c) certificates of deposit and eurodollar time deposits maturing no
more than six months from the date of creation thereof issued by any Lender or
by commercial banks having combined capital, surplus and undivided profits of
not less than $500,000,000 and having a rating of “A” or better by a nationally
recognized rating agency; provided that the aggregate amount invested in such
certificates of deposit shall not at any time exceed $5,000,000 for any one such
certificate of deposit and $10,000,000 for any one such bank; and provided
further that Cash Equivalents may include certificates of deposit and eurodollar
time deposits at a commercial bank that does not meet the ratings or capital
requirements set forth above, in an aggregate amount at any time outstanding,
not to exceed, as of any date of calculation, $1,000,000, (d) time deposits
maturing no more than thirty (30) days from the date of creation thereof with
commercial banks or savings banks or savings and loan associations each having
membership either in the FDIC or the deposits of which are insured by the FDIC
and in amounts not exceeding the maximum amounts of insurance thereunder, (e) to
the extent not constituting cash, deposits in demand deposit accounts in the
name of the Parent or any Subsidiary, from time to time in the ordinary course
of business, (f) repurchase obligations with a term of not more than seven days
for underlying securities of the types described in clauses (a) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above, and (g) money market funds at least 95% of the assets of
which constitute Cash Equivalents of the kinds described in clauses (a) through
(f) of this definition;.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender, an Affiliate of a Lender, the Administrative
Agent or an Affiliate of the Administrative Agent, in its capacity as a party to
such Cash Management Agreement.

“CFC” means a controlled foreign corporation within the meaning of Section 957
of the Code.

 

-6-



--------------------------------------------------------------------------------

“Change in Control” means an event or series of events by which:

(a) at any time, the Parent (directly, or indirectly through one or more other
Credit Parties) shall fail to own one hundred percent (100%) of the Capital
Stock of each of the Borrowers entitled to vote in the election of members of
the board of directors (or equivalent governing body) of such Borrower; or

(b) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a “person” or “group” shall be deemed to have “beneficial ownership”
of all Capital Stock that such “person” or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of more than thirty
percent (30%) of the Capital Stock of the Parent entitled to vote in the
election of members of the board of directors (or equivalent governing body) of
the Parent or (ii) a majority of the members of the board of directors (or other
equivalent governing body) of the Parent shall not constitute Continuing
Directors; or

(c) there shall have occurred under any indenture or other instrument evidencing
any Indebtedness or Capital Stock of the Parent, either Borrower or any other
Material Subsidiary of the Parent in excess of the Threshold Amount any “change
in control” or similar defined event (as set forth in the indenture, agreement
or other evidence of such Indebtedness) constituting a default thereunder or
obligating the Parent or any of its Subsidiaries to repurchase, redeem or repay
all or any part of the Indebtedness or Capital Stock provided for therein.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan or a Swingline Loan.

“Closing Date” means the date on which the conditions set forth in Section 6.2
are met or waived in accordance with the terms of this Agreement.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended or modified from time to time.

“Coeur Alaska” means Coeur Alaska, Inc., a Delaware corporation.

 

-7-



--------------------------------------------------------------------------------

“Coeur Mexicana” means Coeur Mexicana S.A. de C.V., a company organized under
the laws of Mexico.

“Coeur Rochester” means Coeur Rochester, Inc., a Delaware corporation.

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage.

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments of such Lenders.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Parent and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes net of tax credits paid during such period, (ii) Consolidated
Interest Expense for such period, (iii) amortization, depreciation and other
non-cash charges for such period (including (x) non-cash charges in respect of
foreign currency translation losses (including non-cash losses related to
currency remeasurements of Indebtedness), (y) non-cash losses attributable to
movement in the mark-to-market valuation of Hedging Obligations pursuant to
Financial Accounting Standards Board Statement No. 133 and (z) non-cash
mark-to-market losses in respect of the Franco-Nevada Agreement, in each case,
of the Parent and its Subsidiaries for such period) (except to the extent that
such non-cash charges are reserved for cash charges to be taken in the future),
(iv) extraordinary losses during such period (excluding extraordinary losses
from discontinued operations), (v) all unusual or non-recurring charges or
expenses and all restructuring charges in an amount not to exceed $10,000,000 in
any four fiscal quarter period, (vii) non-cash portion of stock based
compensation, and (viii) Transaction Costs to the extent not capitalized less
(c) interest income and any extraordinary gains during such period (including
(w) non-cash charges in respect of any foreign currency translation gains
(including non-cash gains related to currency remeasurements of Indebtedness),
(x) non-cash gains attributable to movement in the mark-to-market valuation of
Hedging Obligations pursuant to Financial Accounting Standards Board Statement
No. 133, (y) non-cash mark-to-market gains in respect of the Franco-Nevada
Agreement and (z) any gains in connection with any San Bartolomé Political Risk
Insurance Event, in each case, of the Parent and its Subsidiaries for such
period, to the extent that such gains were included in computing Consolidated
Net Income).

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date to (b) Consolidated
Interest Expense for the period of four (4) consecutive fiscal quarters ending
on or immediately prior to such date.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, interest expense
(including, without limitation, interest expense attributable to Capital Leases)
for such period, determined on a Consolidated basis for the Parent and its
Subsidiaries in accordance with GAAP, but excluding any amount not payable in
cash.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Parent and its Subsidiaries for such period, determined on a Consolidated basis,
without duplication, in accordance with GAAP; provided, that in calculating
Consolidated Net Income of the Parent and its Subsidiaries for any period, there
shall be excluded (a) the net income (or loss) of any Person (other than a
Subsidiary which shall be subject to clause (c) below), in which the Parent or
any of its Subsidiaries has a joint interest with a third party or that is
accounted for by the equity method of accounting , except to the extent such net
income is actually paid in cash to the Parent or any of its Subsidiaries by
dividend or other distribution during such period, (b) the net income (or loss)
of any Person accrued prior to the date it becomes a Subsidiary of the Parent or
any of its Subsidiaries or is merged into or consolidated with the Parent or any
of its Subsidiaries or that Person’s assets are acquired by the Parent or any of
its Subsidiaries except to the extent included pursuant to the foregoing
clause (a), (c) the net income, of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
to the Parent or any of its Subsidiaries of such net income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary and (d) all extraordinary gains and losses and all gains and
losses realized in connection with any Asset Disposition or the disposition of
securities or the early extinguishment of Indebtedness, together with any
related provision for taxes on any such gain or loss.

“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Parent and its Subsidiaries on a Consolidated basis without
duplication, the sum of all Indebtedness of the Parent and its Subsidiaries.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.

“Continuing Directors” means the directors of the Parent on the Signing Date and
each other director of the Parent who was nominated for election or elected to
the Board of Directors of the Parent with the approval of a majority of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Senior Notes” means the Parent’s 3.25% convertible senior notes due
2028.

 

-9-



--------------------------------------------------------------------------------

“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.

“Credit Parties” means, collectively, the Borrowers, the Parent and the
Subsidiary Guarantors.

“Debt Issuance” shall mean the issuance of any Indebtedness for borrowed money
by any Credit Party or any of its Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans,
participations in L/C Obligations or participations in Swingline Loans required
to be funded by it hereunder within two Business Days of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
the Administrative Agent and Borrowers in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrowers, the Administrative Agent, the Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrowers, to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the FDIC or any other state or
federal regulatory authority acting in such a capacity; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of

 

-10-



--------------------------------------------------------------------------------

attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 5.15(b)) upon delivery of written notice
of such determination to the Borrowers, the Issuing Lender, the Swingline Lender
and each Lender.

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock) (except as a result of a change of control or asset sale so long
as any rights of the holders thereof upon the occurrence of a change of control
or asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), in whole or in part, (c) requires the scheduled payment of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is 91 days after the
Revolving Credit Maturity Date; provided, that if such Capital Stock is issued
pursuant to a plan for the benefit of the Parent or its Subsidiaries or by any
such plan to such employees, such Capital Stock shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by the Parent or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Subsidiary that (a) is organized under the laws
of any political subdivision of the United States, (b) is not a FSHCO and (c) is
not owned directly or indirectly by a CFC.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.10(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.10(b)(iii)).

“Employee Benefit Plan” means (a) any “employee benefit plan” within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party
or, to the extent any Credit Party has, or could have, any direct or contingent
liability, any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan
that has at any time within the preceding seven (7) years been maintained,
funded or administered for the employees of any Credit Party or any current
ERISA Affiliate or, to the extent any Credit Party has, or could have, any
direct or contingent liability, any former ERISA Affiliate.

 

-11-



--------------------------------------------------------------------------------

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of, or liability under,
any Environmental Law or relating to any permit issued, or any approval given,
under any such Environmental Law, including, without limitation, any and all
claims or orders by Governmental Authorities or third parties for enforcement,
cleanup, removal, response, or remedial actions, contribution, indemnification
cost recovery, compensation or injunctive relief resulting from the release of
Hazardous Materials or arising from alleged injury or threat of injury to human
health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to or imposing liability or standards of
conduct with respect to environmental matters, including, but not limited to,
(i) pollution or the preservation or protection of the environment and natural
resources, (ii) the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling, reporting, licensing, labeling,
permitting, investigation or remediation of, or exposure to, Hazardous
Materials, (iii) the use, operation, development, mining, or closure of any
surface or underground mines, (iv) acid mine drainage, (v) Reclamation or
(iv) land use.

“Equity Issuance” means (a) any issuance by any Credit Party or any Subsidiary
thereof to any Person that is not a Credit Party or a Subsidiary thereof, of
(i) shares of its Capital Stock, (ii) any shares of its Capital Stock pursuant
to the exercise of options or warrants or (iii) any shares of its Capital Stock
pursuant to the conversion of any debt securities to equity and (b) any capital
contribution from any Person that is not a Credit Party into any Credit Party or
any Subsidiary thereof. The term “Equity Issuance” shall not include (A) any
Asset Disposition or (B) any Debt Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person that, together with any Credit Party or any
of its Subsidiaries, is treated as a “single employer” within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

-12-



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Real Property” means any fee-owned or leased commercial Real Property
used by one or more Credit Parties for its corporate office space. For the
avoidance of doubt, Excluded Real Property shall not include any office space
located on or adjacent to, or that comprises, any mining Real Property held by a
Credit Party, such as on-site offices and other on-site facilities.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by overall net income (however
denominated) or franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of a
Recipient with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) a Recipient acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrowers under Section 5.12(b)) or (ii) in the case of any Lender, such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 5.11, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.11(f), (d) any
U.S. federal withholding Taxes imposed under FATCA and (e) penalties and
interest in respect of the foregoing.

“Existing Credit Agreement” means that certain credit agreement dated
October 27, 2009 by and among Coeur Alaska, as borrower, Credit Suisse AG, as
lender, security and facility agent and the lenders and other financial
institutions party thereto from time to time.

“Existing Indebtedness” has the meaning assigned thereto in Section 9.1(c).

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding and (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.

“Facility Fee Letter” means the separate facility fee letter agreement dated
May 3, 2012 between the Borrowers and the Arrangers.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

 

-13-



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.

“Fee Letters” means the Facility Fee Letter and the Agency Fee Letter.

“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
first-tier CFC.

“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries ending on
December 31.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Franco-Nevada Agreement” means the gold production royalty transaction entered
into by Coeur Mexicana and Franco-Nevada Corporation on January 1, 2009, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with Section 9.9.

“Free Cash Flow” means, for any period, (a) Consolidated EBITDA for such period
less (b) the sum of the following: (i) Consolidated Interest Expense (to the
extent paid in cash) for such period, (ii) any principal payments with respect
to Indebtedness, including payments attributable to Capital Leases (other than
principal payments in respect of the Revolving Credit Facility or any other
revolving credit facility of the Parent and its Subsidiaries to the extent that
there is not a corresponding permanent reduction in commitments under such
facility) during such period, (iii) federal, state, local and foreign income
taxes paid in cash for such period either during such period or within a normal
payment period therefor; (iv) payments made in respect of the Franco-Nevada
Agreement during such period and (v) net cash payments made under Permitted
Hedges during such period.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

“FSHCO” means (a) any Subsidiary described in part (a) of the definition of
“Domestic Subsidiary” all or substantially all of the assets of which consist of
equity interests in one or more Subsidiaries that are CFCs and (b) any entity
treated as disregarded as an entity separate from its owner under Treasury
Regulations Section 301.7701-3 all or substantially all of the assets of which
consist of equity interests in one or more Subsidiaries described in part (a) of
this definition.

 

-14-



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantors” means, collectively, the Parent, the Borrowers and each Subsidiary
Guarantor.

“Guaranty and Collateral Agreement” means the Guaranty and Collateral Agreement
to be dated as of the Closing Date and executed by the Credit Parties in favor
of the Administrative Agent, for the ratable benefit of the Secured Parties,
which shall be substantially in the form attached as Exhibit I, as amended,
restated, supplemented or otherwise modified from time to time.

“Guaranty Obligation” means, with respect to the Parent and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness or other obligation of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation (whether
arising by virtue of partnership arrangements, by agreement to keep well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement condition or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Indebtedness or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.

 

-15-



--------------------------------------------------------------------------------

“Hazardous Materials” means any substances or materials (a) which are or become
defined or listed as hazardous wastes, hazardous substances, pollutants or
contaminants under any Environmental Law, (b) which are toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise harmful to human health or the environment and are or become regulated
by any Governmental Authority, (c) the presence of which require investigation
or remediation under any Environmental Law or common law, (d) the presence of
which are deemed to constitute a nuisance or a trespass or pose a health or
safety hazard to Persons or neighboring properties, or (f) which contain,
without limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil, nuclear fuel, natural gas or synthetic gas.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing) whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc. or any International
Foreign Exchange Master Agreement, all as amended, restated, supplemented or
otherwise modified from time to time.

“Hedge Bank” means any Person that, at the time it enters into or assumes a
Hedge Agreement permitted under Article IX, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, in
its capacity as a party to such Hedge Agreement (regardless of whether such
Person or its Affiliate continues to be a Lender or the Administrative Agent).

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender), or if such quotation is not available, as determined in
good faith by the Borrowers.

“Immaterial Subsidiary” means a Subsidiary of the Parent now existing or
hereafter acquired or formed (other than either Borrower (or any successor), any
such Subsidiary that is a Credit Party or either Pledgor) which, on a
consolidated basis for such Subsidiary and its Subsidiaries, (i) for the most
recent period of four consecutive fiscal quarters ending on or prior to such
date accounted for less than 2.0% of the consolidated gross revenues of the
Parent and its Subsidiaries and (ii) as of the last day of such period of four
consecutive fiscal quarters was the

 

-16-



--------------------------------------------------------------------------------

owner of less than 2.0% of the Tangible Net Worth of the Parent and its
Subsidiaries; provided that at no time shall (x) the total assets of all
Immaterial Subsidiaries exceed 5.0% of the Tangible Net Worth of the Parent and
its Subsidiaries, or (y) the total gross revenues of all Immaterial
Subsidiaries, for the most recent period of four consecutive fiscal quarters
ending on or prior to such date, account for more than 5.0% of the gross
revenues of the Parent and its Subsidiaries.

“Increased Amount Date” has the meaning assigned thereto in Section 5.13.

“Incremental Lender” has the meaning assigned thereto in Section 5.13.

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.13(a).

“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.13(a).

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;

(b) all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all obligations under
non-competition, earn-out, royalty or similar agreements), which purchase price
is due more than six months from the date of incurrence of the obligation in
respect thereof, except trade payables arising in the ordinary course of
business;

(c) the Attributable Indebtedness of such Person with respect to such Person’s
obligations in respect of Capital Leases (regardless of whether accounted for as
indebtedness under GAAP);

(d) all outstanding payment obligations of such Person with respect to such
Person’s obligations in respect of Synthetic Leases;

(e) the outstanding attributed principal amount of such Person under any asset
securitization program;

(f) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person (including
for the purchase of silver, gold or other metals) to the extent of the value of
such property (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business);

(g) all indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements except trade payable arising in the
ordinary course of business), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

 

-17-



--------------------------------------------------------------------------------

(h) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;

(i) all obligations of any such Person in respect of Disqualified Capital Stock;

(j) other than for purposes of the definition of Consolidated Total Indebtedness
and otherwise for purposes of calculating the financial covenants in
Section 9.15, all net obligations of such Person under any Hedge Agreements;

(k) all contingent obligations of such Person in respect of performance or
Reclamation bonds;

(l) with respect to the Franco-Nevada Agreement, (i) all remaining gold delivery
obligations, as related to the minimum ounce obligation, in ounces of such
Person under the Franco-Nevada Agreement on such date multiplied by (ii) an
amount equal to the average price of gold over the last three years as reported
in the financial statements for the most recently ended fiscal year of the
Parent and used in the calculation of mineral reserves minus $400 per ounce,
which is subject to a 1% annual inflation compounding adjustment beginning on
January 21, 2013, and

(m) all Guaranty Obligations of any such Person with respect to any of the
foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.

“Interest Period” has the meaning assigned thereto in Section 5.1(b).

“IRS” means the United States Internal Revenue Service, or any successor
thereto.

 

-18-



--------------------------------------------------------------------------------

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” means Wells Fargo, in its capacity as issuer thereof, or any
successor thereto.

“Kensington Mine” means the underground gold mine owned by Coeur Alaska located
north of Juneau, Alaska.

“L/C Commitment” means the lesser of (a) $15,000,000 and (b) the Revolving
Credit Commitment.

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” means the collective reference to all the Revolving Credit
Lenders other than the Issuing Lender.

“Lender” means each Person listed on Schedule 1.1 (as such schedule may be
updated by the Administrative Agent on or prior to the Closing Date) and any
other Person that shall have become a party to this Agreement as a Lender
pursuant to an Assignment and Assumption, other than any Person that ceases to
be a party hereto as a Lender pursuant to an Assignment and Assumption. Unless
the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 5.13.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1.

“LIBOR” means,

(a) for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period (rounded upward, if necessary, to the

 

-19-



--------------------------------------------------------------------------------

nearest 1/100th of 1%). If, for any reason, such rate does not appear on Reuters
Screen LIBOR01 Page (or any applicable successor page), then “LIBOR” shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period.

(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page) then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =

   LIBOR    1.00-Eurodollar Reserve Percentage

“ LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the
LIBOR Rate as provided in Section 5.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset (including any encumbrance arising with respect to any
mineral royalty or similar obligation (excluding, for the avoidance of doubt,
the Franco-Nevada Agreement)). For the purposes of this Agreement, a Person
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease or other title retention agreement relating to such
asset.

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Fee Letters and each other
agreement, instrument and certificate executed and delivered by the Credit
Parties or any of their respective Subsidiaries in favor of or provided to the
Administrative Agent or any Secured Party in connection with this Agreement or
otherwise referred to herein or contemplated hereby (excluding any Secured Hedge
Agreement and any Secured Cash Management Agreement), all as may be amended,
restated, supplemented or otherwise modified from time to time.

 

-20-



--------------------------------------------------------------------------------

“Loans” means the collective reference to the Revolving Credit Loans and the
Swingline Loans, and “Loan” means any of such Loans.

“Material Adverse Effect” means (A) a material adverse change in, or a material
adverse effect on, the results of operations, business, assets, properties,
liabilities (actual or contingent) or financial condition of the Parent and its
Subsidiaries, taken as a whole, (B) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Documents, or
of the ability of any Credit Party to perform its obligations under any Loan
Documents to pay principal and interest or to comply with the financial
covenants in Section 9.15 or (C) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Credit Party of any Loan
Document to which it is a party.

“Material Subsidiary” means any Subsidiary of the Parent other than any
Immaterial Subsidiary.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102 % of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Lender in their sole
discretion.

“Mining Rights” means all interests in the surface of any lands, the minerals in
(or that may be extracted from) any lands, all royalty agreements, water rights,
patented and unpatented mining and millsite claims, fee interests, mineral
leases, mining licenses, profits-a-prendre, joint ventures and other leases,
rights-of-way, inurements, licenses and other rights and interests used by or
necessary to mining and related processing operations.

“Mortgaged Property” means, initially, each parcel of Real Property (other than
Excluded Real Property) and the improvements thereto in which a Credit Party has
an interest and which is identified on Schedule 6.2 and includes each other
parcel of Real Property and improvements thereto in which a Credit Party has an
interest and with respect to which a Mortgage is granted pursuant to
Section 8.14.

“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering any Mortgaged Property, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent and executed by such Credit Party or such Subsidiary in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as any
such document may be amended, restated, supplemented or otherwise modified from
time to time.

“MSHA” means the Mining Safety and Health Act of 1977, 30 U.S.C. §§ 801 et seq.,
as amended.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make, contributions within the preceding seven (7) years.

 

-21-



--------------------------------------------------------------------------------

“Net Cash Proceeds” means, as applicable, (a) with respect to any San Bartolomé
Political Risk Insurance Event, any cash insurance proceeds or condemnation
award received by any Credit Party or any of their Subsidiaries therefrom less
the sum of (i) all reasonable and customary out-of-pocket fees, expenses and
deductibles incurred in connection with obtaining such proceeds and (ii) the
principal amount of, premium, if any, and interest on any Indebtedness permitted
hereunder secured by a Lien permitted hereunder on the asset (or a portion
thereof) expropriated, which Indebtedness is required to be repaid in connection
with such transaction or event, and (b) with respect to any Equity Issuance or
Debt Issuance, the gross cash proceeds received by any Credit Party or any of
its Subsidiaries therefrom less all reasonable and customary out-of-pocket
legal, underwriting and other fees and expenses incurred in connection
therewith.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (ii) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Guarantor Subsidiary” means any Subsidiary of the Parent (other than the
Borrowers) that is not a Subsidiary Guarantor.

“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on the Loans, (b) the L/C Obligations
and (c) all other fees and commissions (including attorneys’ fees), charges,
indebtedness, loans, liabilities, financial accommodations, obligations,
indemnities, expenses, covenants and duties owing by the Credit Parties and each
of their respective Subsidiaries to the Lenders or the Administrative Agent, in
each case under any Loan Document, with respect to any Loan or Letter of Credit
or otherwise of every kind, nature and description, direct or indirect, absolute
or contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against any Credit Party or
any Affiliate thereof of any proceeding under any federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

-22-



--------------------------------------------------------------------------------

“Ocampo I” means Ocampo Resources, Inc., a Nevada corporation.

“Ocampo II” means Ocampo Services, Inc., a Nevada corporation.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Parent substantially in the form attached as
Exhibit F.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.12(a)).

“Palmarejo Mine” means the surface and underground silver and gold mine owned by
Coeur Mexicana located in the state of Chihuahua in northern Mexico.

“Parent” means Coeur d’Alene Mines Corporation, an Idaho corporation.

“Parent Materials” has the meaning assigned thereto in Section 8.2.

“Participant” has the meaning assigned thereto in Section 12.10(d).

“Participant Register” has the meaning specified in Section 12.10(e).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency,
referred to and defined in ERISA.

 

-23-



--------------------------------------------------------------------------------

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 or 430 of
the Code or Section 302 or 303 of ERISA and which (a) is maintained, funded or
administered for the employees of any Credit Party or any ERISA Affiliate or
(b) has at any time within the preceding seven (7) years been maintained, funded
or administered for the employees of any Credit Party or any current ERISA
Affiliates or, to the extent any Credit Party has, or could have, any direct or
contingent liability, any former ERISA Affiliates.

“Permitted Acquisition” means any acquisition by the Parent or any Subsidiary
Guarantor in the form of acquisitions of all or substantially all of the
business or a line of business (whether by the acquisition of Capital Stock,
assets or any combination thereof) of any other Person if each such acquisition
meets all of the following requirements:

(a) the Parent shall have certified on or before the closing date of such
acquisition, in writing and in a form reasonably acceptable to the
Administrative Agent, that such acquisition has been approved by the board of
directors (or equivalent governing body) of the Person to be acquired;

(b) the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 9.11;

(c) if such transaction is a merger or consolidation, the Parent or a Subsidiary
Guarantor shall be the surviving Person and no Change of Control shall have been
effected thereby;

(d) the Parent shall have delivered to the Administrative Agent such documents
reasonably requested by the Administrative Agent or the Required Lenders
(through the Administrative Agent) pursuant to Section 8.14 to be delivered at
the times required pursuant to Section 8.14;

(e) at the time of such acquisition, the Parent shall be in compliance on a Pro
Forma Basis (as of the date of the acquisition and after giving effect thereto
and any Indebtedness incurred in connection therewith) with each covenant
contained in Section 9.15;

(f) with respect to any transaction involving Permitted Acquisition
Consideration in excess of the Threshold Amount, on or prior to the closing of
such Permitted Acquisition, the Parent, to the extent requested by the
Administrative Agent, shall have delivered to the Administrative Agent copies of
the relevant Permitted Acquisition Documents;

(g) no Default or Event of Default shall have occurred and be continuing both
before and immediately after giving effect to such acquisition and any
Indebtedness incurred in connection therewith;

(h) such acquisition shall be permitted pursuant to Section 9.3(g); and

(i) with respect to any transaction involving Permitted Acquisition
Consideration in excess of the Threshold Amount, the Parent shall have delivered
to the Administrative Agent a certificate of a Responsible Officer certifying
that all of the requirements set forth above have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition.

 

-24-



--------------------------------------------------------------------------------

“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (provided that
any earn-out that is subject to a contingency shall be valued at the amount of
the reserve, if any, required under GAAP at the time of such sale to be
established in respect thereof), deferred payments, or Capital Stock of the
Parent, net of the applicable acquired company’s cash and Cash Equivalent
balance (as shown on its most recent financial statements) to be paid on a
singular basis in connection with any applicable Permitted Acquisition as set
forth in the applicable Permitted Acquisition Documents executed by the Parent
or any of its Subsidiaries in order to consummate the applicable Permitted
Acquisition.

“Permitted Acquisition Documents” means with respect to any acquisition proposed
by any Credit Party, final copies or substantially final drafts (if not executed
at the required time of delivery) of the purchase agreement, sale agreement,
merger agreement and each other material agreement evidencing such acquisition,
including any amendment, modification or supplement to any of the foregoing.

“Permitted Business” means a line of business permitted pursuant to Section
9.11.

“Permitted Encumbrance” means, with respect to any Mortgaged Property (a) any
Lien for current real property taxes and assessments not yet delinquent, or that
are being contested by appropriate proceedings conducted in good faith and with
diligence; (b) covenants, conditions and restrictions, rights of way, easements,
mineral rights and water rights reservations, exceptions for matters that a
survey of the Mortgaged Property would show, and other matters of public record
that are set forth in the policy or policies of title insurance issued by the
Title Company and delivered to the Administrative Agent with respect thereto;
(c) Liens created pursuant to the Loan Documents; (d) the claims of materialmen,
mechanics, carriers, warehousemen, processors or landlords for labor, materials,
supplies or rentals incurred in the ordinary course of business, which (x) are
not overdue for a period of more than sixty (60) days, or if more than sixty
(60) days overdue, no action has been taken to enforce such Liens or such Liens
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP and (y) do not,
individually or in the aggregate, materially impair the use thereof in the
operation of the business of the Parent or any of its Subsidiaries;
(e) encumbrances in the nature of zoning restrictions, easements and rights or,
reservations, exceptions, restrictions of record on the use of real property,
which in the aggregate are not substantial in amount and which do not, in any
case, materially detract from the value of such property or materially impair
the use thereof in the ordinary conduct of business, including any reservations
or exceptions in patents from the United States and the paramount title of the
United States in unpatented mining claims on federal lands; (f) Liens on any
Mortgaged Property (x) of any Subsidiary which are in existence at the time that
such Subsidiary is acquired pursuant to a Permitted Acquisition and (y) of the
Parent or any of its Subsidiaries existing at the time such Mortgaged Property
is purchased or otherwise acquired by the Parent or such Subsidiary thereof
pursuant to a transaction permitted pursuant to this Agreement; provided that,
with respect to each of the foregoing clauses (x) and (y), (A) such Liens are
not incurred in connection with, or in anticipation of, such Permitted
Acquisition, purchase or other acquisition, (B) such

 

-25-



--------------------------------------------------------------------------------

Liens shall encumber only those assets which secured such Indebtedness at the
time such assets were acquired by the Parent or its Subsidiaries (including
after-acquired property included in the scope of any such Lien at the time such
assets were acquired) and (C) the Indebtedness secured by such Liens is
permitted under Section 9.1(e) of this Agreement; (g) contractual or statutory
Liens of landlords to the extent relating to the property and assets relating to
any lease agreements with such landlord; (h) any interest or title of a
licensor, sublicensor, lessor or sublessor with respect to any assets under any
license or lease agreement entered into in the ordinary course of business which
do not (x) interfere in any material respect with the business of the Parent or
its Subsidiaries or materially detract from the value of the relevant assets of
the Parent or its Subsidiaries or (y) secure any Indebtedness; and (i) other
matters to which like properties are commonly subject (other than Indebtedness)
that could not, individually or in the aggregate, have a Material Adverse Effect
on the benefits of the security intended to be provided by the related Mortgage
or the value, use, enjoyment or marketability of the Mortgaged Property.

“Permitted Hedge Agreement” means (a) Hedge Agreements entered into in the
ordinary course of business to hedge or mitigate risks to which the Parent or
any Subsidiary thereof has actual exposure (including, for the avoidance of
doubt, currency hedging) (other than those in respect of Capital Stock),
(b) Hedge Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Parent or any Subsidiary thereof, in each case in
the ordinary course of business for non-speculative purposes, (c) Hedge
Agreements entered into in the ordinary course of business for non-speculative
purposes with respect to sales and purchase contracts for any type of metal (or
byproduct), including gold and silver and which do not, in the aggregate with
all other Hedge Agreements referred to in this clause (c) outstanding at the
time the relevant transaction is entered into, cover more than 75% of the
consolidated gold production or 75% of the consolidated silver production (in
each case, projected in good faith and utilizing assumptions believed to be
reasonable at the time, consistent with the most recent life of mine model
delivered under Section 8.1(c)), in each case, of the Parent and its
Subsidiaries over the subsequent one year period from the time the relevant
transaction is entered into, and (d) any call or capped call option, warrant or
right to purchase (or substantively equivalent derivative transaction) on the
Parent’s Capital Stock entered into by the Parent in connection with the
issuance of other Indebtedness convertible into the Capital Stock of the Parent
and permitted hereunder and any accelerated share repurchase or similar
transaction entered into to consummate a repurchase of the Parent’s Capital
Stock permitted by Section 9.6.

“Permitted Liens” means the Liens permitted pursuant to Section 9.2.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Platform” has the meaning assigned thereto in Section 8.2.

“Pledge Agreement” means the Pledge Agreement to be dated as of the Closing Date
and executed by the Pledgors in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, which shall be substantially in the form
attached as Exhibit J, as amended, restated, supplemented or otherwise modified
from time to time.

 

-26-



--------------------------------------------------------------------------------

“Pledgors” means Ocampo I and Ocampo II.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Production” means, for any period, the amount of gold, silver and other
minerals which has been produced, or in the case of any period or portion
thereof to occur in the future, which is scheduled to be produced, at the
relevant mine during such period.

“Production Report” means a report with respect to any mine, in form and
substance reasonably satisfactory to the Administrative Agent, as to the monthly
Production volume and Production price for the Parent and its Subsidiaries at
such mine.

“Pro Forma Basis” means, for purposes of calculating compliance with the
financial covenants set forth in Section 9.15 for any period during which one or
more Specified Transactions occurs, that such Specified Transaction (and all
other Specified Transactions that have been consummated during the applicable
period) shall be deemed to have occurred as of the first day of the applicable
period of measurement and all income statement items (whether positive or
negative) attributable to the Property or Person disposed of in a Specified
Disposition constituting a Specified Transaction shall be excluded and all
income statement items (whether positive or negative) attributable to the
Property or Person acquired in a Permitted Acquisition constituting a Specified
Transaction shall be included. Pro forma calculations made pursuant to the
definition of the term “Pro Forma Basis” shall be determined in good faith by a
Responsible Officer of the Parent.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Public Lenders” has the meaning assigned thereto in Section 8.2.

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

“Qualified Cash” means unrestricted cash or Cash Equivalents held by the Parent
and its Subsidiaries.

“Real Property” means all real property, including, without limitation, all
Mining Rights.

“Realized Amounts” has the meaning assigned thereto in Section 9.3.

“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any Issuing
Lender and (d) any other recipient of any payment to be made by or on account of
any obligation of the Borrowers hereunder, as applicable.

 

-27-



--------------------------------------------------------------------------------

“Reclamation” means the reclamation and restoration of land and water courses or
other water bodies associated with mines, including backfilling, contouring,
capping, grading, revegetating, compacting soil, stabilizing, or other measures
that minimize water degradation, flooding, erosion, and other adverse effects
incidental to mines, as required pursuant to the Surface Mining Control and
Reclamation Act (“SMCRA”), or any similar law or statute and any permit issued
pursuant thereto, to restore a mine property to a usable condition readily
adaptable for alternate land uses.

“Register” has the meaning assigned thereto in Section 12.10(c).

“Reimbursement Obligation” means the obligation of Borrowers to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Required Lenders” means, on any given date, Lenders having Total Credit
Exposures on such date representing more than 50% of the Total Credit Exposures
of all Lenders on such date and, if on such date there are two or more Lenders,
the consent of at least two Lenders.

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent. Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.

“Restricted Payment” has the meaning assigned thereto in Section 9.6.

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to the
account of the Borrowers hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.13) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 5.13). The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders on the Signing
Date shall be $100,000,000.

“Revolving Credit Commitment Percentage” means, as to any Revolving Credit
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Revolving Credit Lender to (b) the Revolving Credit
Commitment of all the Revolving Credit Lenders.

 

-28-



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.13).

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

“Revolving Credit Loan” means any revolving loan made to either Borrower
pursuant to Section 2.1, and all such revolving loans collectively as the
context requires.

“Revolving Credit Maturity Date” means the earliest to occur of (a) August 1,
2016, (b) the date of termination of the entire Revolving Credit Commitment by
Borrowers pursuant to Section 2.5, or (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 10.2(a).

“Revolving Credit Note” means a promissory note made by the applicable Borrower
in favor of a Revolving Credit Lender evidencing the Revolving Credit Loans made
by such Revolving Credit Lender to such Borrower, substantially in the form
attached as Exhibit A-1, and any amendments, supplements and modifications
thereto, any substitutes therefor, and any replacements, restatements, renewals
or extension thereof, in whole or in part.

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

“Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, (b) any Letter of Credit then outstanding or (c) any Swingline Loan
then outstanding.

“Rochester Mine” means the silver and gold surface mining operation owned by
Coeur Rochester located in northwestern Nevada.

“San Bartolomé Mine” means the silver mine owned by Empresa Minera Manquiri,
S.A. located in Bolivia.

“San Bartolomé Political Risk Insurance Event” means the receipt by the Parent
or any of its Subsidiaries of payments under any political risk insurance
covering the San Bartolomé Mine (including with respect to any expropriation,
political violence or currency inconvertibility related to the San Bartolomé
Mine).

 

-29-



--------------------------------------------------------------------------------

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Parent or any Subsidiary whereby the Parent or such Subsidiary sells or
transfers such property to any Person and the Parent or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedge Agreement permitted under Article IX,
in each case that is entered into by and between any Credit Party and any Hedge
Bank.

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement and (ii) any Secured Cash Management Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.

“Security Documents” means the collective reference to the Guaranty and
Collateral Agreement, the Pledge Agreement, the Mortgages and each other
agreement or writing pursuant to which any Credit Party purports to pledge or
grant a security interest in any Property or assets securing the Secured
Obligations or any such Person purports to guaranty the payment and/or
performance of the Secured Obligations, in each case, as amended, restated,
supplemented or otherwise modified from time to time.

 

-30-



--------------------------------------------------------------------------------

“Shareholders’ Equity” means, at any particular time, the amount which would, in
accordance with generally accepted accounting principles, be classified on the
Consolidated balance sheet of the Parent at such time as shareholders’ equity of
the Parent.

“Signing Date” has the meaning assigned thereto in Section 6.1.

“SMCRA” means the Surface Mining Control and Reclamation Act of 1977, 30 U.S.C.
§§1201 et seq., as amended.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Disposition” means any disposition, including by way of a merger,
consolidation or discontinued operation, of all or substantially all of the
assets or Capital Stock of any Subsidiary of the Parent (other than Borrowers)
or any division, business unit, product line or line of business.

“Specified Transactions” means (a) any Specified Disposition involving
consideration in excess of $15,000,000, (b) any Permitted Acquisition involving
consideration in excess of $15,000,000 and (c) the Transactions.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Parent or any of its Subsidiaries that is subordinated in right
and time of payment to the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent, which subordination terms and
conditions shall be at least as favorable to the Lenders as those customary for
senior subordinated high yield debt securities.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Capital Stock of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein

 

-31-



--------------------------------------------------------------------------------

shall refer to those of the Parent. Notwithstanding the foregoing, in no event
shall any person designated as an Unrestricted Entity pursuant to Section 9.18
be deemed to be a Subsidiary of the Parent or any of its respective Subsidiaries
(unless such Unrestricted Entity is subsequently re-designated as a Subsidiary
pursuant to Section 9.18 and otherwise meets the criteria set forth in this
definition of “Subsidiary”), including, for the avoidance of doubt and without
limitation, for purposes of calculating Consolidated EBITDA, Consolidated Net
Income or any of the financial covenants in Section 9.15.

“Subsidiary Guarantors” means, collectively, all direct and indirect
Subsidiaries of the Parent (other than the Borrowers, Immaterial Subsidiaries
and Foreign Subsidiaries (except Immaterial Subsidiaries and Foreign
Subsidiaries which become party to the Guaranty and Collateral Agreement
pursuant to Section 8.14(c)) in existence on the Signing Date or which become
party to the Guaranty and Collateral Agreement pursuant to Section 8.14.

“Swingline Commitment” means the lesser of (a) $5,000,000 and (b) the Revolving
Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrowers pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrowers in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

“Syndication Agent” means Barclays Bank PLC, in its capacity as syndication
agent.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Tangible Net Worth” means, at any particular time, the amount of Shareholders’
Equity at such time less the aggregate of the amounts, at such time, which
would, in accordance with generally accepted accounting principles, be
classified upon the Consolidated balance sheet of the Parent as goodwill
(without taking into account any future income tax assets that may be classified
as goodwill), intangible assets and accumulated other comprehensive income.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

-32-



--------------------------------------------------------------------------------

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrowers in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an “at-risk” plan or a
plan in “endangered” or “critical” status within the meaning of Section 430 or
432 of the Code or Section 303 or 305 of ERISA or (h) the partial or complete
withdrawal of any Credit Party or any ERISA Affiliate from a Multiemployer Plan
if withdrawal liability is asserted by such plan, or (i) any event or condition
which results in the reorganization or insolvency of a Multiemployer Plan under
Sections 4241 or 4245 of ERISA, or (j) any event or condition which results in
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by the PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA, or (k) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Credit Party or any ERISA Affiliate, or (l) any event or
condition with respect to any benefit plan, which, under applicable law is
required to be funded through a trust or other funding vehicle, other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.

“Threshold Amount” means $25,000,000.

“Title Company” means Stewart Title Guaranty Company and any other nationally or
regionally recognized title insurance company reasonably acceptable to the
Borrowers and the Administrative Agent.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Transaction Costs” means all transaction fees, charges and other amounts
related to the Transactions to the extent paid within six (6) months of the
closing of the Credit Facility.

“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness (other than Indebtedness permitted pursuant to Section 9.1) on the
Closing Date, (b) the initial Extensions of Credit and (c) the payment of the
Transaction Costs incurred in connection with the foregoing.

 

-33-



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

“United States” means the United States of America.

“Unrestricted Entity” means any Person designated by the Parent pursuant to
Section 9.18 as an Unrestricted Entity. As of the Closing Date, there are no
Unrestricted Entities.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.11(f).

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Parent and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Parent and/or one or more of its
Wholly-Owned Subsidiaries).

“Withholding Agent” means any Credit Party and the Administrative Agent.

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (j) in the
computation of periods of time from a specified date to a

 

-34-



--------------------------------------------------------------------------------

later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including” and (k) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

SECTION 1.3 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 8.1(a), except as otherwise
specifically prescribed herein (including, without limitation, as prescribed by
Section 12.9). Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Parent and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Signing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

SECTION 1.5 Rounding. Any financial ratios required to be maintained by the
Parent pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

SECTION 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.8 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor (at the time specified therefor in such applicable Letter
of Credit or Letter of Credit Application and as such amount may be reduced by
(a) any permanent reduction of such Letter of Credit or (b) any amount which is
drawn, reimbursed and no longer available under such Letter of Credit).

 

-35-



--------------------------------------------------------------------------------

SECTION 1.9 Guaranty Obligations. Unless otherwise specified, the amount of any
Guaranty Obligation shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation, as determined reasonably and in good faith
by the Chief Financial Officer of the Parent.

SECTION 1.10 Covenant Compliance Generally. For purposes of determining
compliance under Sections 9.1, 9.2, 9.3, 9.5 and 9.6, any amount in a currency
other than Dollars will be converted to Dollars in a manner consistent with that
used in calculating Consolidated Net Income in the financial statements of the
Parent and its Subsidiaries delivered pursuant to Section 8.1(a) or (b), as
applicable. Notwithstanding the foregoing, for purposes of determining
compliance with Sections 9.1, 9.2 and 9.3, with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no breach of any
basket contained in such sections shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth herein, each Revolving Credit Lender severally agrees
to make Revolving Credit Loans to the Borrowers from time to time from the
Closing Date through, but not including, the Revolving Credit Maturity Date as
requested by the Borrowers in accordance with the terms of Section 2.3;
provided, that (a) the Revolving Credit Outstandings shall not exceed the
Revolving Credit Commitment and (b) the Revolving Credit Exposure of any
Revolving Credit Lender shall not at any time exceed such Revolving Credit
Lender’s Revolving Credit Commitment. Each Revolving Credit Loan by a Revolving
Credit Lender shall be in a principal amount equal to such Revolving Lender’s
Revolving Credit Commitment Percentage of the aggregate principal amount of
Revolving Credit Loans requested on such occasion. Subject to the terms and
conditions hereof, the Borrowers may borrow, repay and reborrow Revolving Credit
Loans hereunder until the Revolving Credit Maturity Date.

SECTION 2.2 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender agrees to make Swingline Loans to the Borrowers from time to
time from the Closing Date through, but not including, the Revolving Credit
Maturity Date; provided, that (a) after giving effect to any amount requested,
the Revolving Credit Outstandings shall not exceed the Revolving Credit
Commitment and (b) the aggregate principal amount of all outstanding Swingline
Loans (after giving effect to any amount requested), shall not exceed the
Swingline Commitment.

 

-36-



--------------------------------------------------------------------------------

(b) Refunding.

(i) Swingline Loans shall be refunded by the Revolving Credit Lenders on demand
by the Swingline Lender. Such refundings shall be made by the Revolving Credit
Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Revolving Credit Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 1:00 p.m. on the next succeeding Business Day after
such demand is made. No Revolving Credit Lender’s obligation to fund its
respective Revolving Credit Commitment Percentage of a Swingline Loan shall be
affected by any other Revolving Credit Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.

(ii) The Borrowers shall pay to the Swingline Lender on demand the amount of
such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. In addition, the Borrowers hereby
authorize the Administrative Agent to charge any account maintained by the
Borrowers with the Swingline Lender (up to the amount available therein) in
order to immediately pay the Swingline Lender the amount of such Swingline Loans
to the extent amounts received from the Revolving Credit Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of the Borrowers from the Swingline
Lender in bankruptcy or otherwise, the loss of the amount so recovered shall be
ratably shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages (unless the amounts so
recovered by or on behalf of the Borrowers pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 11.3 and which such Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).

(iii) Each Revolving Credit Lender acknowledges and agrees that its obligation
to refund Swingline Loans in accordance with the terms of this Section is
absolute and unconditional and shall not be affected by any circumstance
whatsoever; provided, that each Revolving Credit Lender’s obligation to refund
Swingline Loans in accordance with this Section is subject to the satisfaction
of the conditions set forth in Section 6.3 at the time such Swingline Loan was
made (it being understood that for purposes of this Section a certification from
a Borrower that such conditions have been met at the time such Swingline Loan
was made shall be conclusive evidence of the same absent actual

 

-37-



--------------------------------------------------------------------------------

knowledge of the Swingline Lender to the contrary at such time). Further, each
Revolving Credit Lender agrees and acknowledges that if prior to the refunding
of any outstanding Swingline Loans pursuant to this Section, one of the events
described in Section 10.1(i) or (j) shall have occurred, each Revolving Credit
Lender will, on the date the applicable Revolving Credit Loan would have been
made, purchase an undivided participating interest in the Swingline Loan to be
refunded in an amount equal to its Revolving Credit Commitment Percentage of the
aggregate amount of such Swingline Loan. Each Revolving Credit Lender will
immediately transfer to the Swingline Lender, in immediately available funds,
the amount of its participation and upon receipt thereof the Swingline Lender
will deliver to such Revolving Credit Lender a certificate evidencing such
participation dated the date of receipt of such funds and for such amount.
Whenever, at any time after the Swingline Lender has received from any Revolving
Credit Lender such Revolving Credit Lender’s participating interest in a
Swingline Loan, the Swingline Lender receives any payment on account thereof,
the Swingline Lender will distribute to such Revolving Credit Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Credit Lender’s participating interest was outstanding and funded).

(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.

SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a) Requests for Borrowing. The applicable Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
of Exhibit B (a “Notice of Borrowing”) not later than 1:00 p.m. (i) on the same
Business Day as each Swingline Loan, (ii) at least one (1) Business Day before
each Base Rate Loan and (iii) at least three (3) Business Days before each LIBOR
Rate Loan, of its intention to borrow, specifying (A) the date of such
borrowing, which shall be a Business Day, (B) the amount of such borrowing,
which shall be, (x) with respect to Base Rate Loans (other than Swingline Loans)
in an aggregate principal amount of $1,000,000 or a whole multiple of $500,000
in excess thereof, (y) with respect to LIBOR Rate Loans in an aggregate
principal amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof and (z) with respect to Swingline Loans in an aggregate principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof, (C) whether such
Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in the case of a
Revolving Credit Loan whether the Loans are to be LIBOR Rate Loans or Base Rate
Loans and (E) in the case of a LIBOR Rate Loan, the duration of the Interest
Period applicable thereto. A Notice of Borrowing received after 1:00 p.m. shall
be deemed received on the next Business Day. The Administrative Agent shall
promptly notify the Revolving Credit Lenders of each Notice of Borrowing.

(b) Disbursement of Revolving Credit and Swingline Loans. Not later than 2:00
p.m. (except, in the case of a Swingline Loan, 3:00 p.m.) on the proposed
borrowing date, (i) each Revolving Credit Lender will make available to the
Administrative Agent, for the account of the applicable Borrower, at the office
of the Administrative Agent in funds immediately available to

 

-38-



--------------------------------------------------------------------------------

the Administrative Agent, such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of the Revolving Credit Loans to be made on such borrowing
date and (ii) the Swingline Lender will make available to the Administrative
Agent, for the account of the applicable Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
the Swingline Loans to be made on such borrowing date. The applicable Borrower
hereby irrevocably authorizes the Administrative Agent to disburse the proceeds
of each borrowing requested pursuant to this Section in immediately available
funds by crediting or wiring such proceeds to the deposit account of the
applicable Borrower identified in the most recent notice substantially in the
form attached as Exhibit C (a “Notice of Account Designation”) delivered by the
applicable Borrower to the Administrative Agent or as may be otherwise agreed
upon by the applicable Borrower and the Administrative Agent from time to time.
Subject to Section 5.7 hereof, the Administrative Agent shall not be obligated
to disburse the portion of the proceeds of any Revolving Credit Loan requested
pursuant to this Section to the extent that any Revolving Credit Lender has not
made available to the Administrative Agent its Revolving Credit Commitment
Percentage of such Loan. Revolving Credit Loans to be made for the purpose of
refunding Swingline Loans shall be made by the Revolving Credit Lenders as
provided in Section 2.2(b).

SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans.

(a) Repayment on Termination Date. The Borrowers hereby jointly and severally
agree to repay the outstanding principal amount of (i) all Revolving Credit
Loans in full on the Revolving Credit Maturity Date, and (ii) all Swingline
Loans in accordance with Section 2.2(b) (but, in any event, no later than the
Revolving Credit Maturity Date), together, in each case, with all accrued but
unpaid interest, fees and commissions thereon.

(b) Mandatory Prepayments.

(i) If at any time the Revolving Credit Outstandings exceed the Revolving Credit
Commitment, the Borrowers agree to repay immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Revolving Credit Lenders, Extensions of Credit in an amount equal to such
excess with each such repayment applied first, to the principal amount of
outstanding Swingline Loans, second to the principal amount of outstanding
Revolving Credit Loans and third, with respect to any Letters of Credit then
outstanding, a payment of Cash Collateral into a Cash Collateral account opened
by the Administrative Agent, for the benefit of the Revolving Credit Lenders, in
an amount equal to such excess (such Cash Collateral to be applied in accordance
with Section 10.2(b)).

(ii) If upon the occurrence of any San Bartolomé Political Risk Insurance Event,
the Parent or any of its Subsidiaries are required to cancel, forgive, make any
payment or prepayment on, or redeem or acquire for value (including, without
limitation, by way of depositing with any trustee with respect thereto money or
securities before due for the purpose of paying when due ) any Indebtedness
incurred pursuant to Section 9.1(i), then prior to the repayment of any such
Indebtedness, the Borrowers agree to repay immediately, by payment to the
Administrative Agent for the account of the

 

-39-



--------------------------------------------------------------------------------

Revolving Credit Lenders, Extensions of Credit in an amount equal to 100% of the
Net Cash Proceeds received in connection with such event applied first, to the
principal amount of outstanding Swingline Loans, second to the principal amount
of outstanding Revolving Credit Loans and third, with respect to any Letters of
Credit then outstanding, a payment of Cash Collateral into a Cash Collateral
account opened by the Administrative Agent, for the benefit of the Revolving
Credit Lenders (such Cash Collateral to be applied in accordance with
Section 10.2(b)).

(c) Optional Prepayments. The Borrowers may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
1:00 p.m. (i) on the same Business Day as each Base Rate Loan and each Swingline
Loan and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
specifying the date and amount of prepayment and whether the prepayment is of
LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Revolving
Credit Lender. If any such notice is given, the amount specified in such notice
shall be due and payable on the date set forth in such notice. Partial
prepayments shall be in an aggregate amount of $3,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to Base Rate Loans (other than
Swingline Loans), $5,000,000 or a whole multiple of $1,000,000 in excess thereof
with respect to LIBOR Rate Loans and $100,000 or a whole multiple of $100,000 in
excess thereof with respect to Swingline Loans. A Notice of Prepayment received
after 1:00 p.m. shall be deemed received on the next Business Day. Each such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof. Notwithstanding the foregoing, any Notice of a Prepayment
delivered in connection with any refinancing of all of the Credit Facility with
the proceeds of such refinancing or of any incurrence of Indebtedness, may be,
if expressly so stated to be, contingent upon the consummation of such
refinancing or incurrence and may be revoked by the Borrowers in the event such
refinancing is not consummated (provided that the failure of such contingency
shall not relieve the Borrowers from their obligations in respect thereof under
Section 5.9 ).

(d) [Intentionally Omitted.]

(e) Limitation on Prepayment of LIBOR Rate Loans. The Borrowers may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.

SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.

(a) Voluntary Reduction. The Borrowers shall have the right at any time and from
time to time, upon at least three (3) Business Days prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $5,000,000 or any whole multiple of $1,000,000 in excess thereof. Any
reduction of the Revolving Credit Commitment shall be

 

-40-



--------------------------------------------------------------------------------

applied to the Revolving Credit Commitment of each Revolving Credit Lender
according to its Revolving Credit Commitment Percentage. All commitment fees
accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination.
Notwithstanding the foregoing, any notice of a permanent reduction or
termination delivered pursuant to this Section 2.5(a) and in connection with any
refinancing of all of the Credit Facility with the proceeds of such refinancing
or of any incurrence of Indebtedness, may be, if expressly so stated to be,
contingent upon the consummation of such refinancing or incurrence and may be
revoked by the Borrowers in the event such refinancing is not consummated.

(b) [Intentionally Omitted.]

(c) [Intentionally Omitted.]

(d) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, Borrowers shall
be required to deposit Cash Collateral in a Cash Collateral account opened by
the Administrative Agent in an amount equal to such excess. Such Cash Collateral
shall be applied in accordance with Section 10.2(b). Any reduction of the
Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of Cash
Collateral satisfactory to the Administrative Agent for all L/C Obligations) and
shall result in the termination of the Revolving Credit Commitment and the
Swingline Commitment and the Revolving Credit Facility. If the reduction of the
Revolving Credit Commitment requires the repayment of any LIBOR Rate Loan, such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof.

SECTION 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1 L/C Commitment.

(a) Availability. Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue standby letters of credit (the “Letters of
Credit”) for the account of the Parent or any Subsidiary thereof on any Business
Day from the Closing Date through but not including the fifth (5th) Business Day
prior to the Revolving Credit Maturity Date in such form as may be reasonably
approved from time to time by the Issuing Lender; provided, that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (a) the L/C Obligations would exceed the L/C Commitment
or (b) the Revolving Credit Outstandings would

 

-41-



--------------------------------------------------------------------------------

exceed the Revolving Credit Commitment. Each Letter of Credit shall (i) be
denominated in Dollars in a minimum amount of $500,000 (or such lesser amount as
agreed to by the Issuing Lender), (ii) be a standby letter of credit issued to
support obligations of the Parent or any of its Subsidiaries, contingent or
otherwise, incurred in the ordinary course of business, (iii) expire on a date
no more than twelve (12) months after the date of issuance or last renewal of
such Letter of Credit (subject to automatic renewal for additional one (1) year
periods pursuant to the terms of the Letter of Credit Application or other
documentation acceptable to the Issuing Lender), which date shall be no later
than the fifth (5th) Business Day prior to the Revolving Credit Maturity Date
and (iv) be subject to the Uniform Customs and/or ISP98, as set forth in the
Letter of Credit Application or as determined by the Issuing Lender in its sole
discretion and, to the extent not inconsistent therewith, the laws of the State
of New York. The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause the
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
Applicable Law. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires.

(b) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.

SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrowers may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at the Administrative Agent’s Office a Letter
of Credit Application therefor, completed to the reasonable satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may reasonably request. Upon receipt of any
Letter of Credit Application, the Issuing Lender shall process such Letter of
Credit Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article VI, promptly
issue the Letter of Credit requested thereby (but in no event shall the Issuing
Lender be required to issue any Letter of Credit earlier than three (3) Business
Days after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by the Issuing Lender and the Borrowers. The Issuing
Lender shall promptly furnish to the Borrowers a copy of such Letter of Credit
and promptly notify each Revolving Credit Lender of the issuance and upon
request by any Revolving Credit Lender, furnish to such Lender a copy of such
Revolving Credit Letter of Credit and the amount of such Revolving Credit
Lender’s participation therein.

SECTION 3.3 Commissions and Other Charges.

(a) Letter of Credit Commissions. Subject to Section 5.14(f), the Borrowers
shall pay to the Administrative Agent, for the account of the Issuing Lender and
the L/C Participants, a letter of credit commission with respect to each Letter
of Credit in the amount equal to the daily amount available to be drawn under
such Letter of Credit times the Applicable Margin with respect to Revolving
Credit Loans that are LIBOR Rate Loans (determined on a per annum basis). Such
commission shall be payable quarterly in arrears on the last Business Day of
each

 

-42-



--------------------------------------------------------------------------------

calendar quarter, on the Revolving Credit Maturity Date and thereafter on demand
of the Administrative Agent. The Administrative Agent shall, promptly following
its receipt thereof, distribute to the Issuing Lender and the L/C Participants
all commissions received pursuant to this Section 3.3 in accordance with their
respective Revolving Credit Commitment Percentages.

(b) Issuance Fee. In addition to the foregoing commission, the Borrowers shall
pay to the Administrative Agent, for the account of the Issuing Lender, an
issuance fee with respect to each Letter of Credit in an amount as may be
mutually agreed between the Borrowers and the Issuing Lender from time to time.
Such issuance fee shall be payable quarterly in arrears on the last Business Day
of each calendar quarter commencing with the first such date to occur after the
issuance of a Letter of Credit, on the Revolving Credit Maturity Date and
thereafter on demand of the Administrative Agent.

(c) Other Costs. In addition to the foregoing fees and commissions, the
Borrowers shall pay or reimburse the Issuing Lender for such normal and
customary costs and expenses as are incurred or charged by the Issuing Lender in
issuing, effecting payment under, amending or otherwise administering any Letter
of Credit.

SECTION 3.4 L/C Participations.

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrowers through a Revolving Credit Loan or otherwise
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Credit
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to the Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit,
the Issuing Lender shall notify each L/C Participant of the amount and due date
of such required payment and such L/C Participant shall pay to the Issuing
Lender the amount specified on the applicable due date. If any such amount is
paid to the Issuing Lender after the date such payment is due, such L/C
Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the Issuing Lender with respect to
any amounts owing under

 

-43-



--------------------------------------------------------------------------------

this Section shall be conclusive in the absence of manifest error. With respect
to payment to the Issuing Lender of the unreimbursed amounts described in this
Section, if the L/C Participants receive notice that any such payment is due
(A) prior to 1:00 p.m. on any Business Day, such payment shall be due that
Business Day, and (B) after 1:00 p.m. on any Business Day, such payment shall be
due on the following Business Day.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Revolving Credit
Commitment Percentage of such payment in accordance with this Section, the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrowers or otherwise), or any payment of interest on account
thereof, the Issuing Lender will distribute to such L/C Participant its pro rata
share thereof; provided, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

SECTION 3.5 Reimbursement Obligation of the Borrowers. In the event of any
drawing under any Letter of Credit, the Borrowers agree to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, the Issuing Lender on each
date on which the Issuing Lender notifies the Borrowers of the date and amount
of a draft paid under any Letter of Credit for the amount of (a) such draft so
paid and (b) any amounts referred to in Section 3.3(c) incurred by the Issuing
Lender in connection with such payment. Unless the Borrowers shall immediately
notify the Issuing Lender that the Borrowers intend to reimburse the Issuing
Lender for such drawing from other sources or funds, the Borrowers shall be
deemed to have timely given a Notice of Borrowing to the Administrative Agent
requesting that the Revolving Credit Lenders make a Revolving Credit Loan
bearing interest at the Base Rate on such date in the amount of (a) such draft
so paid and (b) any amounts referred to in Section 3.3(c) incurred by the
Issuing Lender in connection with such payment, and the Revolving Credit Lenders
shall make a Revolving Credit Loan bearing interest at the Base Rate in such
amount, the proceeds of which shall be applied to reimburse the Issuing Lender
for the amount of the related drawing and costs and expenses. Each Revolving
Credit Lender acknowledges and agrees that its obligation to fund a Revolving
Credit Loan in accordance with this Section to reimburse the Issuing Lender for
any draft paid under a Letter of Credit is absolute and unconditional and shall
not be affected by any circumstance whatsoever; provided, that each Revolving
Credit Lender’s obligation to fund a Revolving Credit Loan in accordance with
this Section is subject to the satisfaction of the conditions set forth in
Section 6.3 at the time such Letter of Credit was issued (it being understood
that for purposes of this Section a certification from a Borrower that such
conditions have been met at the time such Letter of Credit was issued shall be
conclusive evidence of the same absent actual knowledge of the Issuing Lender to
the contrary at such time). If the Borrowers have elected to pay the amount of
such drawing with funds from other sources and shall fail to reimburse the
Issuing Lender as provided above, the unreimbursed amount of such drawing shall
bear interest at the rate which would be payable on any outstanding Base Rate
Loans which were then overdue from the date such amounts become payable (whether
at stated maturity, by acceleration or otherwise) until payment in full.

 

-44-



--------------------------------------------------------------------------------

SECTION 3.6 Obligations Absolute. The Borrowers’ obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the Borrowers may have
or have had against the Issuing Lender or any beneficiary of a Letter of Credit
or any other Person. The Borrowers also agree that the Issuing Lender and the
L/C Participants shall not be responsible for, and the Borrowers’ Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrowers and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrowers against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions caused by the Issuing Lender’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment. The Borrowers agree that any
action taken or omitted by the Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct shall be binding on the Borrowers and
shall not result in any liability of the Issuing Lender or any L/C Participant
to the Borrowers. The responsibility of the Issuing Lender to the Borrowers in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are in conformity with such Letter of Credit.

SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

ARTICLE IV

[Intentionally Omitted]

ARTICLE V

GENERAL LOAN PROVISIONS

SECTION 5.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the applicable Borrower, (i) Revolving Credit Loans shall bear
interest at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate
plus the Applicable Margin and (ii) any Swingline Loan shall bear interest at
the Base Rate plus the Applicable Margin. The applicable Borrower shall select
the rate of interest and Interest Period, if any, applicable to any Loan at the
time a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 5.2. Any Loan or any
portion thereof as to which a Borrower has not duly specified an interest rate
as provided herein shall be deemed a Base Rate Loan.

 

-45-



--------------------------------------------------------------------------------

(b) Interest Periods. In connection with each LIBOR Rate Loan, the applicable
Borrower, by giving notice at the times described in Section 2.3 or 5.2, as
applicable, shall elect an interest period (each, an “Interest Period”) to be
applicable to such Loan, which Interest Period shall be a period of one (1), two
(2), three (3), or six (6) months or, if agreed by all of the relevant Lenders,
nine (9) or twelve (12) months; provided that:

(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(iii) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(iv) no Interest Period shall extend beyond the Revolving Credit Maturity Date;
and

(v) there shall be no more than ten (10) Interest Periods in effect at any time.

(c) Default Rate. Subject to Section 10.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 10.1(a), (b),
(i) or (j), or (ii) at the election of the Required Lenders (or the
Administrative Agent, upon the direction of the Required Lenders) upon the
occurrence and during the continuance of any other Event of Default, (A) the
Borrowers shall no longer have the option to request LIBOR Rate Loans, Swingline
Loans or Letters of Credit, (B) all overdue amounts under any outstanding LIBOR
Rate Loans shall bear interest at a rate per annum of two percent (2%) in excess
of the rate (including the Applicable Margin) then applicable to LIBOR Rate
Loans until the end of the applicable Interest Period and thereafter at a rate
equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans, (C) all overdue amounts under any
outstanding Base Rate Loans and other overdue Obligations arising hereunder or
under any other Loan Document shall bear interest at a rate per annum equal to
two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans or such other Obligations arising hereunder or
under any other Loan Document and (D) all accrued and unpaid interest shall be
due and payable on demand of the Administrative Agent. Interest shall continue
to accrue on the Obligations after the filing by or against the Borrowers of any
petition seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign.

 

-46-



--------------------------------------------------------------------------------

(d) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing June 30, 2012; and interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed.

(e) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrowers any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations on a pro rata
basis. It is the intent hereof that the Borrowers not pay or contract to pay,
and that neither the Administrative Agent nor any Lender receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by the Borrowers under Applicable Law.

SECTION 5.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrowers shall have the option to (a) convert at any time following the third
Business Day after the Closing Date all or any portion of any outstanding Base
Rate Loans (other than Swingline Loans) in a principal amount equal to
$5,000,000 or any whole multiple of $1,000,000 in excess thereof into one or
more LIBOR Rate Loans and (b) upon the expiration of any Interest Period,
(i) convert all or any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $3,000,000 or a whole multiple of $1,000,000 in excess thereof
into Base Rate Loans (other than Swingline Loans) or (ii) continue such LIBOR
Rate Loans as LIBOR Rate Loans. Whenever the Borrowers desire to convert or
continue Loans as provided above, the Borrowers shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 1:00 p.m. three (3) Business
Days before the day on which a proposed conversion or continuation of such Loan
is to be effective specifying (A) the Loans to be converted or continued, and,
in the case of any LIBOR Rate Loan to be converted or continued, the last day of
the Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Loans to be converted or continued, and (D) the Interest Period to be applicable
to such converted or continued LIBOR Rate Loan. The Administrative Agent shall
promptly notify the affected Lenders of such Notice of Conversion/Continuation.

 

-47-



--------------------------------------------------------------------------------

SECTION 5.3 Fees.

(a) Commitment Fee. Commencing on the Signing Date, subject to
Section 5.15(a)(iii), Borrowers shall pay to the Administrative Agent, for the
account of the Revolving Credit Lenders, a non-refundable commitment fee (the
“Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee.
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing June 30, 2012, and
ending on the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising under the Revolving Credit
Facility shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Revolving Credit Commitment has been terminated (with a
final payment on such date). Such commitment fee shall be distributed by the
Administrative Agent to the Revolving Credit Lenders (other than any Defaulting
Lender) pro rata in accordance with such Revolving Credit Lenders’ respective
Revolving Credit Commitment Percentages.

(b) Other Fees. The Borrowers shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the other
times specified in the Fee Letters. The Borrowers shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.

SECTION 5.4 Manner of Payment.

(a) Sharing of Payments. Each payment by the Borrowers on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever. Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 2:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of the Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of the Issuing Lender or the L/C Participants, as the case may
be. Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 5.9, 5.10, 5.11 or 12.3 shall be
paid to the Administrative Agent for the account of the applicable Lender.
Subject to Section 5.1(b)(ii), if

 

-48-



--------------------------------------------------------------------------------

any payment under this Agreement shall be specified to be made upon a day which
is not a Business Day, it shall be made on the next succeeding day which is a
Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment.

(b) Defaulting Lenders. Notwithstanding the foregoing clause (a), if there
exists a Defaulting Lender each payment by the Borrowers to such Defaulting
Lender hereunder shall be applied in accordance with Section 5.14(b).

SECTION 5.5 Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans and/or Swingline Loans, as applicable, in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.

SECTION 5.6 Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 5.9, 5.10, 5.11 or 12.3) greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that

 

-49-



--------------------------------------------------------------------------------

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Parent or any of its Subsidiaries (as to which
the provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 5.7 Obligations of Lenders.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, 21 hours prior to the proposed time of such Borrowing and
(ii) otherwise prior to the proposed date of any borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.3(b) and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrowers
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the daily average
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrowers, the interest rate applicable to
Base Rate Loans. If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

-50-



--------------------------------------------------------------------------------

(b) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrowers shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.

SECTION 5.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a Base Rate Loan as to which the interest rate
is determined with reference to LIBOR or a conversion to or continuation
thereof, if for any reason (i) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Loan, (ii) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for the ascertaining the LIBOR Rate for such Interest Period with respect
to a proposed LIBOR Rate Loan or any Base Rate Loan as to which the interest
rate is determined with reference to LIBOR or (iii) the Required Lenders shall
determine (which determination shall be conclusive and binding absent manifest
error) that the LIBOR Rate does not adequately and fairly reflect the cost to
such Lenders of making or maintaining such Loans during such Interest Period,
then the Administrative Agent shall promptly give notice thereof to the
Borrowers. Thereafter, until the Administrative Agent notifies the Borrowers
that such circumstances no longer exist, the obligation of the Lenders to make
LIBOR Rate Loans or Base Rate Loan as to which the interest rate is determined
with reference to LIBOR and the right of the Borrowers to convert any Loan to or
continue any Loan as a LIBOR Rate Loan or a Base Rate Loan as to which the
interest rate is determined with reference to LIBOR shall be suspended, and
(i) in the case of LIBOR Rate Loans, the Borrowers shall either (A) repay in
full (or cause to be repaid in full) the then outstanding principal amount of
each such LIBOR Rate Loan together with accrued interest thereon (subject to
Section 5.1(d)), on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan; or (B) convert the then outstanding principal amount of
each such LIBOR Rate Loan to a Base Rate Loan as to which the interest rate is
not determined by reference to LIBOR as of the last day of such Interest Period;
or (ii) in the case of Base Rate Loans as to which the interest rate is
determined by reference to LIBOR, the Borrowers shall convert the then
outstanding principal amount of each such Loan to a Base Rate Loan as to which
the interest rate is not determined by reference to LIBOR as of the last day of
such Interest Period.

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, such Lender

 

-51-



--------------------------------------------------------------------------------

shall promptly give notice thereof to the Administrative Agent and the
Administrative Agent shall promptly give notice to the Borrowers and the other
Lenders. Thereafter, until the Administrative Agent notifies the Borrowers that
such circumstances no longer exist, (i) the obligations of the Lenders to make
LIBOR Rate Loans or Base Rate Loans as to which the interest rate is determined
by reference to LIBOR, and the right of the Borrowers to convert any Loan to a
LIBOR Rate Loan or continue any Loan as a LIBOR Rate Loan or a Base Rate Loan as
to which the interest rate is determined by reference to LIBOR shall be
suspended and thereafter the Borrowers may select only Base Rate Loans as to
which the interest rate is not determined by reference to LIBOR hereunder,
(ii) all Base Rate Loans shall cease to be determined by reference to LIBOR and
(iii) if any of the Lenders may not lawfully continue to maintain a LIBOR Rate
Loan to the end of the then current Interest Period applicable thereto, the
applicable Loan shall immediately be converted to a Base Rate Loan as to which
the interest rate is not determined by reference to LIBOR for the remainder of
such Interest Period.

SECTION 5.9 Indemnity. Each of the Borrowers hereby indemnifies each of the
Lenders against any loss or expense (including any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrowers to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrowers to borrow, continue or convert on
a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrowers through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error.

SECTION 5.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or the Issuing Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes
covered by Section 5.11 hereof and (B) Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, or

 

-52-



--------------------------------------------------------------------------------

(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender, the Issuing Lender or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, the Issuing Lender or other Recipient, the Borrowers shall promptly pay
to any such Lender, the Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by the Issuing Lender, to a level below that which such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Lender’s policies and the policies of such Lender’s or the Issuing
Lender’s holding company with respect to capital adequacy), then from time to
time upon written request of such Lender or such Issuing Lender the Borrowers
shall promptly pay to such Lender or the Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrowers, shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or the Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies the Borrowers of
the Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or the

 

-53-



--------------------------------------------------------------------------------

Issuing Lender’s intention to claim compensation therefor (except that if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

SECTION 5.11 Taxes.

(a) Issuing Bank. For purposes of this Section 5.11, the term “Lender” includes
any Issuing Lender.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, to the extent such withholding or deduction is made on
account of an Indemnified Tax, then the sum payable by the applicable Credit
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings for
Indemnified Taxes applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrowers. The Credit Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(d) Indemnification by the Borrowers. The Credit Parties shall jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrowers by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Evidence of Payments. As soon as practicable after any payment of Taxes
pursuant to this Section 5.11 by a Credit Party to a Governmental Authority,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested

 

-54-



--------------------------------------------------------------------------------

by the Borrowers or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 5.11(f)(ii)(A), (ii)(B), and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(i) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

 

-55-



--------------------------------------------------------------------------------

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 5.11 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrowers and the Administrative Agent in writing of its legal inability to do
so.

 

-56-



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.11 (including by
the payment of additional amounts pursuant to this Section 5.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made, including additional amounts paid, under this
Section 5.11 with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Indemnification of the Administrative Agent and Credit Parties. Each Lender
shall severally indemnify (and shall make payment in respect thereof within ten
(10) days after demand therefor) (i) the Administrative Agent for any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) the Administrative Agent and the Credit Parties, as applicable, for
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 12.10(e) relating to the maintenance of a Participant Register and
(iii) the Administrative Agent for any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent or a Credit Party, as applicable, shall be conclusive
absent manifest error. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (h). The agreements in this paragraph (h) shall survive the
resignation and/or replacement of the Administrative Agent.

(i) Survival. Each party’s obligations under this Section 5.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

-57-



--------------------------------------------------------------------------------

SECTION 5.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Credit Parties to pay any
Indemnified Taxes or additional amounts to any Lender, the Issuing Lender or any
Governmental Authority for the account of any Lender or the Issuing Lender
pursuant to Section 5.11, then such Lender or the Issuing Lender, as applicable,
shall, at the request of the Borrowers, use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the Issuing Lender, as the
case may be, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.10 or Section 5.11, as the case may be, in
the future and (ii) would not subject such Lender or the Issuing Lender, as the
case may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the Issuing Lender, as the case may be (as
compared to actions taken by such Lender or the Issuing Lender with respect to
similarly situated borrowers). The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender or Issuing Lender in connection with
any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if the Credit Parties are required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 5.12(a), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.10), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 5.10 or 5.11) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 12.10;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with Applicable Law; and

 

-58-



--------------------------------------------------------------------------------

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

SECTION 5.13 Incremental Revolving Credit Increases.

(a) At any time prior to thirty (30) days before the Revolving Credit Maturity
Date, the Borrowers may by written notice to the Administrative Agent elect to
request the establishment of one or more increases in the Revolving Credit
Commitments (an “Incremental Revolving Credit Commitment”) to make incremental
revolving credit loans (any such increase, an “Incremental Revolving Credit
Increase”); provided that (1) the total aggregate amount for all such
Incremental Revolving Credit Commitments shall not (as of any date of incurrence
thereof) exceed $50,000,000 and (2) the total aggregate amount for each
Incremental Revolving Credit Commitment (and the Incremental Revolving Credit
Increases thereunder) shall not be less than a minimum principal amount of
$15,000,000 or, if less, the remaining amount permitted pursuant to the
foregoing clause (1). Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrowers propose that any Incremental
Revolving Credit Commitment shall be effective, which shall be a date not less
than ten (10) Business Days after the date on which such notice is delivered to
Administrative Agent. The Borrowers may invite any Lender, any Affiliate of any
Lender and/or any Approved Fund, and/or any other Person reasonably satisfactory
to the Borrowers, the Administrative Agent, the Swingline Lender and the Issuing
Lender, to provide an Incremental Revolving Credit Commitment (any such Person,
an “Incremental Lender”). Any Lender or any Incremental Lender offered or
approached to provide all or a portion of any Incremental Revolving Credit
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Revolving Credit Commitment. Any Incremental Revolving Credit
Commitment shall become effective as of such Increased Amount Date; provided
that:

(A) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (1) any Incremental Revolving Credit
Commitment, (2) the making of any Incremental Revolving Credit Increases
pursuant thereto and (3) any Permitted Acquisition consummated in connection
therewith;

(B) The representations and warranties contained in Article VII shall be true
and correct in all material respects, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects on
and as of such Increased Amount Date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects as of such earlier date);

 

-59-



--------------------------------------------------------------------------------

(C) the Administrative Agent and the Lenders shall have received from the
Borrowers an Officer’s Compliance Certificate demonstrating that the Parent will
be in compliance on a Pro Forma Basis with the financial covenants set forth in
Section 9.15 both before and after giving effect to (1) any Incremental
Revolving Credit Commitment, (2) the making of any Incremental Revolving Credit
Increases pursuant thereto and (3) any Permitted Acquisition consummated in
connection therewith;

(D) the proceeds of any Incremental Revolving Credit Increases shall be used for
general corporate purposes of the Parent and its Subsidiaries (including
Permitted Acquisitions);

(E) each Incremental Revolving Credit Commitment (and the Incremental Revolving
Credit Increases made thereunder) shall constitute Obligations of the Borrowers
and shall be secured and guaranteed with the other Extensions of Credit on a
pari passu basis;

(F) in the case of each Incremental Revolving Credit Increase (the terms of
which shall be set forth the relevant Lender Joinder Agreement):

(x) such Incremental Revolving Credit Increase shall mature on the Revolving
Credit Maturity Date, shall bear interest at the rate applicable to the
Revolving Credit Loans and shall be subject to the same terms and conditions as
the Revolving Credit Loans;

(y) the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Credit Lenders (including the Incremental Lenders providing such Incremental
Revolving Credit Increase) in accordance with their revised Revolving Credit
Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Incremental Revolving Credit Increase) agree
to make all payments and adjustments necessary to effect such reallocation and
the Borrowers shall pay any and all costs required pursuant to Section 5.9 in
connection with such reallocation as if such reallocation were a repayment); and

(z) all of the other terms and conditions applicable to such Incremental
Revolving Credit Increase shall, except to the extent otherwise provided in this
Section 5.13, be identical to the terms and conditions applicable to the
Revolving Credit Facility;

 

-60-



--------------------------------------------------------------------------------

(G) any Incremental Lender with an Incremental Revolving Credit Increase shall
be entitled to the same voting rights as the existing Revolving Credit Lenders
under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder;

(H) such Incremental Revolving Credit Commitments shall be effected pursuant to
one or more Lender Joinder Agreements executed and delivered by the Borrowers,
the Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.13); and

(I) the Borrowers shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing such Incremental Revolving Credit Increase) reasonably
requested by Administrative Agent in connection with any such transaction.

(b) The Incremental Lenders shall be included in any determination of the
Required Lenders and the Incremental Lenders will not constitute a separate
voting class for any purposes under this Agreement.

(c) On any Increased Amount Date, subject to the foregoing terms and conditions,
each Incremental Lender shall become a Revolving Credit Lender hereunder with
respect to such Incremental Revolving Credit Commitment.

SECTION 5.14 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, the Issuing Lender or the Swingline Lender (with a copy to
the Administrative Agent), the Borrowers shall Cash Collateralize the Fronting
Exposure of the Issuing Lender and/or the Swingline Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to
Section 5.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.

(a) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grant to the Administrative
Agent, for the benefit of the Issuing Lender and the Swingline Lender, and agree
to maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans, to be applied pursuant to
subsection (b) below. If at any time the Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent, the Issuing Lender and the Swingline Lender as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

-61-



--------------------------------------------------------------------------------

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.14 or Section 5.15 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lender and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, the Issuing Lender and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrowers, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

SECTION 5.15 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrowers may request (so long as
no Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B)

 

-62-



--------------------------------------------------------------------------------

Cash Collateralize the Issuing Lender’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit and Swingline
Loans issued under this Agreement, in accordance with Section 5.14; sixth, to
the payment of any amounts owing to the Lenders, the Issuing Lender or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.3 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.14.

(C) With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrowers shall (1) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swingline Loans

 

-63-



--------------------------------------------------------------------------------

that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (2) pay to each Issuing Lender and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Lender’s or Swingline Lender’s Fronting
Exposure to such Defaulting Lender, and (3) not be required to pay the remaining
amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentages (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that (x) the conditions set forth in Section 6.3 are satisfied at the time of
such reallocation (and, unless the Borrowers shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, repay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 5.14.

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Issuing Lender and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the Revolving Credit Facility (without giving effect to
Section 5.15(a)(iv), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

-64-



--------------------------------------------------------------------------------

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

ARTICLE VI

CONDITIONS OF CLOSING AND BORROWING

SECTION 6.1 Conditions to Signing Date. This Agreement shall become effective as
of the date hereof upon the satisfaction of the conditions precedent set forth
in this Section 6.1 (the date upon which all such conditions precedent under
this Section 6.1 shall be satisfied is referred to as the “Signing Date”):

(a) Executed Credit Agreement. This Agreement (including all schedules and
exhibits in final form) shall have been duly authorized, executed and delivered
to the Administrative Agent by the parties thereto, shall be in full force and
effect and no Default or Event of Default shall exist hereunder.

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate. A certificate from a Responsible Officer of the
Parent dated as of the Signing Date to the effect that (A) all representations
and warranties of the Credit Parties contained in this Agreement are true,
correct and complete in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects); (B) none of the Credit Parties is in
violation of any of the covenants contained in this Agreement and the other Loan
Documents; and (C) since December 31, 2011, no event has occurred or condition
arisen, either individually or in the aggregate, that could reasonably be
expected to have a Material Adverse Effect.

(ii) Certificate of Secretary of the Parent and each Borrower. A certificate of
a Responsible Officer of the Parent and each Borrower certifying as to the
incumbency and genuineness of the signature of each officer of such Credit Party
executing Loan Documents to which it is a party and certifying that attached
thereto is a true, correct and complete copy of (A) the articles or certificate
of incorporation or formation of such Credit Party and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation or formation, (B) the bylaws or other governing
document of such Credit Party as in effect on the Signing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 6.1(b)(iii).

 

-65-



--------------------------------------------------------------------------------

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of the Parent and each Borrower under the laws of its jurisdiction
of organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where such Credit Party is qualified to do business.

(c) Miscellaneous.

(i) PATRIOT Act. The Parent, the Borrowers and each of the Subsidiary Guarantors
shall have provided to the Administrative Agent and the Lenders the
documentation and other information requested by the Administrative Agent in
order to comply with requirements of the PATRIOT Act.

(ii) Existing Credit Agreement. Coeur Alaska shall have sent notice in form and
substance reasonably satisfactory to the Administrative Agent to the lenders
under the Existing Credit Agreement of Coeur Alaska’s intent to prepay all
Indebtedness under the Existing Credit Agreement on or prior to the Closing
Date. The Administrative Agent shall have received in form and substance
reasonably satisfactory to it a form of pay-off letter with respect to the
Existing Credit Agreement.

(iii) Representation and Warranties. All representations and warranties of the
Credit Parties contained in this Agreement are true, correct and complete in all
material respects (except to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty shall be true, correct and complete in all
respects).

(iv) Other Documents. All certificates and other instruments and all proceedings
in connection with the transactions to be consummated hereunder on the Signing
Date shall be reasonably satisfactory in form and substance to the
Administrative Agent.

SECTION 6.2 Conditions to Initial Extensions of Credit. The obligation of the
Lenders to make the Loans and other Extensions of Credit hereunder is subject to
the satisfaction of each of the following conditions on or prior to August 23,
2012:

(a) Executed Loan Documents. A Revolving Credit Note in favor of each Lender
requesting a Revolving Credit Note, a Swingline Note in favor of the Swingline
Lender (if requested thereby) and the Security Documents, together with any
other applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no Default or Event of Default shall exist hereunder or
thereunder.

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate. A certificate from a Responsible Officer of the
Parent dated as of the Closing Date to the effect that (A) all representations
and warranties of the Credit Parties contained in this Agreement and the other
Loan Documents are true, correct and complete in all material respects (except
to the extent

 

-66-



--------------------------------------------------------------------------------

any such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true, correct and complete in all respects); (B) none of the Credit Parties
is in violation of any of the covenants contained in this Agreement and the
other Loan Documents; (C) after giving effect to the Transactions, no Default or
Event of Default has occurred and is continuing; (D) since December 31, 2011, no
event has occurred or condition arisen, either individually or in the aggregate,
that could reasonably be expected to have a Material Adverse Effect; and (E) the
condition set forth in Section 6.2(g)(iv) has been satisfied.

(ii) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party and each Pledgor certifying as to the
incumbency and genuineness of the signature of each officer of such Credit Party
or Pledgor, as applicable, executing Loan Documents to which it is a party and
certifying that attached thereto is a true, correct and complete copy of (A) the
articles or certificate of incorporation or formation of such Credit Party or
Pledgor, as applicable, and all amendments thereto, certified as of a recent
date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws or other governing document of such
Credit Party or Pledgor, as applicable, as in effect on the Closing Date,
(C) resolutions duly adopted by the board of directors (or other governing body)
of such Credit Party or Pledgor, as applicable, authorizing and approving the
transactions contemplated hereunder and the execution, delivery and performance
of this Agreement and the other Loan Documents to which it is a party, and
(D) each certificate required to be delivered pursuant to Section 6.2(b)(iii).

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party and Pledgor under the laws of its
jurisdiction of organization and, to the extent requested by the Administrative
Agent, each other jurisdiction where such Credit Party or Pledgor, as
applicable, is qualified to do business.

(iv) Opinions of Counsel. Favorable opinions of counsel to the Credit Parties
and the Pledgors addressed to the Administrative Agent and the Lenders with
respect to the Credit Parties and the Pledgors, the Loan Documents (including
this Agreement)1 and such other customary matters as the Lenders shall
reasonably request (which such opinions shall, among other things, expressly
permit reliance by permitted successors and assigns of the addressees thereof).

(c) Personal Property Collateral.

(i) Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon.

 

1  The opinions should cover the same issues with respect to all documents that
would be covered if the Signing Date and the Closing Date occurred
simultaneously.

 

-67-



--------------------------------------------------------------------------------

(ii) Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the Capital
Stock pledged pursuant to the Security Documents, together with an undated stock
power for each such certificate duly executed in blank by the registered owner
thereof, (B) a consent from each Foreign Subsidiary or FHSCO subject to a pledge
of its Capital Stock pursuant to the Security Documents with respect to such
pledge and (C) each original promissory note pledged pursuant to the Security
Documents together with an undated endorsement for each such promissory note
duly executed in blank by the holder thereof.

(iii) Lien Search. The Administrative Agent shall have received the results of a
Lien search completed as of a recent date (including a search as to judgments,
pending litigation, bankruptcy, tax and intellectual property matters), in form
and substance reasonably satisfactory thereto, made against the Credit Parties
under the Uniform Commercial Code (or applicable judicial docket) as in effect
in each jurisdiction in which filings or recordations under the Uniform
Commercial Code should be made to evidence or perfect security interests in all
assets of such Credit Party, indicating among other things that the assets of
each such Credit Party are free and clear of any Lien (except for Permitted
Liens).

(iv) Hazard and Liability Insurance. The Administrative Agent shall have
received evidence of property hazard, business interruption and liability
insurance, evidence of payment of all insurance premiums for the current policy
year of each (with appropriate endorsements naming the Administrative Agent as
lender’s loss payee (and mortgagee, as applicable) on all policies for property
hazard insurance and as additional insured on all policies for liability
insurance.

(d) Real Property Collateral.

(i) Mortgages. The Administrative Agent shall have received counterparts of, or
to the extent available and legally effective, authorization to electronically
register, a Mortgage with respect to each Mortgaged Property identified on
Schedule 6.2, in form for recording in the recording office of each jurisdiction
where such Mortgaged Property is located and constituting a first priority Lien,
subject to Permitted Encumbrances, on all Mortgaged Property identified on
Schedule 6.2, together with such other instruments as shall be necessary or
appropriate (in the reasonable judgment of the Administrative Agent) to create a
Lien under Applicable Law.

(ii) Title Insurance. The Administrative Agent shall have received a fully paid
(or an irrevocable commitment to issue upon payment in full of the premium
thereto) policy of title insurance issued by the Title Company, in form
reasonably approved by the Administrative Agent, insuring the Lien of the
Mortgage encumbering such Mortgaged Property as a valid first priority Lien on
the Mortgaged Property and fixtures described therein, in an amount reasonably
satisfactory to the Administrative Agent which shall include (a) such
coinsurance and reinsurance arrangements (with provisions for direct access) as
shall be reasonably acceptable to Administrative Agent, (b) such endorsements or
affirmative insurance (or, where such endorsements are not available, opinions
of special counsel or other professionals reasonably acceptable to
Administrative Agent) as

 

-68-



--------------------------------------------------------------------------------

shall be reasonably requested by Administrative Agent and shall be available in
the applicable jurisdiction at commercially reasonable rates (including, subject
to the foregoing limitations, endorsements on matters relating to usury, first
loss, last dollar, zoning (or PZR report), revolving credit, doing business,
variable rate, address, separate tax lot, subdivision, tie in or cluster,
contiguity, road access and so-called comprehensive coverage over covenants and
restrictions), and (c) such affidavits and instruments of indemnifications by
the applicable owner or lessee as shall be reasonably required to induce the
title company to issue the policy or policies and endorsements contemplated in
this paragraph and shall include contain no exceptions to title other than
exceptions for Permitted Encumbrances.

(iii) Matters Relating to Flood Hazard Properties. The Administrative Agent
shall have received evidence of flood insurance with respect to each Mortgaged
Property that is (a) located in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards and (b) located
in a community that participates in the National Flood Insurance Program, in
each case in compliance with any applicable regulations of the Board of
Governors of the Federal Reserve System, in the maximum amount available under
the National Flood Insurance Program.

(iv) [Intentionally Omitted].

(v) Opinions. The Administrative Agent shall have received an opinion of counsel
(which counsel shall be reasonably satisfactory to the Administrative Agent) in
each state in which a Mortgaged Property identified on Schedule 6.2 is located
with respect to the enforceability of the Mortgage(s) to be recorded in each
such state and such other customary matters as the Administrative Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to the Administrative Agent.

(vi) Other Real Property Information. The Administrative Agent shall have
received such other certificates, documents and information as are reasonably
requested by the Lenders prior to the Closing Date, each in form and substance
reasonably satisfactory to the Administrative Agent.

(e) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect.

 

-69-



--------------------------------------------------------------------------------

(ii) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby.

(f) Financial Matters.

(i) Financial Statements and Projections. The Administrative Agent shall have
received (A) the audited Consolidated balance sheet of the Parent and its
Subsidiaries as of December 31, 2011 and the related audited statements of
income and retained earnings and cash flows for the Fiscal Year then ended,
(B) unaudited Consolidated balance sheet of the Parent and its Subsidiaries as
of March 31, 2012, and related unaudited interim statements of income and
retained earnings, and (C) projections prepared by the Parent of condensed
balance sheets, income statements and cashflow statements of the Parent and its
subsidiaries, which will be quarterly for the first year after the Signing Date
and annually thereafter covering the period commencing on the Closing Date and
ending on the Revolving Credit Maturity Date.

(ii) Financial Condition/Solvency Certificate. The Parent shall have delivered
to the Administrative Agent a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer of the Parent, that (A) after giving effect to the
Transactions, the Credit Parties, on a Consolidated basis, are Solvent,
(B) attached thereto are calculations evidencing compliance on a Pro Forma Basis
after giving effect to the Transactions with the covenants contained in
Section 9.15 and (C) the financial projections previously delivered to the
Administrative Agent represent the good faith estimates (utilizing assumptions
believed to be reasonable at the Signing Date) of the financial condition and
operations of the Parent and its Subsidiaries.

(iii) Payment at Funding. The Borrowers shall have paid (A) to the
Administrative Agent, the Arranger and the Lenders the fees set forth or
referenced in Section 5.3, (B) the reasonable and documented fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent accrued and unpaid prior
to or on the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the funding
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent) and
(C) to any other Person such amount as may be due thereto and invoiced prior to
the Closing Date in connection with the transactions contemplated hereby,
including all taxes, fees and other charges in connection with the execution,
delivery, recording, filing and registration of any of the Loan Documents.

 

-70-



--------------------------------------------------------------------------------

(g) Miscellaneous.

(i) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing from the Borrowers in accordance with Section 2.3(a) (if any Loans
will be made on the Closing Date), and a Notice of Account Designation
specifying the account or accounts to which the proceeds of any Loans made on or
after the Closing Date are to be disbursed.

(ii) Repayment of Indebtedness. All existing Indebtedness of the Parent and its
Subsidiaries (excluding Indebtedness permitted pursuant to Section 9.1),
including, to the extent not repaid prior to the Closing Date, the Existing
Credit Agreement, shall be repaid in full and terminated and all collateral
security therefor shall be released, and the Administrative Agent shall have
received pay-off letters in form and substance reasonably satisfactory to it
evidencing such repayment, termination and release. The Administrative Agent
shall have received an executed payoff letter in the form provided to the
Administrative Agent on the Signing Date pursuant to Section 6.1(c)(ii), subject
to changes reasonably acceptable to the Administrative Agent.

(iii) Material Adverse Change. There shall not have occurred since the Signing
Date any event or condition that has had or could be reasonably expected, either
individually or in the aggregate, to have a Material Adverse Effect.

(iv) Limitations on Certain Payments. The aggregate amount of the sum of (x) any
Investments made pursuant to any of Section 9.3(c), (g) and (p), (y) any
Restricted Payment made pursuant to Section 9.6(d) and (z) any payments made
pursuant to Section 9.9(b)(iv), in each case, by the Parent or any of its
Subsidiaries, during the period commencing on the Signing Date and ending on the
Closing Date, shall not exceed $10,000,000.

(v) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be reasonably satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested with respect to the
transactions contemplated by this Agreement to be consummated hereunder on the
Closing Date.

Without limiting the generality of the provisions of the last paragraph of
Section 11.3, for purposes of determining compliance with the conditions
specified in this Section 6.2, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

-71-



--------------------------------------------------------------------------------

SECTION 6.3 Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan and/or the Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:

(a) Accuracy of Representations and Warranties. The representations and
warranties contained in Article VII shall be true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which representation and
warranty shall be true and correct in all respects on and as of such borrowing,
continuation, conversion, issuance or extension date with the same effect as if
made on and as of such date (except for any such representation and warranty
that by its terms is made only as of an earlier date, which representation and
warranty shall be true and correct in all material respects as of such earlier
date, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which representation and
warranty shall be true and correct in all respects as of such earlier date).

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing, continuation or conversion date with respect
to such Loan or after giving effect to the Loans to be made, continued or
converted on such date or (ii) on the issuance or extension date with respect to
such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing,
Letter of Credit Application or Notice of Conversion/Continuation, as
applicable, from the Borrowers in accordance with Section 2.3(a), Section 3.2 or
Section 5.2, as applicable.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Signing Date, the
Closing Date and as otherwise set forth in Section 6.3, that:

SECTION 7.1 Organization; Power; Qualification. Each Credit Party and each
Material Subsidiary (a) is duly organized, validly existing and (if applicable
in the relevant jurisdiction) in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has the power and authority
to own its Properties and to carry on its business as now being and hereafter
proposed to be conducted and (c) is duly qualified and authorized to do business
in each jurisdiction in which the character of its Properties or the nature of
its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect. The jurisdictions
in which each Credit Party and each Subsidiary thereof is organized and
qualified to do business as of the Signing Date are described on Schedule 7.1.

 

-72-



--------------------------------------------------------------------------------

SECTION 7.2 Ownership. Each Subsidiary of each Credit Party as of the Signing
Date is listed on Schedule 7.2. As of the Signing Date, the capitalization of
each Credit Party and its Subsidiaries consists of the number of shares,
authorized, issued and outstanding, of such classes and series, with or without
par value, described on Schedule 7.2. All outstanding shares have been duly
authorized and validly issued and are fully paid and nonassessable and not
subject to any preemptive or similar rights, except as described in Schedule
7.2. The shareholders or other owners, as applicable, of each Credit Party and
its Subsidiaries and the number of shares owned by each as of the Signing Date
are described on Schedule 7.2. As of the Signing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or require the issuance of Capital
Stock of any Credit Party or any Subsidiary thereof, except as described on
Schedule 7.2.

SECTION 7.3 Organizational Structure. As of the Signing Date, the organizational
structure of the Parent and its Subsidiaries shall be as set forth on
Schedule 7.3.

SECTION 7.4 Authorization Enforceability. Each Credit Party and each Subsidiary
thereof has the right, power and authority and has taken all necessary corporate
and other action to authorize the execution, delivery and performance of this
Agreement and, from and after the Closing Date, each of the other Loan Documents
to which it is a party in accordance with their respective terms. This Agreement
and, from and after the Closing Date, each of the other Loan Documents have been
duly executed and delivered by the duly authorized officers of each Credit Party
and each Subsidiary thereof that is a party thereto, and each such document
constitutes the legal, valid and binding obligation of each Credit Party and
each Subsidiary thereof that is a party thereto, enforceable in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal debtor relief
laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies.

SECTION 7.5 Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party of the Loan
Documents to which each such Person is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby do not and will not, by the passage of time, the giving of
notice or otherwise, (a) require any Governmental Approval or violate any
Applicable Law relating to any Credit Party or any Subsidiary thereof where the
failure to obtain such Governmental Approval or such violation could reasonably
be expected to have a Material Adverse Effect, (b) conflict with, result in a
material breach of, or constitute a default under the articles of incorporation,
bylaws or other organizational documents of any Credit Party or any Subsidiary
thereof, (c) conflict with, result in a breach of or constitute a default under
any indenture, agreement or other instrument to which such Person is a party or
by which any of its properties may be bound or any Governmental Approval
relating to such Person, which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (d) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Permitted
Liens or (e) require any consent or authorization of, filing with, or other act
in respect of, an arbitrator or Governmental Authority and no consent of any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than
(i) consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) consents or
filings under the UCC and (iii) filings with the United States Copyright Office
and/or the United States Patent and Trademark Office.

 

-73-



--------------------------------------------------------------------------------

SECTION 7.6 Compliance with Law; Governmental Approvals. Each Credit Party and
each Material Subsidiary (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to its knowledge, threatened attack by direct or collateral
proceeding, (b) is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws relating to it or any of its
respective properties and (c) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law except in each case (a),
(b) or (c) where the failure to have, comply or file could not reasonably be
expected to have a Material Adverse Effect.

SECTION 7.7 Tax Returns and Payments. Each Credit Party and each Subsidiary has
duly filed or caused to be filed all federal state, local and other tax and
information returns required by Applicable Law to be filed by it, and has paid,
or made adequate provision for the payment of, all Taxes as shown on such
returns and on all assessments received by it to the extent such taxes are not
yet delinquent (other than any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Credit Party or Subsidiary) except where the failure to file or pay
could not reasonably be expected to have a Material Adverse Effect. There is no
ongoing audit or examination, to the knowledge of the Parent, by any
Governmental Authority with respect to the tax liability of any Credit Party or
any Subsidiary thereof that could reasonably be expected to have a Material
Adverse Effect.

SECTION 7.8 Expropriation. There is no present or threatened (in writing)
expropriation of the property or assets of the Parent or any of its
Subsidiaries, which expropriation could reasonably be expected to have a
Material Adverse Effect.

SECTION 7.9 Intellectual Property Matters. Each Credit Party and each Material
Subsidiary owns or possesses rights to use all material franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing which are reasonably necessary to conduct its business. No event has
occurred which permits, or after notice or lapse of time or both would permit,
the revocation or termination of any such rights, and no Credit Party nor any
Material Subsidiary is liable to any Person for infringement under Applicable
Law with respect to any such rights as a result of its business operations
except as could not reasonably be expected to have a Material Adverse Effect.

 

-74-



--------------------------------------------------------------------------------

SECTION 7.10 Environmental Matters. Except as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect:

(a) Each Credit Party and each Subsidiary thereof and the properties owned,
leased or operated by each Credit Party and each Subsidiary thereof and all
operations conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws; and each Credit Party and
each Subsidiary thereof has obtained and maintained in full force and effect all
Governmental Approvals required pursuant to any Environmental Law for the
current and reasonably anticipated future operation of their respective
businesses and to own, lease, mine or operate their respective assets,
including, without limitation, all bonds, guarantees, surety or other financial
assurance required under Environmental Laws for Reclamation or otherwise
(collectively, “Mining Financial Assurances”);

(b) No Credit Party nor Subsidiary thereof has received any written notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters, Hazardous Materials, or compliance with
Environmental Laws, nor does any Credit Party or any Subsidiary thereof have
knowledge or reason to believe that any such notice will be received or is being
threatened;

(c) Hazardous Materials have not generated, treated, stored, released or
disposed of at, on or under the properties owned, leased or operated by any
Credit Party or Subsidiary thereof, now or in the past, in violation of, in a
manner or which could give rise to liability under Environmental Laws or in a
manner that could interfere with the continued operation of such properties or
impair the fair saleable value thereof, nor, to the knowledge of the Parent,
have any Hazardous Materials been generated, treated, stored at, on or under any
other properties in violation of Environmental Laws, or in a manner that could
give rise to liability under Environmental Laws;

(d) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Parent, threatened, under any Environmental Law to
which any Credit Party or Subsidiary thereof is or will be named as a
potentially responsible party with respect to such properties or operations
conducted in connection therewith, nor are there any consent decrees or other
decrees, consent orders, liens, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to any Credit Party or Subsidiary thereof or such properties or
such operations;

(e) No Credit Party nor Subsidiary thereof is conducting, funding or otherwise
responsible for any investigation, remediation, remedial action or cleanup of
any Hazardous Materials; and

(f) There have been no accidents, explosions, implosions, collapses or flooding
at or otherwise related to the properties owned or operated by any Credit Party
or Subsidiary thereof for which any Credit Party or Subsidiary thereof has any
pending or ongoing liability or reasonably expects to incur liability.

SECTION 7.11 Insurance. The property of the Parent and each of its Subsidiaries
is insured with insurers, in amounts, for risks and otherwise which are
reasonable in relation to such property (subject to the amount of such
deductibles as are reasonable and normal in the circumstances) against loss or
damage except where failure to so insure could not reasonably be expected to
have a Material Adverse Effect, and there has been no default or failure by the
party or parties insured under the provisions of such policies of insurance
maintained which would prevent the recovery by such Credit Party insured
thereunder of the full amount of any material insured loss.

 

-75-



--------------------------------------------------------------------------------

SECTION 7.12 Employee Benefit Matters.

(a) As of the Signing Date, no Credit Party nor any ERISA Affiliate maintains or
contributes to, or has any obligation under, any Pension Plans or Multiemployer
Plans other than those identified on Schedule 7.12;

(b) Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply does not have, and could not reasonably be expected to have a Material
Adverse Effect. Each Employee Benefit Plan that is intended to be qualified
under Section 401(a) of the Code has been determined by the IRS to be so
qualified, and each trust related to such plan has been determined to be exempt
under Section 501(a) of the Code except for such plans that have not yet
received determination letters but for which the remedial amendment period for
submitting a determination letter has not yet expired. No liability has been
incurred by any Credit Party or any ERISA Affiliate which remains unsatisfied
for any taxes or penalties assessed with respect to any Employee Benefit Plan or
any Multiemployer Plan except for a liability that does not have, and could not
reasonably be expected to have, a Material Adverse Effect;

(c) As of the Signing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Section 412 or 430 of the Code, Section 302 or 303 of ERISA
or the terms of any Pension Plan prior to the due dates of such contributions or
amounts under Section 412 or 430 of the Code or Section 302 or 303 of ERISA, nor
has there been any event requiring any disclosure under Section 4041(c)(3)(C) or
4063(a) of ERISA with respect to any Pension Plan;

(d) Except where the failure of any of the following representations to be
correct does not have, and could not reasonably be expected to have, a Material
Adverse Effect, no Credit Party nor any ERISA Affiliate has: (i) engaged in a
nonexempt prohibited transaction described in Section 406 of ERISA or
Section 4975 of the Code, (ii) incurred any liability to the PBGC which remains
outstanding other than the payment of premiums and there are no premium payments
which are due and unpaid, (iii) failed to make a required contribution or
payment to a Multiemployer Plan, or (iv) failed to make a required installment
or other required payment under Section 412 or 430 of the Code or Section 302 or
303 of ERISA;

(e) No Termination Event that has, or could reasonably be expected to have, a
Material Adverse Effect has occurred or is reasonably expected to occur;

 

-76-



--------------------------------------------------------------------------------

(f) Except where the failure of any of the following representations to be
correct in all material respects does not have, and could not reasonably be
expected to have, a Material Adverse Effect, no proceeding, claim (other than a
benefits claim in the ordinary course of business), lawsuit and/or investigation
is existing or, to the best of the knowledge of the Parent after due inquiry,
threatened concerning or involving (i) any “employee welfare benefit plan” (as
defined in Section 3(1) of ERISA) currently maintained, or contributed to, by
any Credit Party or any ERISA Affiliate, (ii) any Pension Plan or (iii) any
Multiemployer Plan; and

(g) No Credit Party nor any Subsidiary thereof is a party to any contract,
agreement or arrangement that could, solely as a result of the delivery of this
Agreement or the consummation of transactions contemplated hereby, result in the
payment of any “excess parachute payment” within the meaning of Section 280G of
the Code.

SECTION 7.13 Margin Stock. No Credit Party nor any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of the
Loans or Letters of Credit will be used for purchasing or carrying margin stock
or for any purpose which violates, or which would be inconsistent with, the
provisions of Regulation T, U or X of such Board of Governors. Following the
application of the proceeds of each Extension of Credit, not more than
twenty-five percent (25%) of the value of the assets (either of the Borrowers
only or of the Parent and its Subsidiaries on a Consolidated basis) subject to
the provisions of Section 9.2 or Section 9.5 or subject to any restriction
contained in any agreement or instrument between the Borrowers and any Lender or
any Affiliate of any Lender relating to Indebtedness in excess of the Threshold
Amount will be “margin stock”. If requested by any Lender (through the
Administrative Agent) or the Administrative Agent, the Borrowers will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U 1 referred to in
Regulation U.

SECTION 7.14 Government Regulation. No Credit Party nor any Subsidiary thereof
is an “investment company” or a company “controlled” by an “investment company”
(as each such term is defined or used in the Investment Company Act of 1940, as
amended) and no Credit Party nor any Subsidiary thereof is, or after giving
effect to any Extension of Credit will be, subject to regulation under the
Interstate Commerce Act, as amended, or any other Applicable Law which limits
its ability to incur or consummate the transactions contemplated hereby.

SECTION 7.15 Employee Relations. No Credit Party or any Subsidiary thereof is
party to any collective bargaining agreement or has any labor union been
recognized as the representative of its employees except as set forth on
Schedule 7.15. The Parent knows of no pending, threatened or contemplated
strikes, work stoppage or other collective labor disputes involving its
employees or those of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

SECTION 7.16 [Intentionally Omitted.]

 

-77-



--------------------------------------------------------------------------------

SECTION 7.17 Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 6.2(f)(i) fairly present, in all
material respects, on a Consolidated basis the assets, liabilities and financial
position of the Parent and its Subsidiaries as at such dates, and the results of
the operations and changes of financial position for the periods then ended
(other than customary year-end adjustments for unaudited financial statements).
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP, except as provided therein.
Such financial statements show all material indebtedness and other material
liabilities, direct or contingent, of the Parent and its Subsidiaries as of the
date thereof, including material liabilities for taxes, material commitments,
and Indebtedness, in each case, to the extent required to be disclosed under
GAAP. The projections delivered pursuant to Section 6.2(f)(i) were prepared in
good faith on the basis of the assumptions stated therein, which assumptions are
believed as of the Signing Date to be reasonable in light of then existing
conditions except that such financial projections and statements shall be
subject to normal year end closing and audit adjustments.

SECTION 7.18 No Material Adverse Change. Since December 31, 2011, there has been
no material adverse change in the results of operations, business, assets,
properties, liabilities (actual or contingent) or financial condition of the
Parent and its Subsidiaries, taken as a whole, and no event has occurred or
condition arisen, either individually or in the aggregate, that could reasonably
be expected to have a Material Adverse Effect.

SECTION 7.19 Solvency. The Credit Parties, on a Consolidated basis, are Solvent.

SECTION 7.20 Titles to Properties. As of the Signing Date, the real property
listed on Schedule 7.20 constitutes all of the real property that is owned,
leased, subleased or used by any Credit Party or any of their Subsidiaries.
Except as set forth on Schedule 7.20, each Credit Party and each Material
Subsidiary thereof has such title to the real property owned or leased by it as
is necessary or desirable to the conduct of its business and valid and legal
title to all of its personal property and assets, except those which have been
disposed of by the Credit Parties and their Material Subsidiaries subsequent to
such date which dispositions have been in the ordinary course of business or as
otherwise expressly permitted hereunder.

SECTION 7.21 Mining Rights. Each of the Parent and its Subsidiaries has acquired
all material Mining Rights which are required in connection with the operation
of the Kensington Mine, the Rochester Mine and the Palmarejo Mine as they are
operated as of the date this representation is made or deemed made, and has
obtained such other surface and other rights as are necessary for access rights,
water rights, plant sites, tailings disposal, waste dumps, ore dumps, abandoned
heaps or ancillary facilities which are required in connection with each such
mine, other than any rights which the failure to obtain could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
All such Mining Rights and other rights with respect to the Kensington Mine, the
Rochester Mine and the Palmarejo Mine are sufficient in scope and substance for
the operation of each mine owned or operated by the Parent or any of its
Subsidiaries as each such mine is operated as of each date this representation
is made or deemed made, except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

-78-



--------------------------------------------------------------------------------

SECTION 7.22 Perfection and Priority of Liens. As of the Closing Date and each
subsequent date on which the representations and warranties are made hereunder,
the Liens granted to the Administrative Agent pursuant to the Security Documents
with respect to the Collateral (i) assuming proper recordation or filing of any
such documents, including, in the case of the Mortgages, upon the proper
recordation of the instruments delivered to the Title Company on the Closing
Date, constitute valid and subsisting Liens of record on such rights, title or
interest as such Credit Party shall from time to time have in all Mortgaged
Property, (ii) to the extent required by the Security Documents, constitute
perfected security interests in such rights, title or interest as such Credit
Party shall from time to time have in all personal property included in the
Collateral, and (iii) are subject to no Liens except Permitted Liens or, in the
case of Mortgaged Property, Permitted Encumbrances. Except to the extent
possession of portions of the Collateral is required for perfection or to the
extent that the Administrative Agent has consented to a post- Closing Date
deadline for any such action, all such action as is necessary has been taken to
establish and perfect the Administrative Agent’s rights in and to the
Collateral, including any recording, filing, registration, giving of notice or
other similar action (assuming proper recordation or filing of any such
documents, including, in the case of the Mortgages, upon the proper recordation
of the instruments delivered to the Title Company on the Closing Date). At all
times on and after the Closing Date, to the extent required by the Security
Documents, the Credit Parties have properly delivered or caused to be delivered,
or provided control of, to the Administrative Agent all Collateral that requires
perfection of the Lien described above by possession or control. Notwithstanding
the foregoing, it is understood among the parties hereto that the Liens in
unpatented Mining Rights are subject to the paramount title of the United States
Government.

SECTION 7.23 Litigation. Except for matters existing on the Signing Date and set
forth on Schedule 7.23, there are no actions, suits or proceedings pending nor,
to the knowledge of the Parent, threatened against in writing or in any other
way relating adversely to or affecting any Credit Party or any Subsidiary
thereof or any of their respective properties in any court or before any
arbitrator of any kind or before or by any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.

SECTION 7.24 OFAC. No Credit Party nor any of its Subsidiaries (i) is an “enemy”
or an “ally of the enemy” within the meaning of Section 2 of the Trading with
the Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), as amended,
(ii) is in violation of (A) the Trading with the Enemy Act, as amended, (B) any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (C) the PATRIOT Act, (i) is a
Sanctioned Person, (ii) has more than 10% of its assets in Sanctioned Countries,
or (iii) derives more than 10% of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Extension of Credit hereunder will be used directly or
indirectly to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Person or a Sanctioned Country. No part of
the proceeds of any Extension of Credit will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

-79-



--------------------------------------------------------------------------------

SECTION 7.25 Absence of Defaults. No event has occurred or is continuing which
constitutes a Default or an Event of Default.

SECTION 7.26 Senior Indebtedness Status. From and after the Closing Date, the
Obligations of each Credit Party under this Agreement and each of the other Loan
Documents rank and shall continue to rank at least senior in priority of payment
to all Subordinated Indebtedness and all senior unsecured Indebtedness of each
such Person and is designated as “Senior Indebtedness” under all instruments and
documents, now or in the future, relating to all Subordinated Indebtedness and
all senior unsecured Indebtedness of such Person.

SECTION 7.27 Intentionally Omitted.

SECTION 7.28 Disclosure.

(a) As of the Signing Date and the Closing Date, the Parent and/or its
Subsidiaries have disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which any Credit
Party and any Subsidiary thereof are subject, and all other matters known to
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

(b) No financial statement, material report, material certificate or other
material written information furnished (other than projected financial
information, pro forma financial information, estimated financial information,
other projected or estimated information and information of a general economic
or industry specific nature) by or on behalf of any Credit Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken together
as a whole, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being understood that such forecasts and
projections may vary from actual results and that such variances may be
material).

 

-80-



--------------------------------------------------------------------------------

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, each Credit Party will, and (except in the case of the
covenants set forth in Sections 8.1, 8.2, and 8.3(a)) will cause each of its
Subsidiaries to:

SECTION 8.1 Financial Statements and Budgets. Deliver to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice), subject to the second-to-last paragraph
of Section 8.2:

(a) Annual Financial Statements. As soon as practicable and in any event within
ninety (90) days (or, if earlier, on the date of any required public filing
thereof) after the end of each Fiscal Year (commencing with the Fiscal Year
ended December 31, 2012), an audited Consolidated balance sheet of the Parent
and its Subsidiaries as of the close of such Fiscal Year and audited
Consolidated statements of income, retained earnings and cash flows including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year. Such
annual financial statements shall be audited by an independent certified public
accounting firm of recognized national standing acceptable to the Administrative
Agent, and accompanied by a report and opinion thereon by such certified public
accountants prepared in accordance with generally accepted auditing standards
that is not subject to any “going concern” or similar qualification or exception
or any qualification as to the scope of such audit or with respect to accounting
principles followed by the Parent or any of its Subsidiaries not in accordance
with GAAP.

(b) Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of the first three fiscal quarters of each Fiscal
Year (commencing with the fiscal quarter ended June 30, 2012), an unaudited
Consolidated balance sheet of the Parent and its Subsidiaries as of the close of
such fiscal quarter and unaudited Consolidated statements of income, retained
earnings and cash flows and a report containing management’s discussion and
analysis of such financial statements for the fiscal quarter then ended and that
portion of the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the corresponding period in the preceding Fiscal Year and
prepared by the Parent in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
period, and certified by the chief financial officer of the Parent to present
fairly in all material respects the financial condition of the Parent and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Parent and its Subsidiaries for the respective
periods then ended, subject to normal year end adjustments and the absence of
footnotes.

(c) Annual Business Plan and Life of Mine Models. As soon as practicable and in
any event within sixty (60) days after the end of each Fiscal Year, an updated
life of mine model covering the Kensington Mine, the Rochester Mine, the
Palmarejo Mine and the San Bartolomé Mine (in each case, to the extent directly
or indirectly owned by the Parent), which life of mine model shall include a
business plan and financial forecast of the Parent and its Subsidiaries for the
ensuing four (4) fiscal quarters, such plan to be prepared in accordance with
GAAP and to include, on a quarterly basis, the following: a quarterly operating
plan, a projected income statement, statement of cash flows and balance sheet
with a reasonable disclosure of the key assumptions and drivers with respect to
such plan, in each case, in form reasonably satisfactory to the Administrative
Agent, accompanied by a certificate from a Responsible Officer of the Parent to
the effect that such life of mine model contains good faith estimates (utilizing
assumptions believed to be reasonable at the time of delivery thereof) of the
mine life, financial condition and operations of the Parent and its Subsidiaries
for such period.

 

-81-



--------------------------------------------------------------------------------

(d) Monthly Operating Reports. As soon as practicable and in any event within
thirty (30) days after the end of each month, a copy of the monthly Production
Report with respect to the Production at the Kensington Mine, the Rochester
Mine, the Palmarejo Mine and the San Bartolomé Mine.

SECTION 8.2 Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a) at each time financial statements are delivered pursuant to Sections 8.1(a)
or (b) and at such other times as the Administrative Agent shall reasonably
request, a duly completed Officer’s Compliance Certificate signed by the chief
executive officer, chief financial officer, treasurer or controller of the
Parent and a report containing management’s discussion and analysis of such
financial statements;

(b) promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of Indebtedness of any Credit Party or any
Subsidiary thereof in excess of the Threshold Amount pursuant to the terms of
any indenture, loan or credit or similar agreement;

(c) promptly after the assertion or occurrence thereof, notice of any
Environmental Claim or of any noncompliance by a Credit Party or Subsidiary
thereof with Environmental Law that could (i) reasonably be expected to have a
Material Adverse Effect or (ii) cause any Property described in the Mortgages to
be subject to any material restrictions on ownership, occupancy, use or
transferability under any Environmental Law;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other material report or material communication sent
to the stockholders of the Parent, and copies of all annual, regular, periodic
and special reports and registration statements which the Parent may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Administrative Agent pursuant hereto;

(e) promptly, and in any event within ten (10) Business Days after receipt
thereof by any Credit Party or any Subsidiary thereof, copies of each material
notice or other material correspondence, received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Credit Party or any Subsidiary thereof;

(f) promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations (including, without limitation,
the PATRIOT Act), as from time to time reasonably requested by the
Administrative Agent or any Lender (through the Administrative Agent); and

 

-82-



--------------------------------------------------------------------------------

(g) such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.

Documents and notices required to be delivered pursuant to Section 8.1(a) or
(b), Section 8.2(b), (c), (d) or (e), or Section 8.3 (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Parent posts such documents, or provides
a link thereto on the Parent’s website on the Internet at a website designated
in writing by the Parent; or (ii) on which such documents are posted on the
Parent’s behalf on an Internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent).

The Parent hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Parent hereunder
(collectively, “Parent Materials”) by posting the Parent Materials on SyndTrak
Online or another similar electronic system (the “Platform”) and (b) certain of
the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Parent or its
securities) (each, a “Public Lender”). The Parent hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Parent Materials
that may be distributed to the Public Lenders and that (w) all such Parent
Materials shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Parent Materials “PUBLIC,” the Parent shall be
deemed to have authorized the Administrative Agent, the Arranger, the Issuing
Lender and the Lenders to treat such Parent Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Parent or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Parent Materials constitute Information (as defined in Section 12.11), they
shall be treated as set forth in Section 12.11); (y) all Parent Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Parent Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

SECTION 8.3 Notice of Litigation and Other Matters. Promptly (but in no event
later than ten (10) days after any Responsible Officer of any Credit Party
obtains knowledge thereof) notify the Administrative Agent in writing of (which
shall promptly make such information available to the Lenders in accordance with
its customary practice):

(a) the occurrence of any Default or Event of Default;

(b) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses, in each case, that
could reasonably be expected to result in a Material Adverse Effect;

 

-83-



--------------------------------------------------------------------------------

(c) any notice of any violation received by any Credit Party or any Subsidiary
thereof from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Material Adverse Effect;

(d) any notice of an Environmental Claim against a Credit Party or Subsidiary
thereof that could reasonably be expected to have a Material Adverse Effect;

(e) any release or threatened release of Hazardous Materials (or the discovery
of any prior release of Hazardous Materials) that could reasonably be expected
to have a Material Adverse Effect;

(f) any notice or knowledge of an accident, explosion, implosion, collapse or
flooding at or otherwise related to the properties owned or operated by a Credit
Party or Subsidiary thereof that could reasonably be expected to have a Material
Adverse Effect;

(g) any attachment, judgment, lien, levy or order that has been assessed against
any Credit Party or any Subsidiary thereof in excess of the Threshold Amount;

(h) any event which constitutes or which with the passage of time or giving of
notice or both would constitute a default or event of default (or similar event)
under any mineral rights to which the any Credit Party or any of its
Subsidiaries is a party or by which any Credit Party or any Subsidiary thereof
or any of their respective properties may be bound which could reasonably be
expected to have a Material Adverse Effect;

(i) (i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Parent obtaining knowledge, or reason to
know, that any Credit Party or any ERISA Affiliate has filed or intends to file
a notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA; and

(j) the occurrence of any other event specific to the Parent or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the Parent setting forth details of the occurrence
referred to therein and stating what action the Parent has taken and proposes to
take with respect thereto. Each notice pursuant to Section 8.3(a) shall describe
with particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

SECTION 8.4 Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 9.4, preserve and maintain (a) its separate corporate
existence and (b) all rights, franchises, licenses and privileges necessary to
the conduct of its business except, in the case of this clause (b), as could not
reasonably be expected to have a Material Adverse Effect,

and qualify and remain qualified as a foreign corporation or other entity and
authorized to do business in each jurisdiction in which the failure to so
qualify could reasonably be expected to have a Material Adverse Effect.

 

-84-



--------------------------------------------------------------------------------

SECTION 8.5 Maintenance of Property, Contracts and Licenses.

(a) Except as permitted by Section 9.4 and Section 9.5, protect and preserve all
Properties necessary in and material to its business, including copyrights,
patents, trade names, service marks and trademarks; maintain in good working
order and condition, ordinary wear and tear excepted, all buildings, equipment
and other tangible real and personal property; and from time to time make or
cause to be made all repairs, renewals and replacements thereof and additions to
such Property necessary for the conduct of its business, so that the business
carried on in connection therewith may be conducted in a commercially reasonable
manner, in each case except as such action or inaction would not reasonably be
expected to result in a Material Adverse Effect.

(b) Maintain, in full force and effect in all material respects, each and every
material license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority (each a “License”) required for each of
them to conduct their respective businesses as presently conducted, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(c) Except as permitted by Section 9.4 and Section 9.5, maintain all material
Mining Rights which are required in connection with the operation of its mines
as they are operated at any time, and obtain such other surface and other rights
as are necessary for access rights, water rights, plant sites, tailings
disposal, waste dumps, ore dumps, abandoned heaps or ancillary facilities which
are required in connection with each mine, in each case, sufficient in scope and
substance for the operation of each mine then owned or operated by the Parent or
any of its Subsidiaries as they are operated at any time, except, in each case,
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

SECTION 8.6 Insurance. Maintain insurance with financially sound and reputable
insurance companies against at least such risks and in at least such amounts as
are customarily maintained by similar businesses and as may be required by
Applicable Law and as are required by any Security Documents (including, without
limitation, hazard and business interruption insurance). All such insurance
maintained by the Credit Parties shall (a) provide that no cancellation or
material modification thereof shall be effective until at least thirty (30) days
after receipt by the Administrative Agent of written notice thereof (or
substantially similar protections reasonably satisfactory to the Administrative
Agent), (b) in the case of each liability insurance policy, name the
Administrative Agent as an additional insured party thereunder and (c) in the
case of each casualty insurance policy, name the Administrative Agent as
lender’s loss payee. From time to time deliver to the Administrative Agent upon
its reasonable request information in reasonable detail as to the insurance then
in effect, stating the names of the insurance companies, the amounts and rates
of the insurance, the dates of the expiration thereof and the properties and
risks covered thereby.

 

-85-



--------------------------------------------------------------------------------

SECTION 8.7 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its Properties.

SECTION 8.8 Payment of Taxes and Other Obligations. Pay and perform (a) all
material Taxes, assessments and other governmental charges levied or assessed
upon it or any of its Property, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves are
maintained with respect thereto by such Credit Party in accordance with GAAP and
(b) all other indebtedness, obligations and liabilities in accordance with
customary trade practices, except, in the case of this clause (b), where the
failure to so pay could not reasonably be expected to have a Material Adverse
Effect.

SECTION 8.9 Compliance with Laws and Approvals. Observe and remain in compliance
with all Applicable Laws and maintain in full force and effect all Governmental
Approvals, in each case applicable to the conduct of its business except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

SECTION 8.10 Environmental Laws. In addition to and without limiting the
generality of Section 8.9, and except where failure to do so could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (a) comply with, and ensure such compliance by all
tenants, subtenants and, to the extent commercially reasonable, contractors with
Environmental Laws and obtain and comply with and maintain, and ensure that all
tenants, subtenants and, to the extent commercially reasonable, contractors, if
any, obtain, comply with, maintain and timely renew, any and all licenses,
approvals, notifications, registrations, bonds, surety or permits required by
Environmental Laws, (b) conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws, and (c) defend,
indemnify and hold harmless the Administrative Agent and the Lenders, and their
respective parents, Subsidiaries, Affiliates, employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
presence of Hazardous Materials, or the violation of, noncompliance with or
liability under any Environmental Laws applicable to the operations of each
Credit Party or any Subsidiary thereof, or any orders, requirements or demands
of Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor, as determined by a
court of competent jurisdiction by final nonappealable judgment.

SECTION 8.11 Compliance with ERISA. In addition to, and without limiting, the
generality of Section 8.9, (a) except where the failure to so comply does not,
and could not, individually or in the aggregate, have, or reasonably be expected
to have, a Material Adverse Effect, (i) comply with applicable provisions of
ERISA, the Code and the regulations and

 

-86-



--------------------------------------------------------------------------------

published interpretations thereunder with respect to all Employee Benefit Plans,
(ii) not take any action, or fail to take action the result of which results in,
or could reasonably be expected to result in, a liability to the PBGC or to a
Multiemployer Plan other than ongoing contributions to a Multiemployer Plan,
(iii) not participate in any prohibited transaction that could result in any
civil penalty under ERISA or tax under the Code and (iv) operate each Employee
Benefit Plan in such a manner that will not incur any tax liability under
Section 4980B of the Code or any liability to any “qualified beneficiary” as
defined in Section 4980B of the Code and (b) furnish to the Administrative Agent
upon the Administrative Agent’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Administrative
Agent.

SECTION 8.12 Compliance with Agreements. Comply in all respects with each term,
condition and provision of all leases, agreements and other instruments entered
into in the conduct of its business, except as could not reasonably be expected
to have a Material Adverse Effect.

SECTION 8.13 Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time upon prior reasonable
notice and at such times during normal business hours, all at the expense of the
Parent, to visit and inspect its material properties (including, without
limitation, the Kensington Mine, the Rochester Mine, the Palmarejo Mine and any
other material mining operation); inspect, audit and make extracts from its
books, records and files, including, but not limited to, management letters
prepared by independent accountants; and discuss with its principal officers,
and its independent accountants, its business, assets, liabilities, financial
condition, results of operations and business prospects; provided that excluding
any such visits and inspections during the continuation of an Event of Default,
the Lenders shall not exercise their right to visit and inspect the chief
executive offices and each material property of the Parent and its Subsidiaries
more often than one (1) time during any calendar year at the Parent’s expense
and any such visit and/or inspection shall be coordinated in advance with the
Administrative Agent so as to minimize the burden (both financial and
logistical) upon the Parent to the extent reasonably possible; provided further
that upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent or any Lender may do any of the foregoing at the expense of
the Parent at any time during normal business hours without advance notice.

SECTION 8.14 Additional Subsidiaries and Real Property.

(a) Additional Domestic Subsidiaries. Promptly, and in any event within ten
(10) Business Days, notify the Administrative Agent of the creation or
acquisition of any Domestic Subsidiary (which, for purposes of this paragraph,
shall include the designation of an Unrestricted Entity (that but for its
designation as an Unrestricted Entity is a Domestic Subsidiary) as a Subsidiary
pursuant to Section 9.18), and promptly thereafter (and in any event within
thirty (30) days after such creation or acquisition, which time period may be
extended at the sole discretion of the Administrative Agent), cause such Person
to (i) become a Subsidiary Guarantor by delivering to the Administrative Agent a
duly executed supplement to the Guaranty and Collateral Agreement or such other
document as the Administrative Agent shall deem appropriate for such purpose,
(ii) grant a security interest in all properties and assets (subject to the
exceptions specified in the Guaranty and Collateral Agreement and herein) owned
by such Subsidiary by delivering to the Administrative Agent a duly executed
supplement to each

 

-87-



--------------------------------------------------------------------------------

Security Document with respect to Collateral or such other document as the
Administrative Agent shall deem appropriate for such purpose and comply with the
terms of each Security Document, (iii) deliver to the Administrative Agent such
documents and certificates with respect to Collateral referred to in Section 6.2
as may be reasonably requested by the Administrative Agent, (iv) deliver to the
Administrative Agent such original Capital Stock or other certificates and stock
or other transfer powers evidencing the Capital Stock of such Person,
(v) deliver to the Administrative Agent such updated Schedules to the Loan
Documents as reasonably requested by the Administrative Agent with respect to
such Person, and (vi) deliver to the Administrative Agent such other documents
as may be reasonably requested by the Administrative Agent reasonably in advance
of the relevant deadline, all in form, content and scope reasonably satisfactory
to the Administrative Agent.

(b) Additional Foreign Subsidiaries. Promptly, and in any event within ten
(10) Business Days, notify the Administrative Agent that any Person has become a
First Tier Foreign Subsidiary or FSHCO, and promptly thereafter (and in any
event within thirty-five (35) days after notification, which time period may be
extended at the sole discretion of the Administrative Agent), cause (i) the
applicable Credit Party to deliver to the Administrative Agent Security
Documents pledging sixty-five percent (65%) of the total outstanding voting
Capital Stock (and one hundred percent (100%) of the non-voting Capital Stock)
of any such new First Tier Foreign Subsidiary or FSHCO and a consent thereto
executed by such new First Tier Foreign Subsidiary or FSHCO (including, without
limitation, if applicable, original stock certificates (or the equivalent
thereof pursuant to the Applicable Laws and practices of any relevant foreign
jurisdiction) evidencing such percentage of the Capital Stock of such new First
Tier Foreign Subsidiary or FSHCO, together with an appropriate undated stock
power for each certificate duly executed in blank by the registered owner
thereof), (ii) such Person to deliver to the Administrative Agent such documents
and certificates with respect to Collateral referred to in Section 6.2 as may be
reasonably requested by the Administrative Agent, (iii) such Person to deliver
to the Administrative Agent such updated Schedules to the Loan Documents as
reasonably requested by the Administrative Agent with regard to such Person and
(iv) such Person to deliver to the Administrative Agent such other documents as
may be reasonably requested by the Administrative Agent reasonably in advance of
the relevant deadline, all in form, content and scope reasonably satisfactory to
the Administrative Agent.

(c) Additional Guarantors. Notwithstanding the provisions of paragraph
(b) above, notify the Administrative Agent of any Non-Guarantor Subsidiary
becoming a guarantor under any Indebtedness incurred by the Parent pursuant to
Section 9.1(i) that is in a principal amount in excess of $20,000,000, or any
refinancings, renewals or extensions thereof, at least ten (10) Business Days
prior to such Non-Guarantor Subsidiary becoming a guarantor thereunder and,
prior to or substantially concurrently with such Non-Guarantor Subsidiary
becoming a guarantor thereunder, cause such Non-Guarantor Subsidiary to
(i) become a Subsidiary Guarantor by delivering to the Administrative Agent a
duly executed supplement to the Guaranty and Collateral Agreement or such other
document as the Administrative Agent shall deem appropriate for such purpose,
(ii) grant a security interest in all properties and assets (subject to the
exceptions for specific items or categories of assets specified in the Guaranty
and Collateral Agreement or herein) of such Subsidiary by delivering to the
Administrative Agent a duly executed supplement to each applicable Security
Document or such other document as the Administrative Agent shall deem
appropriate for such purpose and comply with the terms of

 

-88-



--------------------------------------------------------------------------------

each such Security Document, (iii) deliver to the Administrative Agent such
documents and certificates with respect to Collateral referred to in Section 6.2
as may be reasonably requested by the Administrative Agent, (iv) deliver to the
Administrative Agent such original Capital Stock or other certificates and stock
or other transfer powers evidencing the Capital Stock of such Person,
(v) deliver to the Administrative Agent such updated Schedules to the Loan
Documents as reasonably requested by the Administrative Agent with respect to
such Person, and (vi) deliver to the Administrative Agent such other documents
as may be reasonably requested by the Administrative Agent reasonably in advance
of the relevant deadline, all in form, content and scope reasonably satisfactory
to the Administrative Agent. For the avoidance of doubt, this Section 8.14(c)
shall apply to Immaterial Subsidiaries and Foreign Subsidiaries which become
guarantors under any Indebtedness incurred by the Parent pursuant to
Section 9.1(i) that is in a principal amount in excess of $20,000,000 or any
refinancings, renewals or extensions thereof.

(d) Real Property Collateral. Notify the Administrative Agent, within ten
(10) days after the acquisition or lease of any Real Property (other than any
Excluded Real Property) that, when aggregated with all other contiguous (or
substantially contiguous) Real Property of any Credit Party, (w) has a purchase
price in excess of $3,000,000, (x) annual lease payments in excess of
$1,000,000, (y) is estimated to contain precious metal reserves worth at least
$5,000,000, or (z) is a material or integral part of any active mine or mining
operation of the Parent and its Subsidiaries, by any Credit Party that is not
subject to the existing Security Documents, and within sixty (60) days of such
acquisition, which time period may be extended at the sole discretion of the
Administrative Agent, deliver such mortgages, deeds of trust, title insurance
policies, flood documents, opinions, environmental assessments or reports,
surveys and other documents reasonably requested reasonably in advance of the
relevant deadline by the Administrative Agent in connection with granting and
perfecting a first priority Lien, other than Permitted Encumbrances, on such
real property in favor of the Administrative Agent, for the ratable benefit of
the Secured Parties, all in form and substance reasonably acceptable to the
Administrative Agent.

(e) Immaterial Subsidiaries; Merger Subsidiaries. Notwithstanding the foregoing,
(i) any Domestic Subsidiary that is an Immaterial Subsidiary shall not be
subject to, or required to take the actions set forth in, Section 8.14(a),
(ii) any Foreign Subsidiary that has de minimis income or assets shall not be
subject to, or required to take the actions set forth in, Section 8.14(b) and
(iii) to the extent any new Subsidiary is created solely for the purpose of
consummating a merger transaction pursuant to a Permitted Acquisition, and such
new Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger transaction, such new Subsidiary shall not be subject to, or required to
take the actions set forth in, Section 8.14(a) or (b), as applicable, until the
consummation of such Permitted Acquisition (at which time, the surviving entity
of the respective merger transaction shall be required to so comply with
Section 8.14(a) or (b), as applicable).

(f) Exclusions. The provisions of this Section 8.14 shall not apply to assets or
Property (i) excluded from the Collateral pursuant to the Guaranty and
Collateral Agreement or (ii) as to which the Administrative Agent and the Parent
agree that the costs and burdens of obtaining a security interest therein or
perfection thereof outweigh the value of the security afforded thereby. For the
avoidance of doubt and notwithstanding the foregoing, it is understood and
agreed the Credit Parties and their Subsidiaries shall not be required to
execute and deliver the Guaranty and Collateral Agreement or otherwise grant a
security interest over their assets or provide any guaranty hereunder prior to
the Closing Date.

 

-89-



--------------------------------------------------------------------------------

SECTION 8.15 Use of Proceeds. The Borrowers may use the proceeds of the
Extensions of Credit only for working capital and general corporate purposes of
the Parent and its Subsidiaries, including the payment of certain fees and
expenses incurred in connection with the Transactions and this Agreement.

SECTION 8.16 [Intentionally Omitted].

SECTION 8.17 Further Assurances. Maintain the security interest created by the
Security Documents in accordance with Section 5.1 of the Guaranty and Collateral
Agreement, subject to the rights of the Credit Parties to dispose of the
Collateral as expressly permitted by the Loan Documents; and make, execute and
deliver all such additional and further acts, things, deeds, instruments and
documents as the Administrative Agent or the Required Lenders (through the
Administrative Agent) may reasonably require for the purposes of implementing or
effectuating the provisions of this Agreement and the other Loan Documents, or
of renewing the rights of the Secured Parties with respect to the Collateral as
to which the Administrative Agent, for the ratable benefit of the Secured
Parties, has a perfected Lien pursuant hereto or thereto, including, without
limitation, filing any financing or continuation statements under the UCC (or
other similar laws) in effect in any jurisdiction with respect to the security
interests created hereby or by the other Loan Documents.

ARTICLE IX

NEGATIVE COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, the Credit Parties will not, and will not permit any of
their respective Subsidiaries to:

SECTION 9.1 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:

(a) the Obligations;

(b) Indebtedness and obligations owing under Permitted Hedge Agreements, the
Franco-Nevada Agreement and, until the Closing Date, the Existing Credit
Agreement;

(c) The Convertible Senior Notes and any other Indebtedness existing on the
Signing Date and listed on Schedule 9.1 (together, the “Existing Indebtedness”),
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the principal amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) the final maturity date
and weighted

 

-90-



--------------------------------------------------------------------------------

average life of such refinancing, refunding, renewal or extension shall not be
prior to or shorter than that applicable to the Indebtedness prior to such
refinancing, refunding, renewal or extension and (iii) any refinancing,
refunding, renewal or extension of any Subordinated Indebtedness shall be (A) on
subordination terms at least as favorable to the Lenders, when taken as a whole,
as the terms applicable to the Subordinated Indebtedness being refinanced,
refunded, renewed or extended and (B) in an amount not less than the amount
outstanding at the time of such refinancing, refunding, renewal or extension;

(d) Indebtedness incurred in connection with Capital Leases, Synthetic Leases
and purchase money Indebtedness for fixed or capital assets acquired,
constructed or improved in an aggregate amount not to exceed $45,000,000 at any
time outstanding;

(e) Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 9.3, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither the
Parent nor any Subsidiary thereof (other than such Person and its Subsidiaries
or any other Person that such Person merges with or that acquires the assets of
such Person) shall have any liability or other obligation with respect to such
Indebtedness and (iii) the aggregate outstanding principal amount of such
Indebtedness does not exceed $50,000,000 at any time outstanding;

(f) Guaranty Obligations with respect to Indebtedness otherwise permitted
hereunder;

(g) unsecured intercompany Indebtedness (i) owed by any Credit Party to another
Credit Party, (ii) owed by any Non-Guarantor Subsidiary to any Credit Party so
long as such Indebtedness constitutes (A) Indebtedness existing on the Signing
Date and listed on Schedule 9.1 or (B) an intercompany loan, extension or
advance permitted by Section 9.3(p) (provided in each case that any Indebtedness
owed by such Non-Guarantor Subsidiary to any Credit Party in a principal amount
in excess of the Threshold Amount pursuant to this clause (ii) shall be
evidenced by a demand note in form and substance reasonably satisfactory to the
Administrative Agent and shall be pledged and delivered to the Administrative
Agent pursuant to the Security Documents) and (iii) owed by any Credit Party to
any Non-Guarantor Subsidiary (provided, that such Indebtedness shall be
subordinated to the Obligations in a manner reasonably satisfactory to the
Administrative Agent);

(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds, netting services, overdraft protections and similar
arrangements, in each case, in the ordinary course of business;

(i) Subordinated Indebtedness or other unsecured Indebtedness of the Parent;
provided, that in the case of each incurrence of such Indebtedness, (i) no
Default or Event of Default shall have occurred and be continuing or would be
caused by the incurrence of such Indebtedness, (ii) the Administrative Agent
shall have received reasonably satisfactory written evidence that the Parent
would be in compliance with the financial covenants set forth in Section 9.15 on
a pro forma basis for the most recently ended period of four fiscal quarters for
which financial statements have been delivered hereunder after giving effect to
the issuance of any such

 

-91-



--------------------------------------------------------------------------------

Indebtedness, (iii) such Indebtedness is not subject to scheduled amortization,
redemption, sinking fund or similar payment and does not have a final maturity
on or before the date that is at least six months after the Revolving Credit
Maturity Date, (iv) unless otherwise acceptable to the Required Lenders, the
covenant and default terms of such Indebtedness, taken as a whole, are not more
restrictive than those of the Revolving Credit Facility (it being understood and
agreed that covenants and default terms customary as of the date hereof for high
yield note issuances generally, and any other such terms that are not
substantially more restrictive, taken as a whole, than those customary as of the
date hereof for high yield note issuances generally, meet this standard) and
(v) the terms of such Indebtedness shall not include any mandatory prepayment or
offers to purchase (other than customary repurchases with respect to asset
sales, customary offers to repurchase upon a change of control and mandatory
repayments or offers to repurchase in connection with any San Bartolomé
Political Risk Insurance Event) before the date that is at least six months
after the Revolving Credit Maturity Date;

(j) Indebtedness under performance bonds, surety bonds, Reclamation, release,
appeal and similar bonds, statutory obligations or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business,
and reimbursement obligations in respect of any of the foregoing;

(k) Indebtedness consisting of unpaid insurance premiums owed to any Person
providing property, casualty, liability or other insurance to Parent or any
Subsidiary in any fiscal year, pursuant to reimbursement or indemnification
obligations to such Person; provided that such Indebtedness is incurred only to
defer the cost of such unpaid insurance premiums for such fiscal year and is
outstanding only during such fiscal year;

(l) Indebtedness incurred by the Parent or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations (including, Indebtedness consisting of the deferred purchase
price of property acquired in a Permitted Acquisition), or from Guaranty
Obligations, letters of credit, surety bonds or performance bonds securing the
performance of Borrower or any such Subsidiary pursuant to such agreements, in
connection with Permitted Acquisitions or permitted dispositions of any
business, assets or Subsidiary of the Parent or any of its Subsidiaries;

(m) [Intentionally omitted]; and

(n) Indebtedness of any Credit Party or any Subsidiary thereof not otherwise
permitted pursuant to this Section in an aggregate principal amount not to
exceed $75,000,000 at any time outstanding, with no more than $50,000,000 of
such Indebtedness permitted to be outstanding at Non-Guarantor Subsidiaries.

SECTION 9.2 Liens. Create, incur, assume or suffer to exist, any Lien on or with
respect to any of its Property, whether now owned or hereafter acquired, except:

(a)(i) Liens created pursuant to the Loan Documents and (ii) Liens on cash or
deposits granted in favor of the Swingline Lender or the Issuing Lender to Cash
Collateralize any Defaulting Lender’s participation in Letters of Credit or
Swingline Loans;

 

-92-



--------------------------------------------------------------------------------

(b) Liens in existence on the Signing Date and described on Schedule 9.2,
including Liens incurred in connection with any refinancing, refunding, renewal
or extension of Indebtedness pursuant to Section 9.1(c) (solely to the extent
that such Liens were in existence on the Signing Date and described on Schedule
9.2); provided that the scope of any such Lien shall not be increased, or
otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Signing Date, except for products
and proceeds of the foregoing;

(c) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet delinquent or as to which the period of grace,
if any, related thereto has not expired or (ii) which are being contested in
good faith and by appropriate proceedings if adequate reserves are maintained to
the extent required by GAAP;

(d) the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which (i) are not overdue for a period of more than sixty
(60) days, or if more than sixty (60) days overdue, no action has been taken to
enforce such Liens or such Liens are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP and (ii) do not, individually or in the aggregate, materially
impair the use thereof in the operation of the business of the Parent or any of
its Subsidiaries;

(e) deposits or pledges made in the ordinary course of business in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments which are covered by clause (i) below), construction bonds,
performance bonds, liabilities under insurance or self-insurance arrangements
and other obligations of a like nature (including customary Liens on cash to
secure letters of credit issued to assure payment of such obligations) incurred
in the ordinary course of business, in each case, so long as no foreclosure sale
or similar proceeding has been commenced with respect to any portion of the
Collateral on account thereof;

(f) encumbrances in the nature of zoning restrictions, easements and rights or,
reservations, exceptions, restrictions of record on the use of real property,
which in the aggregate are not substantial in amount and which do not, in any
case, materially detract from the value of such property or materially impair
the use thereof in the ordinary conduct of business, including any reservations
or exceptions in patents from the United States and the paramount title of the
United States in unpatented mining claims on federal lands and Permitted
Encumbrances;

(g) Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of the Parent and its Subsidiaries;

(h) Liens securing Indebtedness permitted under Section 9.1(d); provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition, repair, improvement or lease, as applicable, of the related
Property, (ii) such Liens do not at any time encumber any

 

-93-



--------------------------------------------------------------------------------

property other than the Property financed by such Indebtedness, (iii) the amount
of Indebtedness secured thereby is not increased, except as permitted by and
subject to Section 9.1(d) in connection with any further improvement, expansion
or other modification of such property, and (iv) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed one hundred
percent (100%) of the original price for the purchase, repair improvement or
lease amount (as applicable) of such Property at the time of purchase, repair,
improvement or lease (as applicable);

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 10.1(m) or securing appeal, notices of lis pendens and
associated rights related to litigation being contested in good faith by
appropriate proceedings and for which adequate reserves have been made or other
surety bonds relating to such judgments;

(j) Liens on Property (i) of any Subsidiary which are in existence at the time
that such Subsidiary is acquired pursuant to a Permitted Acquisition and (ii) of
the Parent or any of its Subsidiaries existing at the time such tangible
property or tangible assets are purchased or otherwise acquired by the Parent or
such Subsidiary thereof pursuant to a transaction permitted pursuant to this
Agreement; provided that, with respect to each of the foregoing clauses (i) and
(ii), (A) such Liens are not incurred in connection with, or in anticipation of,
such Permitted Acquisition, purchase or other acquisition, (B) such Liens shall
encumber only those assets which secured such Indebtedness at the time such
assets were acquired by the Parent or its Subsidiaries (including after-acquired
property included in the scope of any such Lien at the time such assets were
acquired) and (C) the Indebtedness secured by such Liens is permitted under
Section 9.1(e) of this Agreement);

(k) Liens on assets of Foreign Subsidiaries securing Indebtedness or other
obligations of Foreign Subsidiaries permitted hereunder; provided that such
Liens do not extend to, or encumber, assets that constitute Collateral;

(l)(i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off and recoupment with respect to any
deposit account of the Parent or any Subsidiary thereof;

(m)(i) contractual or statutory Liens of landlords to the extent relating to the
property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;

(n) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Parent or its Subsidiaries or materially detract from
the value of the relevant assets of the Parent or its Subsidiaries or
(ii) secure any Indebtedness;

 

-94-



--------------------------------------------------------------------------------

(o) Liens on cash and Cash Equivalents securing treasury management arrangements
entered into in the ordinary course of business;

(p) Liens on cash, Cash Equivalents or other property arising in connection with
the defeasance, discharge or redemption of Indebtedness permitted hereunder and
permitted to be so defeased, discharged or redeemed;

(q) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods (including under forward contracts)
entered into in the ordinary course of business;

(r) Liens solely on any cash earnest money deposits made by the Parent or any of
its Subsidiaries in connection with any Permitted Acquisition or other permitted
purchase of Capital Assets;

(s) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(t) Liens on concentrates or minerals or the proceeds of sale of such
concentrates or minerals arising or granted pursuant to a processing arrangement
entered into in the ordinary course of business, securing the payment of a
portion of the fees, costs and expenses attributable to the processing of such
concentrates or minerals under any such processing arrangement;

(u) Until the Closing Date, Liens securing the obligations under the Existing
Credit Agreement and the related Hedge Agreement; and

(v) Liens not otherwise permitted hereunder securing Indebtedness or other
obligations in the aggregate principal amount not to exceed $25,000,000 at any
time outstanding; provided that no Liens incurred pursuant this clause (u) on
existing Collateral (other than cash or Cash Equivalents that do not constitute
Cash Collateral) may have priority over the Liens created pursuant to the
Security Documents.

SECTION 9.3 Investments. Purchase, own, invest in or otherwise acquire (in one
transaction or a series of transactions), directly or indirectly, any Capital
Assets, any Capital Stock, interests in any partnership or joint venture
(including, without limitation, the creation or capitalization of any
Subsidiary), evidence of Indebtedness or other obligation or security,
substantially all or a portion of the business or assets of any other Person or
assets constituting a business unit or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of Property in, any Person (all the foregoing,
“Investments”) except:

(a)(i) Investments existing on the Signing Date in Subsidiaries existing on the
Signing Date, (ii) Investments existing on the Signing Date (other than
Investments in Subsidiaries existing on the Signing Date) and described on
Schedule 9.3 and any Investment consisting of an extension, modification or
renewal of any such existing Investment; provided that the amount of any such
Investment may only be increased to the extent otherwise permitted hereunder,
(iii) Investments made after the Signing Date by any Credit Party in any other
Credit Party, and (iv) Investments made after the Signing Date by any
Non-Guarantor Subsidiary in any Credit Party or (except in the case of the
Pledgors) in any other Non-Guarantor Subsidiary;

 

-95-



--------------------------------------------------------------------------------

(b) Investments in cash and Cash Equivalents;

(c) acquisitions and ownership of Capital Assets; provided that Capital
Expenditures after the Signing Date shall not exceed the Available Amount at the
time such Capital Expenditure is made; provided, further, that if there are any
Revolving Credit Outstandings at such time, then immediately before and
immediately after giving pro forma effect to any such Capital Expenditure, no
Event of Default under Section 10.1(a), (b), (i) or (j) shall have occurred and
be continuing;

(d) deposits made in the ordinary course of business to secure the performance
of leases or other obligations as permitted by Section 9.2;

(e) Permitted Hedge Agreements;

(f) Other than purchases permitted by Section 9.3(c), purchases and ownership of
assets in the ordinary course of business;

(g) Investments by the Parent or any Subsidiary thereof in the form of Permitted
Acquisitions in an amount not exceeding the Available Amount at the time such
Permitted Acquisition is made; provided, that immediately before and immediately
after giving pro forma effect to any such Permitted Acquisition, (i) no Default
or Event of Default shall have occurred and be continuing, (ii) the Consolidated
Total Leverage Ratio shall be at least 0.25 below the applicable ratio set forth
in Section 9.15(a) and (iii) the sum of (x) Availability and (y) Qualified Cash
shall be at least $50,000,000;

(h) Investments in the form of loans and advances to officers, directors and
employees in the ordinary course of business in an aggregate amount not to
exceed at any time outstanding $5,000,000 (determined without regard to any
write-downs or write-offs of such loans or advances);

(i) Investments in the form of intercompany Indebtedness permitted pursuant to
Section 9.1(g);

(j) Guaranty Obligations permitted pursuant to Section 9.1;

(k) Investments made as a result of the receipt of non-cash consideration from
an Asset Disposition that was made pursuant to and in compliance with
Section 9.5;

(l) any acquisition of assets or Capital Stock solely in exchange for the
issuance of Capital Stock (other than Disqualified Stock) of the Parent;

(m) Investments received in compromise or resolution of (A) obligations of trade
creditors or customers that were incurred in the ordinary course of business of
the Parent or any of its Subsidiaries, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer; or (B) litigation, arbitration or other disputes;

 

-96-



--------------------------------------------------------------------------------

(n) Investments acquired after the Signing Date as a result of a Permitted
Acquisition, including by way of a merger, amalgamation or consolidation with or
into the Parent or any of its Subsidiaries in a transaction that is not
prohibited by Section 9.4 to the extent that such Investments were not made in
contemplation of such acquisition, merger, amalgamation or consolidation and
were in existence on the date of such acquisition, merger, amalgamation or
consolidation;

(o) guarantees of operating leases (other than Capital Leases) or of other
obligations of Subsidiaries that do not constitute Indebtedness, in each case
entered into in the ordinary course of business;

(p) Investments (other than Capital Expenditures or any acquisition by the
Parent or any Subsidiary of all or substantially all of the business or a line
of business (whether by the acquisition of Capital Stock, assets or any
combination thereof) of any other Person) not otherwise permitted pursuant to
this Section in an amount not exceeding the Available Amount at the time such
Investment is made; provided, that immediately before and immediately after
giving pro forma effect to any such Investments, (i) no Default or Event of
Default shall have occurred and be continuing, (ii) the Consolidated Total
Leverage Ratio shall be at least 0.25 below the applicable ratio set forth in
Section 9.15(a) and (iii) the sum of (x) Availability and (y) Qualified Cash
shall be at least $50,000,000.

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested) (“Realized
Amounts”), and any Realized Amounts with respect to any Investments made
pursuant to this Section 9.3 using the Available Amount shall be added back to
the Available Amount when received as provided in clause (e) of the definition
of Available Amount in Section 1.1.

SECTION 9.4 Fundamental Changes. Merge, consolidate or enter into any similar
combination with any other Person or liquidate, wind-up or dissolve itself (or
suffer any liquidation or dissolution) except:

(a)(i) any Wholly-Owned Subsidiary of the Parent (other than a Borrower) or
either Borrower may be merged, amalgamated or consolidated with or into the
Parent or such Borrower, as applicable (provided that the Parent or such
Borrower, as applicable, shall be the continuing or surviving entity) or
(ii) any Wholly-Owned Subsidiary of the Parent (other than a Borrower) may be
merged, amalgamated or consolidated with or into any Subsidiary Guarantor
(provided that the Subsidiary Guarantor shall be the continuing or surviving
entity or simultaneously with such transaction, the continuing or surviving
entity shall become a Subsidiary Guarantor and the Parent shall comply with
Section 8.14 in connection therewith);

 

-97-



--------------------------------------------------------------------------------

(b)(i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be merged,
amalgamated or consolidated with or into, or be liquidated into, any other
Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may be merged, amalgamated or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary;

(c) any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to the Parent, the
Borrowers or any Subsidiary Guarantor; provided that, with respect to any such
disposition by any Non-Guarantor Subsidiary, the consideration for such
disposition shall not exceed the fair value of such assets;

(d)(i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary and (ii) any
Non-Guarantor Subsidiary that is a Domestic Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary;

(e) dispositions permitted by Section 9.5;

(f) any Wholly-Owned Subsidiary of the Parent may merge with or into the Person
such Wholly-Owned Subsidiary was formed to acquire in connection with a
Permitted Acquisition, provided that (i) a Subsidiary Guarantor shall be the
continuing or surviving entity or (ii) simultaneously with such transaction, the
continuing or surviving entity shall become a Subsidiary Guarantor and the
Parent shall comply with Section 8.15 in connection therewith);

(g) any Person may merge into the Parent or any of its Wholly-Owned Subsidiaries
in connection with a Permitted Acquisition; provided that in the case of a
merger involving the Parent, a Borrower or a Subsidiary Guarantor, the
continuing or surviving Person shall be the Parent, such Borrower or such
Subsidiary Guarantor; and

(h) any Subsidiary that is an Immaterial Subsidiary may liquidate, wind-up or
dissolve itself after having disposed of all or substantially all of its assets
in accordance herewith.

Notwithstanding anything to the contrary in this Section 9.4 or elsewhere in
this Agreement, (a) no Foreign Subsidiary a portion of whose equity is included
within the Collateral may be merged, amalgamated or consolidated with or into,
or be liquidated into, any other entity, the effect of which would be for the
equity of such Foreign Subsidiary to be excluded from the Collateral, and (b) no
Subsidiary that is providing a pledge of equity may be merged, amalgamated or
consolidated with or into, or be liquidated into, any other entity, the effect
of which would be for such equity to no longer be pledged.

SECTION 9.5 Asset Dispositions. Make any Asset Disposition except:

(a)(i) the sale or other disposition of obsolete, worn-out or surplus assets no
longer used or usable in the business of the Parent or any of its Subsidiaries,
including (i) the abandonment of unpatented mining claims reasonably determined
by the Parent in good faith to be in excess of the amount required for current
or future operations, and (ii) the abandonment or other disposition of
intellectual property that is, in the reasonable judgment of the Parent, no
longer economically practicable to maintain or useful in the conduct of the
business of the Parent and its Subsidiaries taken as whole;

 

-98-



--------------------------------------------------------------------------------

(b) non-exclusive licenses and sublicenses of intellectual property rights or
other general intangibles in the ordinary course of business not interfering,
individually or in the aggregate, in any material respect with the conduct of
the business of the Parent and its Subsidiaries;

(c) leases, subleases, licenses or sublicenses of real or personal property
granted by the Parent or any of its Subsidiaries to others in the ordinary
course of business not interfering in any material respect with the business of
the Parent or any of its Subsidiaries;

(d) dispositions in connection with Insurance and Condemnation Events;

(e) any surrender or waiver of contract rights or settlement, release, recovery
on or surrender of contract, tort or other claims in the ordinary course of
business;

(f) dispositions of receivables in connection with the compromise, settlement or
collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;

(g)(i) the granting of Liens not prohibited by Section 9.2, (ii) an Investment
that does not violate Section 9.3 and (iii) a Restricted Payment that does not
violate Section 9.6;

(h) the unwinding of any Permitted Hedge Agreement;

(i) sales of assets received upon foreclosures on a Lien in favor of Parent or
any of its Subsidiaries;

(j) any dispositions to the extent required by, or made pursuant to, customary
buy/sell arrangements between the joint venture parties set forth in joint
venture arrangements and similar binding agreements not prohibited hereunder;
and

(k) Asset Dispositions not otherwise permitted pursuant to this Section 9.5;
provided that (i) at the time of such Asset Disposition, no Default or Event of
Default shall exist or would result from such Asset Disposition; (ii) such Asset
Disposition is made for fair market value and the consideration received shall
be no less than 75% in cash; provided that for the purposes of this clause (ii),
(x) any non-cash consideration received by the Parent or any of its Subsidiaries
in such Asset Disposition having an aggregate fair market value, taken together
with all other non-cash consideration received pursuant to this clause (ii) that
is at that time outstanding, not to exceed $25,000,000 (with the fair market
value of each item of non-cash consideration being measured at the time received
and without giving effect to subsequent changes in value), and (y) the amount of
any Indebtedness of the Parent or any Subsidiary of the Parent that is assumed
by the transferee of any such assets, shall in each case be deemed to be cash;
(iii) the aggregate fair market value of all Collateral disposed of in reliance
on this clause (k) and not reinvested in other Collateral within one (1) year
after such disposition shall not exceed $35,000,000 during the term of this
Agreement; and (iv) the aggregate fair market value of all Property disposed of

 

-99-



--------------------------------------------------------------------------------

in reliance on this clause (k) shall not exceed 5% of the consolidated total
assets of the Parent and its Subsidiaries in any one fiscal year and 10% of the
consolidated total assets of the Parent and its Subsidiaries in the aggregate
since the Signing Date (in each case, determined as of the date of the most
recently delivered financial statements pursuant to Section 8.1(a)).

SECTION 9.6 Restricted Payments. Declare or pay any dividend on, or make any
payment or other distribution on account of, or purchase, redeem, retire or
otherwise acquire (directly or indirectly), or set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, any class of Capital Stock of any Credit Party or any Subsidiary
thereof, or make any distribution of cash, property or assets to the holders of
shares of any Capital Stock of any Credit Party or any Subsidiary thereof (all
of the foregoing, the “Restricted Payments”) provided that:

(a) the Credit Parties may pay dividends in shares of their own Qualified
Capital Stock;

(b) any Subsidiary of the Parent may make Restricted Payments to any Credit
Party or ratably to all holders of its outstanding Qualified Capital Stock;

(c)(i) Non-Guarantor Subsidiaries that are Domestic Subsidiaries may make
Restricted Payments to other Non-Guarantor Subsidiaries that are Domestic
Subsidiaries and (ii) Non-Guarantor Subsidiaries that are Foreign Subsidiaries
may make Restricted Payments to other Non-Guarantor Subsidiaries that are
Foreign Subsidiaries; and

(d) the Parent shall be permitted to:

(i) redeem, retire or otherwise acquire shares of its Capital Stock or options
or other equity or phantom equity in respect of its Capital Stock from present
or former officers, employees, directors or consultants (or their family members
or trusts or other entities for the benefit of any of the foregoing) or, to the
extent constituting a Restricted Payment, make severance payments to such
Persons in connection with the death, disability or termination of employment or
consultancy of any such officer, employee, director or consultant in an
aggregate amount not to exceed the sum of $15,000,000 in any given year and the
Net Cash Proceeds of any substantially concurrent issuance by the Parent of its
Capital Stock (or options to purchase Capital Stock) to other officers,
employees, directors or consultants of the Parent or any of its subsidiaries;
provided, that immediately before and immediately after giving pro forma effect
to any such Restricted Payment, (i) no Default or Event of Default shall have
occurred and be continuing and (ii) the sum of (x) Availability and
(y) Qualified Cash shall be at least $25,000,000;

(ii) make regularly scheduled dividend payments in an amount not exceeding
$40,000,000 in any given year; provided, that immediately before and immediately
after giving pro forma effect to any such Restricted Payment, (i) no Event of
Default shall have occurred and be continuing and (ii) the sum of
(x) Availability and (y) Qualified Cash shall be at least $25,000,000; and

 

-100-



--------------------------------------------------------------------------------

(iii) make other Restricted Payments in an amount not exceeding the Available
Amount at the time such Restricted Payment is made so long as immediately before
and immediately after giving pro forma effect to any such Restricted Payment,
(i) no Default or Event of Default shall have occurred and be continuing,
(ii) the Consolidated Total Leverage Ratio shall be at least 0.25 below the
applicable ratio set forth in Section 9.15(a) and (iii) the sum of
(x) Availability and (y) Qualified Cash shall be at least $100,000,000.

SECTION 9.7 Transactions with Affiliates. Directly or indirectly enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director or other
Affiliate of, the Parent, or any of its Subsidiaries, or (b) any Affiliate of
any such officer or director, other than:

(i) transactions permitted by Sections 9.1, 9.3, 9.4, 9.5, 9.6, 9.9 and 9.13;

(ii) transactions existing on the Signing Date and described on Schedule 9.7;

(iii) other transactions on terms as favorable as would be obtained by it on a
comparable arm’s-length transaction with an independent, unrelated third party
as determined in good faith by the Parent;

(iv) employment and severance arrangements (including equity incentive plans and
employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business;

(v) payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the Parent,
and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Parent and its Subsidiaries;

(vi) transactions between or among the Credit Parties not involving any other
Affiliate and between Non-Guarantor Subsidiaries not involving any other
Affiliate;

(vii) any transaction between any Person and an Affiliate of such Person
existing at the time such Person is acquired by, merged into or amalgamated,
arranged or consolidated with the Parent or any of its Subsidiaries; provided
that such transaction was not entered into in contemplation of such acquisition,
merger, amalgamation, arrangement or consolidation; and

(viii) transactions with any Person that is an Affiliate solely because one or
more of its directors is also a director of the Parent or any of its
Subsidiaries; provided that each such director abstains from voting as a
director of the Parent or such Restricted Subsidiary, as the case may be, on any
matter involving such other Person.

SECTION 9.8 Accounting Changes; Organizational Documents.

(a) Change its Fiscal Year end, or make any material change in its accounting
treatment and reporting practices except as required or permitted by GAAP.

 

-101-



--------------------------------------------------------------------------------

(b) Amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify or change its bylaws
(or other similar documents), in each case, in any manner materially adverse to
the rights or interests of the Lenders.

SECTION 9.9 Payments and Modifications of Certain Indebtedness.

(a) (i) Amend, modify, waive or supplement any of the terms or provisions of any
Subordinated Indebtedness, any Existing Indebtedness or any unsecured
Indebtedness incurred pursuant to Section 9.1(i) in any respect which would
materially and adversely affect the rights or interests of the Administrative
Agent and Lenders hereunder, or (ii) amend or supplement the Franco-Nevada
Agreement in any respect which would materially increase the payment obligations
of Coeur Mexicana thereunder.

(b) Cancel, forgive, make any payment or prepayment on, or redeem or acquire for
value (including, without limitation, (i) by way of depositing with any trustee
with respect thereto money or securities before due for the purpose of paying
when due and (ii) at the maturity thereof) any Subordinated Indebtedness, any
Existing Indebtedness or any Indebtedness incurred pursuant to Section 9.1(i),
except:

(i) refinancings, refundings, renewals, extensions or exchange of (i) any
Subordinated Indebtedness incurred pursuant to Section 9.1(i) with other
Indebtedness that is itself permitted by Section 9.1(i), if not prohibited by
any subordination agreement applicable thereto, (ii) any other Indebtedness
incurred pursuant to Section 9.1(i) with other Indebtedness that is itself
permitted by Section 9.1(i) and (iii) any Indebtedness permitted by
Section 9.1(c);

(ii) refinancings, refundings, renewals, extensions or exchange of Subordinated
Indebtedness incurred pursuant to another clause of Section 9.1 with other
Indebtedness that is itself permitted by Section 9.1, if not prohibited by any
subordination agreement applicable thereto;

(iii) the payment of interest, expenses and indemnities in respect of
Subordinated Indebtedness (other than any such payments prohibited by the
subordination provisions thereof);

(iv) the payment of expenses, indemnities and interest (when due) on, or any
mandatory redemption, repurchase or other retirement of, any of the Existing
Indebtedness and any Indebtedness incurred pursuant to Section 9.1(i) (other
than, in the case of any Subordinated Indebtedness incurred pursuant to
Section 9.1(i), any such payments prohibited by the subordination provisions
thereof);

(v) the payment of principal or any voluntary redemption, repurchase or other
retirement of any Subordinated Indebtedness, the Existing Indebtedness or any
Indebtedness incurred pursuant to Section 9.1(i), in each case, in an amount not
to exceed the Available Amount; provided, that immediately before and
immediately after giving pro forma effect to any such payment, (i) no Default or
Event of Default shall have occurred and be continuing, (ii) the Consolidated
Total Leverage Ratio shall be at least 0.25 below the applicable ratio set forth
in Section 9.15(a) and (iii) the sum of (x) Availability and (y) Qualified Cash
shall be at least $100,000,000; and

 

-102-



--------------------------------------------------------------------------------

(vi) upon the occurrence of a San Bartolomé Political Risk Insurance Event, the
payment of principal or any voluntary redemption, repurchase or other retirement
of any Indebtedness incurred pursuant to Section 9.1(i), in an amount not to
exceed the amount by which (i) the amount of the Net Cash Proceeds received in
connection with such San Bartolomé Political Risk Insurance Event exceeds
(ii) the amount used by the Borrowers in connection with the mandatory
prepayment required pursuant to Section 2.4(b)(ii) with respect to such San
Bartolomé Political Risk Insurance Event.

SECTION 9.10 No Further Negative Pledges; Restrictive Agreements. Create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any Credit Party (other than
Parent, in the case of clause (i) below) or any Material Subsidiary thereof to
(i) pay dividends or make any other distributions to any Credit Party on its
Capital Stock or with respect to any other interest or participation in, or
measured by, its profits, (ii) repay any Indebtedness or other obligation owed
to any Credit Party, (iii) make loans or advances to the Credit Parties,
(iv) sell, lease or transfer any of its properties or assets to any Credit Party
or (v) act as a Guarantor pursuant to, or grant Liens pursuant to, the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses (i)
through (iv) above) for such encumbrances or restrictions existing under or by
reason of (A) this Agreement and the other Loan Documents, (B) Applicable Law,
(C) any document or instrument governing Indebtedness incurred pursuant to
Section 9.1(d) (provided, that any such restriction contained therein relates
only to the asset or assets securing such Indebtedness), (D) any Permitted Lien
or any document or instrument governing any Permitted Lien (provided, that any
such restriction contained therein relates only to the asset or assets subject
to such Permitted Lien), (E) obligations that are binding on a Subsidiary at the
time such Subsidiary first becomes a Subsidiary of the Parent, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary, (F) customary restrictions contained in an agreement related to the
sale of Property (to the extent such sale is permitted pursuant to Section 9.5)
that limit the transfer of such Property pending the consummation of such sale,
(G) customary restrictions in leases, subleases, licenses and sublicenses, asset
sale agreements, joint venture agreements, sale-leaseback agreements, stock sale
agreements and other similar agreements otherwise permitted by this Agreement so
long as such restrictions relate only to the assets subject thereto (and/or to
the assignability of such agreement), (H) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business,
(I) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business,
(J) restrictions and conditions imposed by agreements relating to Indebtedness
of Foreign Subsidiaries permitted under Section 9.1(n), provided that such
restrictions and conditions apply only to Foreign Subsidiaries and (K) until the
Closing Date, the restrictions under the Existing Credit Agreement.

SECTION 9.11 Nature of Business. Engage in any material business other than the
business conducted by the Parent and its Subsidiaries as of the Signing Date and
business activities reasonably related or ancillary thereto or that are
reasonable extensions thereof.

SECTION 9.12 [Intentionally Omitted]

 

-103-



--------------------------------------------------------------------------------

SECTION 9.13 Sale Leasebacks. Enter into any Sale/Leaseback Transaction unless
(a) the sale or transfer of the property thereunder is permitted under
Section 9.5, (b) any Indebtedness arising in connection therewith is permitted
under Section 9.1(d) and (c) any Liens arising in connection therewith are
permitted under Section 9.2.

SECTION 9.14 [Intentionally Omitted].

SECTION 9.15 Financial Covenants.

(a) Consolidated Total Leverage Ratio. As of the last day of any fiscal quarter
ending (i) during the period commencing on the Signing Date and ending on the
day preceding the second anniversary of the Signing Date, permit the
Consolidated Total Leverage Ratio to be greater than 3.25 to 1.00 and
(ii) during the period commencing on the second anniversary of the Signing Date
and ending thereafter, permit the Consolidated Total Leverage Ratio to be
greater than 3.00 to 1.00.

(b) Consolidated Interest Coverage Ratio. As of the last day of any fiscal
quarter ending during the period commencing on the Signing Date and ending
thereafter, permit the Consolidated Interest Coverage Ratio to be less than 3.00
to 1.00.

(c) Tangible Net Worth. As of the last day of any fiscal quarter ending during
the period commencing on the Signing Date and ending thereafter, permit the
Tangible Net Worth of the Parent to be less than the sum of (i) 90% of the
Parent’s Tangible Net Worth as of March 31, 2012, and (ii) 25% of the
Consolidated Net Income of the Parent (for which purpose any net loss shall be
deemed to be a Consolidated Net Income of zero) for each fiscal quarter ending
after March 31, 2012 and on or before such date.

SECTION 9.16 [Intentionally Omitted].

SECTION 9.17 Disposal of Subsidiary Interests. The Parent will not permit any
Domestic Subsidiary that is a Wholly-Owned Subsidiary on the Signing Date (or on
the date such Person becomes a Subsidiary as a result of a transaction permitted
hereby) to become a non-Wholly-Owned Subsidiary except, with respect to any
Subsidiary other than a Borrower, (a) as a result of or in connection with a
liquidation, dissolution, merger, amalgamation, consolidation or disposition
permitted by Section 9.4 or 9.5 or (b) so long as such Domestic Subsidiary
continues to be a Subsidiary Guarantor.

SECTION 9.18 Designation of Subsidiaries. The Parent may not designate (i) any
Person as an Unrestricted Entity or (ii) any Unrestricted Entity as a Subsidiary
of the Parent or any of its respective Subsidiaries; except that Parent may at
any time designate any Person (other than the Parent or the Borrowers) as an
Unrestricted Entity or, to the extent otherwise meeting the definition of
“Subsidiary,” any Unrestricted Entity as a Subsidiary of the Parent or any of
its respective Subsidiaries so long as at the time of such designation (and in
the case of clause (c), (e), and (g) below, at all times thereafter):

(a) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing or shall be caused thereby;

 

-104-



--------------------------------------------------------------------------------

(b) immediately after giving effect to such designation on a Pro Forma Basis,
the Parent shall be in compliance with the covenants set forth in Section 9.15
as of the relevant Measurement Period;

(c) with respect to any person to be designated as an Unrestricted Entity,
(i) no Credit Party or any Subsidiaries thereof (other than the person to be
designated or any Subsidiary thereof) has any direct or indirect obligation to
subscribe for additional Capital Stock of the person to be designated, to
guaranty or otherwise directly or indirectly provide credit support for such
person or to maintain or preserve such person’s financial condition or to cause
such person to achieve any specified levels of operating results, (ii) is not a
party to any material agreement, or contract with the Parent or any of its
Subsidiaries (other than the person to be designated or any Subsidiary thereof)
except as expressly permitted by Section 9.7 and (iii) such Unrestricted Entity
shall not own any Capital Stock or Indebtedness of the Parent or any of its
Subsidiaries;

(d) any designation of a person as an Unrestricted Entity shall be deemed an
Investment under Section 9.3(g) or 9.3(k) (at the election of the Parent) in an
amount equal to the fair market value immediately prior to such designation of
the aggregate interest of the Parent and its Subsidiaries in the person so
designated;

(e) upon the designation of any Unrestricted Entity as a Subsidiary in
accordance with this Section 9.18, any outstanding Indebtedness or Liens of such
Subsidiary must comply with Section 9.1 and Section 9.2, respectively, and the
Parent and such Subsidiary shall comply with Section 8.14 with respect to such
Subsidiary;

(f) no person may be designated as an Unrestricted Entity more than once without
the prior written consent of the Administrative Agent; and

(g) no person may be designated as an Unrestricted Entity if the Unrestricted
Entities, on an aggregate basis, comprise more than 20% of the least of
(a) Consolidated EBITDA, (b) gross revenues of the Parent and its Subsidiaries
and (c) Tangible Net Worth.

Any such designation shall be evidenced by (i) providing notice to the
Administrative Agent of the copy of the resolution of the Board of Directors of
the Parent (or duly authorized committee thereof) giving effect to such
designation and (ii) delivering to the Administrative Agent a certificate of a
Responsible Officer of the Parent certifying that such designation complies with
the foregoing requirements.

ARTICLE X

DEFAULT AND REMEDIES

SECTION 10.1 Events of Default. Each of the following shall constitute an Event
of Default:

(a) Default in Payment of Principal of Loans and Reimbursement Obligations.
Either Borrower shall default in any payment of principal of any Loan or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).

 

-105-



--------------------------------------------------------------------------------

(b) Other Payment Default. Either Borrower or any other Credit Party shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue for a
period of three (3) Business Days.

(c) Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.

(d) Default in Performance of Certain Covenants. Any Credit Party shall default
in the performance or observance of any covenant or agreement contained in
Sections 8.3(a), (b), (c), (d), (e) and (h), 8.4, 8.14 and 8.15 or Article IX.

(e) Default in Performance of Other Covenants and Conditions. Any Credit Party
or any Subsidiary thereof shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for in this Section) or any other Loan Document and
such default shall continue for a period of thirty (30) days after the earlier
of (i) the Administrative Agent’s delivery of written notice thereof to the
Parent and (ii) a Responsible Officer of the Parent having obtained knowledge
thereof.

(f) Indebtedness Cross-Default. Any Credit Party or any Subsidiary thereof shall
(i) default in the payment of any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding amount of which Indebtedness
is in excess of the Threshold Amount beyond the period of grace if any, provided
in the instrument or agreement under which such Indebtedness was created, or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans, any Reimbursement
Obligation) the aggregate outstanding amount (or, with respect to any Hedge
Agreement, the Hedge Termination Value) of which Indebtedness is in excess of
the Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice and/or
lapse of time, if required, any such Indebtedness to become due prior to its
stated maturity (any applicable grace period having expired).

(g) Certain Material Adverse Events. The termination or default (for which any
relevant grace or cure period has expired) under any contract or license
material to the rights of the Parent, the Borrowers or their respective
Subsidiaries to mine at (i) the Rochester Mine or the Palmarejo Mine, which
termination or default could reasonably be expected to have a Material

 

-106-



--------------------------------------------------------------------------------

Adverse Effect on the Credit Parties and their Subsidiaries, taken as a whole,
or (ii) the Kensington Mine, which termination or default (or following
expiration of any relevant grace or cure period for such default, if applicable)
could reasonably be expected to have Material Adverse Effect on (x) the Credit
Parties and their Subsidiaries, taken as a whole, or (y) Coeur Alaska, Inc.;
provided that no such termination or default described in this Section 10.1(g)
shall cause an Event of Default for a period of up to 120 days following such
termination or default so long as (1) the Borrowers are diligently appealing or
disputing (or causing to be appealed or disputed) such termination or default or
attempting to cure the same, (2) the Borrowers continue to operate the Rochester
Mine, the Palmarejo Mine and/or the Kensington Mine, as applicable, as
contemplated by this Agreement and the other Loan Documents and the enforcement
of any such termination or default is effectively stayed (or the other party to
such contract or the issuer of such license is not exercising or overtly
threatening to exercise termination or dispossessory remedies with respect
thereto), and (3) at all times during such period, there has not occurred a
Material Adverse Effect in connection with or as a result of such termination or
default.

(h) Change in Control. Any Change in Control shall occur.

(i) Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary thereof
shall (i) commence a voluntary case under the federal bankruptcy laws (as now or
hereafter in effect), (ii) file a petition seeking to take advantage of any
other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

(j) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under the federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for any Credit Party or any Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of
sixty (60) consecutive days, or an order granting the relief requested in such
case or proceeding (including, but not limited to, an order for relief under
such federal bankruptcy laws) shall be entered.

(k) Failure of Agreements; Impairment of Security. Any material provision of
this Agreement or, from and after the Closing Date, any material provision of
any other Loan Document shall cease to be valid and binding on any Credit Party
or any Subsidiary thereof party thereto or any such Person shall so state in
writing, or, from and after the Closing Date, any Loan Document shall for any
reason cease to create a valid and perfected first priority Lien (subject to
Permitted Liens) on, or security interest in, any of the Collateral purported to
be covered thereby, or the rights and remedies of the Administrative Agent in
respect of the Collateral shall be materially impaired, in each case other than
in accordance with the express terms hereof or thereof.

 

-107-



--------------------------------------------------------------------------------

(l) ERISA Events. The occurrence of any of the following events: (i) any Credit
Party or any ERISA Affiliate fails to make full payment when due of all amounts
which, under the provisions of any Pension Plan or Section 412 or 430 of the
Code or Section 302 or 303 of ERISA, any Credit Party or any ERISA Affiliate is
required to pay as contributions thereto and are in excess of the Threshold
Amount, (ii) a Termination Event that results in liability in excess of the
Threshold Amount or (iii) any Credit Party or any ERISA Affiliate as employers
under one or more Multiemployer Plans makes a complete or partial withdrawal
from any such Multiemployer Plan and the plan sponsor of such Multiemployer
Plans notifies such withdrawing employer that such employer has incurred a
withdrawal liability requiring payments in an amount exceeding the Threshold
Amount.

(m) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party or any Subsidiary thereof by any court
and such judgment or order shall continue without having been discharged,
vacated or stayed for a period of thirty (30) consecutive days after the entry
thereof.

SECTION 10.2 Remedies. Upon the occurrence of an Event of Default, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrowers:

(a) Acceleration; Termination of Credit Facility. Terminate the Revolving Credit
Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrowers to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 10.1(i) or
(j), with respect to the Parent or a Borrower, the Credit Facility shall be
automatically terminated and all Obligations shall automatically become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, anything in this Agreement or
in any other Loan Document to the contrary notwithstanding.

(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrowers shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall

 

-108-



--------------------------------------------------------------------------------

be applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay the other Obligations on a pro rata basis. After all such Letters of
Credit shall have expired or been fully drawn upon, the Reimbursement Obligation
shall have been satisfied and all other Obligations shall have been paid in
full, the balance, if any, in such Cash Collateral account shall be returned to
the Borrowers.

(c) General Remedies. Exercise on behalf of the Secured Parties all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Obligations.

SECTION 10.3 Rights and Remedies Cumulative; Non-Waiver; etc.

(a) The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between any Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders and the Issuing Lender; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 12.4 (subject to the terms
of Section 5.6), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 10.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.4(d), any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.

 

-109-



--------------------------------------------------------------------------------

SECTION 10.4 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Administrative Agent or
Lenders upon the Secured Obligations and all net proceeds from the enforcement
of the Secured Obligations shall be applied:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swingline Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swingline Lender in proportion to
the respective amounts described in this clause First payable to them;

Second, to payment of that portion of the Secured Obligations constituting fees
(other than the Commitment Fee and letter of credit commissions), indemnities
and other amounts (other than principal and interest) payable to the Lenders
under the Loan Documents, including attorney fees, ratably among the Lenders in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Secured Obligations constituting the
Commitment Fee, letter of credit commissions, accrued and unpaid interest on the
Loans and Reimbursement Obligations, ratably among the Lenders in proportion to
the respective amounts described in this clause Third payable to them;

Fourth, to (i) the Administrative Agent for the account of the Issuing Lender,
to Cash Collateralize any L/C Obligations then outstanding and (ii) payment of
that portion of the Secured Obligations constituting unpaid principal of the
Loans, Reimbursement Obligations and payment obligations then owing under
Secured Hedge Agreements and Secured Cash Management Agreements, ratably among
the Lenders, the Issuing Lender, the Hedge Banks and the Cash Management Banks
in proportion to the respective amounts described in this clause Fourth held by
them; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to a Borrower or as otherwise required by Applicable
Law.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.

 

-110-



--------------------------------------------------------------------------------

SECTION 10.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 3.3, 5.3 and 12.3) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 5.3 and 12.3.

SECTION 10.6 Credit Bidding.

(a) The Administrative Agent, on behalf of itself and the Lenders, shall have
the right to credit bid and purchase for the benefit of the Administrative Agent
and the Lenders all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization (and, for the avoidance of doubt, any
sales included as part of any plan subject to confirmation under
Section 1129(b)(2)(A)(iii) of the Bankruptcy Code), or at any other sale or
foreclosure conducted by the Administrative Agent (whether by judicial action or
otherwise) in accordance with Applicable Law.

(b) Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under applicable law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

 

-111-



--------------------------------------------------------------------------------

ARTICLE XI

THE ADMINISTRATIVE AGENT

SECTION 11.1 Appointment and Authority.

(a) Each of the Lenders and the Issuing Lender hereby irrevocably designates and
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Lender, and no Credit Party nor any Subsidiary thereof shall have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
XI for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

SECTION 11.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Credit Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

-112-



--------------------------------------------------------------------------------

SECTION 11.3 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any Borrower’s Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Parent, a Borrower, a Lender or the Issuing Lender.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

-113-



--------------------------------------------------------------------------------

SECTION 11.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Parent and the Borrowers), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 11.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and non
appealable judgment that the Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

SECTION 11.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Borrowers. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers and subject to the consent of the Borrowers
(provided no Event of Default has occurred and is continuing at the time of such
resignation; any such consent not to be unreasonably withheld or delayed), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to), on
behalf of the Lenders and the Issuing Lender, appoint a successor Administrative
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

-114-



--------------------------------------------------------------------------------

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrowers
and such Person, remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 12.3 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

(d) Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit.

SECTION 11.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on

 

-115-



--------------------------------------------------------------------------------

such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the Issuing
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 11.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book managers, lead managers, arrangers, lead arrangers or
co-arrangers listed on the cover page or signature pages hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Lender hereunder.

SECTION 11.9 Collateral and Guaranty Matters.

(a) Each of the Lenders (including in its or any of its Affiliate’s capacities
as a potential Hedge Bank or Cash Management Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion:

(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Bank shall have been made),
(B) that is disposed of or to be disposed of as part of or in connection with
any sale, transfer, or other disposition permitted hereunder or under any other
Loan Document (other than sales, transfers or other dispositions among Credit
Parties), or (C) if approved, authorized or ratified in writing by the
applicable Lenders in accordance with Section 12.2;

(ii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and

(iii) to release any Subsidiary Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under any Loan Document pursuant
to this Section 11.9. In each case as specified in this Section 11.9, the

 

-116-



--------------------------------------------------------------------------------

Administrative Agent will, at the Borrowers’ expense, execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
any Loan Document, in each case in accordance with the terms of the Loan
Documents and this Section 11.9. In the case of any such sale, transfer or
disposal of any property constituting Collateral in any transaction (other than
transfers of assets by any Credit Party to any other Credit Party) permitted
under the Loan Documents, the Liens created by any of the Security Documents on
such property shall be automatically released without need for further action by
any person.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

SECTION 11.10 Secured Hedge Agreements and Secured Cash Management Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 10.4
or any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than as set forth in Section 12.2(d) or in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article XI to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured Cash
Management Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Secured Cash Management Agreements and
Secured Hedge Agreements, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.

ARTICLE XII

MISCELLANEOUS

SECTION 12.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

If to the Parent or to the Borrowers:

Coeur d’Alene Mines Corporation

505 Front Ave., P. O. Box “I”

Coeur d’Alene, Idaho 83816-0316

 

-117-



--------------------------------------------------------------------------------

Attention of: Chief Financial Officer

Telephone No.: 208-665-0340

Facsimile No.: 208-667-2213

E-mail: fhanagarne@coeur.com

and

Attention of: General Counsel

Telephone No.: 208-665.0770

Facsimile No.: 208-667-2213

E-mail: cnault@coeur.com

With copies to:

Gibson, Dunn & Crutcher

200 Park Avenue

New York, New York 10166-0193

Attention of: Darius Mehraban

Telephone No.: 212-351-2428

Facsimile No.: 212-351-5270

E-mail: dmehraban@gibsondunn.com

If to Wells Fargo as Administrative Agent:

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Telephone No.: 704-590-2703

Facsimile No.: 704-590-3481

With copies to:

Wells Fargo Bank, National Association

601 W 1st Ave

9th Floor

Spokane, WA 99201

Attention of: Dan Adams

Telephone No.: 208-666-4513

Facsimile No.: 509-455-5760

E-mail: daniel.g.adams@wellsfargo.com

If to any Lender:

To the address set forth on the Register

 

-118-



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Article II if such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that is incapable of receiving notices under such Article
by electronic communication. The Administrative Agent or the Borrowers may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrowers and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

(d) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(e) Platform.

(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

 

-119-



--------------------------------------------------------------------------------

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the any Credit Party,
any Lender or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Credit Party’s or the Administrative Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Credit Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, the Issuing Lender or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.

(f) Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Parent Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Parent, the Borrowers or their
respective securities for purposes of United States Federal or state securities
Applicable Laws.

SECTION 12.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrowers; provided, that no amendment, waiver or consent shall:

(a) increase the Revolving Credit Commitment of any Revolving Credit Lender (or
reinstate any Revolving Credit Commitment terminated pursuant to Section 10.2)
or the amount of Loans of any Lender, in any case, without the written consent
of such Revolving Credit Lender;

(b) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly and adversely affected thereby;

 

-120-



--------------------------------------------------------------------------------

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly and
adversely affected thereby; provided that only the consent of the Required
Lenders shall be necessary (i) to waive any obligation of the Borrowers to pay
interest at the rate set forth in Section 5.1(c) during the continuance of an
Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;

(d) change Section 5.6 or Section 10.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
and, in the case of Section 10.4, each Hedge Bank, directly and adversely
affected thereby;

(e) [Intentionally Omitted]

(f) except as otherwise permitted by this Section 12.2, change any provision of
this Section or reduce the percentages specified in the definitions of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby;

(g) consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 9.4), in each case, without the written
consent of each Lender; or

(h) release (i) the Parent, (ii) either Borrower, (iii) all of the Subsidiary
Guarantors or (iv) Subsidiary Guarantors comprising substantially all of the
value of the Subsidiary Guarantors’ credit support for the Secured Obligations,
in any case, from the Guaranty and Collateral Agreement (other than as
authorized in Section 11.9), without the written consent of each Lender; or

(i) release all or substantially all of the Collateral (other than as authorized
in Section 11.9 or as otherwise specifically permitted or contemplated in this
Agreement) without the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the Fee Letters may be amended, or rights or privileges

 

-121-



--------------------------------------------------------------------------------

thereunder waived, in a writing executed only by the parties thereto and (v) the
Administrative Agent and the Borrowers shall be permitted to amend any provision
of the Loan Documents (and such amendment shall become effective without any
further action or consent of any other party to any Loan Document) to correct an
obvious error or any error or omission of a technical or immaterial nature in
any such provision. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Revolving Credit Commitment of such
Lender may not be increased or extended without the consent of such Lender.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.13 (including, without limitation, as applicable, (1) to
permit the Incremental Revolving Credit Increases to share ratably in the
benefits of this Agreement and the other Loan Documents and (2) to include the
Incremental Revolving Credit Increase or outstanding Incremental Revolving
Credit Increase, as applicable, in any determination of (i) Required Lenders or
(ii) similar required lender terms applicable thereto); provided that no
amendment or modification shall result in any increase in the amount of any
Lender’s Commitment or any increase in any Lender’s Commitment Percentage, in
each case, without the written consent of such affected Lender.

Notwithstanding anything in this Agreement to the contrary, any amendment that
would extend the Revolving Credit Maturity Date with respect to any Loans or
Commitments, provide for any increased pricing (including fees) for any Lenders
agreeing to extend their Loans or Commitments pursuant to the terms of such
amendment and any corresponding modifications under this Agreement related
thereto may be effected pursuant to an agreement or agreements in writing
entered into by the Credit Parties, Administrative Agent, and only those Lenders
holding the Loans or Commitments who are directly and adversely affected
thereby.

SECTION 12.3 Expenses; Indemnity.

(a) Costs and Expenses. The Borrowers and any other Credit Party, jointly and
severally, shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent, the Syndication Agent, the Arrangers and their respective
Affiliates (including, without limitation, the reasonable and documented fees,
charges and disbursements of a single counsel for the Administrative Agent and
the Arrangers (and one local counsel in each relevant jurisdiction as may be
reasonably necessary as determined by the Administrative Agent), in connection
with the syndication of the Credit Facility, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out of pocket expenses incurred by the
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable out of pocket expenses incurred by the Administrative Agent, any
Lender or the Issuing Lender (including, without limitation, reasonable and
documented fees and expenses of

 

-122-



--------------------------------------------------------------------------------

(x) a single counsel for the Administrative Agent, the Issuing Lender and the
Lenders, (y) a single counsel in each relevant jurisdiction as may be reasonably
necessary as determined by the Administrative Agent and (z) in cases where a
potential or actual conflict exists, additional counsel as reasonably deemed to
be necessary by the Administrative Agent and any Lender) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, the Syndication
Agent, each Lender and the Issuing Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, and shall pay or reimburse any such
Indemnitee for, any and all losses, claims (including, without limitation, any
Environmental Claims), damages, liabilities and related expenses (including the
reasonable fees, disbursements, settlement costs and other charges of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrowers or any other Credit Party),
other than such Indemnitee and its Related Parties, arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby (including, without limitation, the
Transactions), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party, or any Subsidiary, Affiliate, equity holder or creditor thereof,
and regardless of whether any Indemnitee is a party thereto, or (v) any claim
(including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses result from (x) the gross negligence or
willful misconduct of such Indemnitee, (y) a claim brought by the Borrowers or
any other Credit Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document or
(z) disputes that are solely among Lenders (other than an Arranger or the
Administrative Agent) and do not arise from the Borrowers’ or any other Credit
Party’s action or inaction or breach of its obligations hereunder or under any
other Loan Document or applicable law, in each case with respect to clauses (x),
(y) and (z) above, as such gross negligence, willful misconduct, bad faith,

 

-123-



--------------------------------------------------------------------------------

action, inaction, or breach, as the case may be, is determined by a court of
competent jurisdiction in a final and nonappealable judgment. This
Section 12.3(b) shall not apply with respect to Taxes other than Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Arranger, the Syndication Agent, the Issuing Lender, the Swingline Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), any Arranger, the
Syndication Agent, the Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to the
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) provided, further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), any Arranger, the Syndication
Agent, the Issuing Lender or the Swingline Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), any Arranger, the Syndication Agent, the Issuing
Lender or the Swingline Lender in connection with such capacity. The obligations
of the Lenders under this clause (c) are subject to the provisions of
Section 5.7.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, each party hereto agrees that it shall not assert, and hereby
waives, any claim against any other party hereto or any other Person, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof (provided that
the foregoing shall not in any event limit the indemnification and reimbursement
obligations set forth herein to the extent that any such special, indirect,
consequential or punitive damages are included in any third party claim for
which an Indemnitee is entitled to indemnification or reimbursement pursuant to
this Agreement). No Indemnitee referred to in clause (b) above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

 

-124-



--------------------------------------------------------------------------------

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

SECTION 12.4 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Lender, the Swingline Lender and each of
their respective Affiliates may, subject to the approval of the Administrative
Agent, at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender, the Swingline Lender or any such Affiliate to or for the credit
or the account of the Borrowers or any other Credit Party against any and all of
the obligations of the Borrowers or such Credit Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender, the Issuing
Lender or the Swingline Lender or any of their respective Affiliates,
irrespective of whether or not such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrowers or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender, the Issuing Lender, the Swingline Lender or such Affiliate
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 10.4 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lender, the
Swingline Lender and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, the Issuing Lender, the Swingline
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the Issuing Lender, the Swingline Lender or their respective Affiliates may
have. Each Lender, the Issuing Lender and the Swingline Lender agrees to notify
the Borrowers and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 12.5 Governing Law; Jurisdiction, Etc.

(a) Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(b) Submission to Jurisdiction. The Borrowers and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Arranger, the Syndication Agent, any Lender, the Issuing Lender, the
Swingline Lender, or any Related Party of the foregoing in any way

 

-125-



--------------------------------------------------------------------------------

relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by Applicable Law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Lender, the Issuing Lender or the
Swingline Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against the Borrowers or any other
Credit Party or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 12.6 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 12.7 Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under

 

-126-



--------------------------------------------------------------------------------

any bankruptcy law, state or federal law, common law or equitable cause, then,
to the extent of such payment or proceeds repaid, the Obligations or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if such payment or proceeds had not been received by the
Administrative Agent.

SECTION 12.8 Injunctive Relief. Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrowers agree that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.

SECTION 12.9 Accounting Matters. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

SECTION 12.10 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither any Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, (x) the Indemnitees and (y) the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

-127-



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, in the
case of any assignment in respect of the Revolving Credit Facility, unless each
of the Administrative Agent and, so long as no Event of Default under
Section 10.1(a), Section 10.1(b), Section 10.1(i) or Section 10.1(j) has
occurred and is continuing, the Borrowers otherwise consent (each such consent
not to be unreasonably withheld or delayed); provided that the Borrowers shall
be deemed to have given their consent ten (10) Business Days after the date
written notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrowers
on or prior to such tenth (10th) Business Day;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default under
Section 10.1(a), Section 10.1(b), Section 10.1(i) or Section 10.1(j) has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, that the
Borrowers shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolving Credit Facility if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and

 

-128-



--------------------------------------------------------------------------------

(C) the consents of the Issuing Lender and the Swingline Lender shall be
required for any assignment in respect of the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
(A) only one such fee will be payable in connection with simultaneous
assignments to two or more Approved Funds by a Lender and (B) the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Parent, the Borrowers or any of their respective Subsidiaries or
Affiliates or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Credit Commitment Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the

 

-129-



--------------------------------------------------------------------------------

interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 5.8,
5.9, 5.10, 5.11 and 12.3 with respect to facts and circumstances occurring prior
to the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Credit Commitment of,
and principal amounts of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrowers and any Lender (but only to the extent of
entries in the Register that are applicable to such Lender), at any reasonable
time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person, the Parent or any of its Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Credit Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Issuing Lender, the Swingline Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 12.3(c)
with respect to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 12.2 that directly affects such Participant and could not be affected by
a vote of the Required Lenders. The Borrowers agree that each Participant shall
be entitled to the benefits of

 

-130-



--------------------------------------------------------------------------------

Sections 5.8, 5.9, 5.10 and 5.11 (subject to the requirements and limitations
therein, including the requirements of Section 5.11(f) (it being understood that
the documentation required under Section 5.11(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 5.12 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 5.10 and
5.11, with respect to such participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrowers’ request and expense, to use reasonable efforts to
cooperate with the Borrowers to effectuate the provisions of Section 5.12(b)
with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.4 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 5.6 as though it were a Lender.

(e) Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 12.11 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any rating agency, or regulatory or similar
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by

 

-131-



--------------------------------------------------------------------------------

Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement, under any other Loan Document or under any
Secured Hedge Agreement or Secured Cash Management Agreement, or any action or
proceeding relating to this Agreement, any other Loan Document or any Secured
Hedge Agreement or Secured Cash Management Agreement, or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to each Borrower
and its obligations, this Agreement or payments hereunder; (g) on a confidential
basis to (i) any rating agency in connection with rating the Parent or its
Subsidiaries or the Credit Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Credit Facility; (h) with the consent of the Borrowers,
(i) to Gold Sheets and other similar bank trade publications, such information
to consist of deal terms and other information customarily found in such
publications, (j) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, the Issuing Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Parent or any Borrower, or (k) to governmental regulatory authorities in
connection with any regulatory examination of the Administrative Agent or any
Lender or in accordance with the Administrative Agent’s or any Lender’s
regulatory compliance policy if the Administrative Agent or such Lender deems
necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or affiliates.
For purposes of this Section, “Information” means all information received from
any Credit Party or any Subsidiary thereof relating to any Credit Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by any Credit
Party or any Subsidiary thereof; provided that, in the case of information
received from a Credit Party or any Subsidiary thereof after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 12.12 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 12.13 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Credit Facility has not been terminated.

 

-132-



--------------------------------------------------------------------------------

SECTION 12.14 Survival.

(a) All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Signing Date and the Closing Date (except those that are expressly
made as of a specific date), shall survive the Signing Date and shall not be
waived by the execution and delivery of this Agreement, any investigation made
by or on behalf of the Lenders or any borrowing hereunder.

(b) Notwithstanding any termination of this Agreement, the expense reimbursement
provisions and indemnities to which the Administrative Agent, the Lenders, the
Arrangers, the Syndication Agent and the Issuing Lender are entitled under the
provisions of this Article XII and any other provision of this Agreement and the
other Loan Documents shall continue in full force and effect and shall protect
the Administrative Agent and the Lenders against events arising after such
termination as well as before.

SECTION 12.15 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 12.16 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 12.17 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Article VI, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of

 

-133-



--------------------------------------------------------------------------------

a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

SECTION 12.18 Term of Agreement. This Agreement shall remain in effect from the
Signing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full, all Letters of Credit have been terminated or expired (or
been Cash Collateralized) and the Revolving Credit Commitment has been
terminated. Notwithstanding the foregoing, if the Closing Date has not occurred
by August 23, 2012, this Agreement and the Lenders’ Commitments and obligations
hereunder shall terminate and be of no further force or effect; provided that no
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.

SECTION 12.19 USA PATRIOT Act. The Administrative Agent and each Lender hereby
notifies the Borrowers that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the Parent,
the Borrowers and the Subsidiary Guarantors, which information includes the name
and address of the Parent, the Borrowers and each Subsidiary Guarantor and other
information that will allow such Lender to identify the Parent, the Borrowers or
such Subsidiary Guarantor in accordance with the PATRIOT Act.

SECTION 12.20 Independent Effect of Covenants. Each Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect. Accordingly, the Borrowers shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Article IX if such transaction or other act would result in breach
of any other covenant contained in Articles VIII or IX.

SECTION 12.21 Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Parent, the Borrowers
or any of their Subsidiaries or further restricts the rights of the Parent, the
Borrowers or any of their Subsidiaries or gives the Administrative Agent or
Lenders additional rights shall not be deemed to be in conflict or inconsistent
with this Agreement and shall be given full force and effect.

[Signature pages to follow]

 

-134-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

COEUR D’ALENE MINES CORPORATION,

as Parent

By:   /s/ Frank L. Hanagarne Jr. Name:   Frank L. Hanagarne Jr. Title:   Sr.
Vice President & Chief Financial Officer

 

COEUR ALASKA, INC., as a Borrower By:   /s/ Frank L. Hanagarne Jr. Name:  Frank
L. Hanagarne Jr. Title:   Sr. Vice President & Chief Financial Officer

 

COEUR ROCHESTER, INC., as a Borrower By:   /s/ Frank L. Hanagarne Jr.
Name:  Frank L. Hanagarne Jr. Title:   Sr. Vice President & Chief Financial
Officer



--------------------------------------------------------------------------------

AGENTS AND LENDERS:

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent,

Swingline Lender, Issuing Lender and a Lender

By:   /s/ Dan Adams Name:   Dan Adams Title:   Vice President



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, a Lender By:   /s/ Ann E. Sutton Name:  Ann E. Sutton
Title:    Director



--------------------------------------------------------------------------------

UNION BANK, N.A., a Lender By:   /s/ Richard G. Reeves Name:  Richard G. Reeves
Title:    Senior Vice President – Mining & Minerals



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A-1

FORM OF REVOLVING CREDIT NOTE

REVOLVING CREDIT NOTE

 

$                                    , 20    

FOR VALUE RECEIVED, the undersigned, Coeur Alaska, Inc., a Delaware corporation,
and Coeur Rochester, Inc., a Delaware corporation (together, the “Borrowers”),
promise to pay, on a joint and several basis, to
                                                      (the “Lender”), at the
place and times provided in the Credit Agreement referred to below, the
principal sum of                                  DOLLARS
($                    ) or, if less, the unpaid principal amount of all
Revolving Credit Loans made by the Lender from time to time pursuant to that
certain Credit Agreement, dated as of                 , 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among Coeur D’Alene Mines Corporation, an Idaho corporation,
the Borrowers, the Lenders who are or may become a party thereto, as Lenders,
and Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 5.1 of the
Credit Agreement. All payments of principal and interest on this Revolving
Credit Note shall be payable in lawful currency of the United States in
immediately available funds to the account designated in the Credit Agreement.

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrowers are permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ANY OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

The Indebtedness evidenced by this Revolving Credit Note is senior in right of
payment to all Subordinated Indebtedness referred to in the Credit Agreement.



--------------------------------------------------------------------------------

The Borrowers hereby waive all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Revolving Credit Note
under seal as of the day and year first above written.

 

COEUR ALASKA, INC.,

a Delaware corporation

By:       Name:       Title:    

COEUR ROCHESTER, INC.,

a Delaware corporation

By:       Name:       Title:    



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF SWINGLINE NOTE

SWINGLINE NOTE

 

$                                    , 2012

FOR VALUE RECEIVED, the undersigned, Coeur Alaska, Inc., a Delaware corporation,
and Coeur Rochester, Inc., a Delaware corporation (together, the “Borrowers”),
promise to pay, on a joint and several basis, to WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Lender”), at the place and times provided in the Credit
Agreement referred to below, the principal sum of                             
DOLLARS ($                ) or, if less, the principal amount of all Swingline
Loans made by the Lender from time to time pursuant to that certain Credit
Agreement, dated as of             , 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among Coeur
D’Alene Mines Corporation, an Idaho corporation, the Borrowers, the Lenders who
are or may become a party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Swingline Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 5.1 of the Credit
Agreement. Swingline Loans refunded as Revolving Credit Loans in accordance with
Section 2.2(b) of the Credit Agreement shall be payable by the Borrower as
Revolving Credit Loans pursuant to the Revolving Credit Notes, and shall not be
payable under this Swingline Note as Swingline Loans. All payments of principal
and interest on this Swingline Note shall be payable in lawful currency of the
United States in immediately available funds to the account designated in the
Credit Agreement.

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ANY OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

The Indebtedness evidenced by this Swingline Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.



--------------------------------------------------------------------------------

The Borrowers hereby waive all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Swingline Note under seal
as of the day and year first above written.

 

COEUR ALASKA, INC.,

a Delaware corporation

By:       Name:       Title:    

COEUR ROCHESTER, INC.,

a Delaware corporation

By:       Name:       Title:    



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

NOTICE OF BORROWING

Dated as of:                     

Wells Fargo Bank, National Association,

  as Administrative Agent

[MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services]

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.3
of the Credit Agreement dated as of                     , 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Coeur D’Alene Mines Corporation, an Idaho corporation,
Coeur Alaska, Inc., a Delaware corporation (“Coeur Alaska”), Coeur Rochester,
Inc., a Delaware corporation (“Coeur Rochester”, and together with Coeur Alaska,
the “Borrowers”), the lenders who are or may become party thereto, as Lenders,
and Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

1. [Coeur Alaska] [Coeur Rochester] hereby requests that the Lenders make [a
Revolving Credit Loan] [a Swingline Loan] to [Coeur Alaska] [Coeur Rochester] in
the aggregate principal amount of $                    . (Complete with an
amount in accordance with Section 2.3 of the Credit Agreement.)

2. [Coeur Alaska] [Coeur Rochester] hereby requests that such Loan be made on
the following Business Day:                     . (Complete with a Business Day
in accordance with Section 2.3 of the Credit Agreement.)

3. [Coeur Alaska] [Coeur Rochester] hereby requests that such Loan bear interest
at the following interest rate, plus the Applicable Margin, as set forth below:

 

Component of Loan

  

Interest Rate

  

Interest Period
(LIBOR
Rate only)

  

Termination Date for
Interest Period
(if applicable)

   [Base Rate or LIBOR Rate]1      

 

1 

Complete with (i) the Base Rate or the LIBOR Rate for Revolving Credit Loans or
any Incremental Revolving Credit Increases or (ii) the Base Rate for Swingline
Loans.



--------------------------------------------------------------------------------

4. The aggregate principal amount of all Loans and L/C Obligations outstanding
as of the date hereof (including the Loan requested herein) does not exceed the
maximum amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.

5. All of the conditions applicable to the Loan requested herein as set forth in
the Credit Agreement have been satisfied as of the date hereof and will remain
satisfied to the date of such Loan.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

[COEUR ALASKA, INC.] [COEUR ROCHESTER, INC.], a Delaware corporation By:    

  Name:       Title:    



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF ACCOUNT DESIGNATION

NOTICE OF ACCOUNT DESIGNATION

Dated as of:                     

Wells Fargo Bank, National Association,

  as Administrative Agent

[MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services]

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you pursuant to
Section 2.3(b) of the Credit Agreement dated as of                     , 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Coeur D’Alene Mines Corporation, an Idaho
corporation, Coeur Alaska, Inc., a Delaware corporation (“Coeur Alaska”), Coeur
Rochester, Inc., a Delaware corporation (“Coeur Rochester”, and together with
Coeur Alaska, the “Borrowers”), the lenders who are or may become party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

1. The Administrative Agent is hereby authorized to disburse all Loan proceeds
into the following accounts:

For Coeur Alaska:

_____________________________

ABA Routing Number: __________

Account Number: ______________

For Coeur Rochester:

_____________________________

ABA Routing Number: __________

Account Number: ______________

2. This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to the Administrative Agent.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Notice of Account
Designation as of the day and year first written above.

 

COEUR ALASKA, INC., a Delaware corporation By:    

  Name:       Title:    

 

COEUR ROCHESTER, INC., a Delaware corporation By:    

  Name:       Title:    



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF PREPAYMENT

NOTICE OF PREPAYMENT

Dated as of:                     

Wells Fargo Bank, National Association,

  as Administrative Agent

[MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services]

Ladies and Gentlemen:

This irrevocable Notice of Prepayment is delivered to you pursuant to
Section 2.4(c) of the Credit Agreement dated as of                     , 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Coeur D’Alene Mines Corporation, an Idaho
corporation, Coeur Alaska, Inc., a Delaware corporation (“Coeur Alaska”), Coeur
Rochester, Inc., a Delaware corporation (“Coeur Rochester”, and together with
Coeur Alaska, the “Borrowers”), the lenders who are or may become party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

1. The Borrowers hereby provide notice to the Administrative Agent that they
shall repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:
                    . (Complete with an amount in accordance with Section 2.4 of
the Credit Agreement.)

2. The Loan to be prepaid is [check each applicable box]

 

  ¨ a Swingline Loan

 

  ¨ a Revolving Credit Loan

3. The Borrowers shall repay the above-referenced Loans on the following
Business Day:                     . (Complete with a date no earlier than
(i) the same Business Day as of the date of this Notice of Prepayment with
respect to any Swingline Loan or Base Rate Loan and (ii) three (3) Business Days
subsequent to date of this Notice of Prepayment with respect to any LIBOR Rate
Loan.)

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Notice of Prepayment as
of the day and year first written above.

 

COEUR ALASKA, INC., a Delaware corporation By:    

  Name:       Title:    

 

COEUR ROCHESTER, INC., a Delaware corporation By:    

  Name:       Title:    



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF CONVERSION/CONTINUATION

NOTICE OF CONVERSION/CONTINUATION

Dated as of:                     

Wells Fargo Bank, National Association,

  as Administrative Agent

[MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services]

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 5.2 of the Credit Agreement dated as of
                    , 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Coeur D’Alene
Mines Corporation, an Idaho corporation, Coeur Alaska, Inc., a Delaware
corporation (“Coeur Alaska”), Coeur Rochester, Inc., a Delaware corporation
(“Coeur Rochester”, and together with Coeur Alaska, the “Borrowers”), the
lenders who are or may become party thereto, as Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

1. The Loan to which this Notice relates is a Revolving Credit Loan.

2. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

  ¨    Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan   
       Outstanding principal balance:    $                             Principal
amount to be converted:    $                             Requested effective
date of conversion:                                Requested new Interest
Period:                             ¨    Converting a portion of LIBOR Rate Loan
into a Base Rate Loan           Outstanding principal balance:    $  
                          Principal amount to be converted:    $  
                    



--------------------------------------------------------------------------------

     Last day of the current Interest Period:                               
Requested effective date of conversion:                             ¨   
Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan          
Outstanding principal balance:    $                             Principal amount
to be continued:    $                             Last day of the current
Interest Period:                                Requested effective date of
continuation:                                Requested new Interest Period:     
                    

3. The aggregate principal amount of all Loans and L/C Obligations outstanding
as of the date hereof does not exceed the maximum amount permitted to be
outstanding pursuant to the terms of the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

COEUR ALASKA, INC., a Delaware corporation By:    

  Name:       Title:    

 

COEUR ROCHESTER, INC., a Delaware corporation By:    

  Name:       Title:    



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF OFFICER’S COMPLIANCE CERTIFICATE

OFFICER’S COMPLIANCE CERTIFICATE

The undersigned, on behalf of Coeur D’Alene Mines Corporation, a corporation
organized under the laws of Idaho (the “Parent”), hereby certifies to the
Administrative Agent and the Lenders, each as defined in the Credit Agreement
referred to below, as follows:

1. This certificate is delivered to you pursuant to Section 8.2 of the Credit
Agreement dated as of                     , 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Parent, Coeur Alaska, Inc., a Delaware corporation, Coeur
Rochester, Inc., a Delaware corporation, the lenders who are or may become party
thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

2. I have reviewed the financial statements of the Parent and its Subsidiaries
dated as of                      and for the                      period[s] then
ended and such statements fairly present in all material respects the financial
condition of the Parent and its Subsidiaries as of the dates indicated and the
results of their operations and cash flows for the period[s] indicated.

3. I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Parent and its
Subsidiaries during the accounting period covered by the financial statements
referred to in Paragraph 2 above. Such review has not disclosed the existence
during or at the end of such accounting period of any condition or event that
constitutes a Default or an Event of Default, nor do I have any knowledge of the
existence of any such condition or event as at the date of this certificate
[except, if such condition or event existed or exists, describe the nature and
period of existence thereof and what action the Parent has taken, is taking and
proposes to take with respect thereto].

4. The Applicable Margins and calculations determining such figures are set
forth on the attached Schedule 1, the Parent and its Subsidiaries are in
compliance with the financial covenants contained in Section 9.15 of the Credit
Agreement as shown on such Schedule 1 and the Parent and its Subsidiaries are in
compliance with the other covenants and restrictions contained in the Credit
Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

WITNESS the following signature as of the day and year first written above.

 

COEUR D’ALENE MINES CORPORATION, an Idaho corporation By:    

  Name:       Title:    



--------------------------------------------------------------------------------

Schedule 1

to

Officer’s Compliance Certificate

[To be provided in a form acceptable to the Administrative Agent]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]2 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each an
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignees][the Assignors]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the] [each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee] [the respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as, [the] [an]
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

 

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

1.

   Assignor:    [INSERT NAME OF ASSIGNOR]

2.

   Assignee(s):    See Schedules attached hereto

3.

   Borrowers:    Coeur Alaska, Inc., a Delaware corporation, and Coeur
Rochester, Inc., a Delaware corporation

4.

   Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

5.

   Credit Agreement:    The Credit Agreement dated as of _________________,
2012, by and among Coeur D’Alene Mines Corporation, an Idaho corporation, Coeur
Alaska, Inc., a Delaware corporation, Coeur Rochester, Inc., a Delaware
corporation, the lenders who are or may become party thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent (as amended,
restated, supplemented or otherwise modified)

6.

   Assigned Interest:    See Schedules attached hereto

[7.

   Trade Date:    ______________]5

[Remainder of Page Intentionally Left Blank]

 

 

5 

To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date:                              , 2          [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title: ASSIGNEES See Schedules attached
hereto



--------------------------------------------------------------------------------

[Consented to and]6 Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Issuing Lender and Swingline Lender

 

By       Title:

[Consented to:]7

COEUR ALASKA, INC., a Delaware corporation,

as a Borrower

 

By:     Name:     Title:    

COEUR ROCHESTER, INC., a Delaware corporation,

as a Borrower

 

By:     Name:     Title:    

 

 

6 

To be added only if the consent of the Administrative Agent and/or the Swingline
Lender and Issuing Lender is required by the terms of the Credit Agreement. May
also use a Master Consent.

7 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement. May also use a Master Consent.



--------------------------------------------------------------------------------

SCHEDULE 1

To Assignment and Assumption

By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.

Assigned Interests:

 

Facility Assigned8

   Aggregate
Amount of
Commitment/
Loans for all
Lenders9      Amount of
Commitment/
Loans Assigned10      Percentage
Assigned of
Commitment/
Loans11      CUSIP Number    $         $           %          $         $     
     %          $         $           %      

 

[NAME OF ASSIGNEE]12 [and is an Affiliate/Approved Fund of [identify
Lender]13] By:       Title:

 

 

8 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment,” “Swingline Commitment,” etc.)

9 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

10 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

11 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

12 

Add additional signature blocks, as needed.

13 

Select as applicable.



--------------------------------------------------------------------------------

ANNEX 1

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 12.10(b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 12.10(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the] [the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
[Section 6.1(f)] [Section 8.1] thereof, as applicable, and such other documents
and information as it deems appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase [the]
[such] Assigned Interest, (vi) it has, independently and without reliance upon
the Administrative Agent, or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase [the]
[such] Assigned Interest, and (vii) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the] [any] the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to [the] [the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of
                        , 2012, by and among Coeur D’Alene Mines Corporation, an
Idaho corporation, Coeur Alaska, Inc., a Delaware corporation, Coeur Rochester,
Inc., a Delaware corporation, the lenders who are or may become party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent
(as amended, restated, supplemented or otherwise modified).

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrowers within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrowers as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

      Name:   Title:

Date:                 , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of
                        , 2012, by and among Coeur D’Alene Mines Corporation, an
Idaho corporation, Coeur Alaska, Inc., a Delaware corporation, Coeur Rochester,
Inc., a Delaware corporation, the lenders who are or may become party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent
(as amended, restated, supplemented or otherwise modified).

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrowers within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrowers as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

      Name:   Title:

Date:                 , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of
                        , 2012, by and among Coeur D’Alene Mines Corporation, an
Idaho corporation, Coeur Alaska, Inc., a Delaware corporation, Coeur Rochester,
Inc., a Delaware corporation, the lenders who are or may become party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent
(as amended, restated, supplemented or otherwise modified).

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrowers within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrowers as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

      Name:   Title:

Date:                 , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of
                        , 2012, by and among Coeur D’Alene Mines Corporation, an
Idaho corporation, Coeur Alaska, Inc., a Delaware corporation, Coeur Rochester,
Inc., a Delaware corporation, the lenders who are or may become party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent
(as amended, restated, supplemented or otherwise modified).

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrowers
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrowers as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

      Name:   Title:

Date:                 , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF GUARANTY AND COLLATERAL AGREEMENT

GUARANTY AND COLLATERAL AGREEMENT

dated as of August [    ], 2012

by and among

COEUR D’ALENE MINES CORPORATION,

COEUR ALASKA, INC. and COEUR ROCHESTER, INC.,

and certain Subsidiaries of each of the foregoing,

in favor of

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Article I DEFINED TERMS

     1   

SECTION 1.1

  Terms Defined in the Uniform Commercial Code      1   

SECTION 1.2

  Definitions      2   

SECTION 1.3

  Other Definitional Provisions      5   

ARTICLE II GUARANTY

     5   

SECTION 2.1

  Guaranty      5   

SECTION 2.2

  Bankruptcy Limitations on Guarantors      6   

SECTION 2.3

  Agreements for Contribution      6   

SECTION 2.4

  Nature of Guaranty      8   

SECTION 2.5

  Waivers      9   

SECTION 2.6

  Modification of Loan Documents, etc.      10   

SECTION 2.7

  Demand by the Administrative Agent      11   

SECTION 2.8

  Remedies      11   

SECTION 2.9

  Benefits of Guaranty      11   

SECTION 2.10

  Termination; Reinstatement      11   

SECTION 2.11

  Payments      12   

ARTICLE III SECURITY INTEREST

     12   

SECTION 3.1

  Grant of Security Interest      12   

SECTION 3.2

  Partnership/LLC Interests      14   

SECTION 3.3

  Guarantors Remain Liable      15   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     15   

SECTION 4.1

  Organization; Power; Qualification      15   

SECTION 4.2

  Authorization of Agreement; Compliance with Laws; Non Contravention      15   

SECTION 4.3

  Governmental Approvals      16   

SECTION 4.4

  Perfected First Priority Liens      16   

SECTION 4.5

  Title, No Other Liens      16   

SECTION 4.6

  State of Organization; Location of Inventory, Equipment and Fixtures; other
Information      16   

SECTION 4.7

  Accounts      17   

SECTION 4.8

  Reserved      17   

SECTION 4.9

  Commercial Tort Claims      17   

SECTION 4.10

  Intellectual Property      17   

SECTION 4.11

  Reserved      17   

SECTION 4.12

  Investment Property; Partnership/LLC Interests      17   

SECTION 4.13

  Instruments      18   

SECTION 4.14

  Government Contracts      18   

 

i



--------------------------------------------------------------------------------

SECTION 4.15

  Aircraft      18   

SECTION 4.16

  Credit Agreement Representations and Warranties      18   

ARTICLE V COVENANTS

     18   

SECTION 5.1

  Maintenance of Perfected Security Interest; Further Information      18   

SECTION 5.2

  Maintenance of Insurance      18   

SECTION 5.3

  Changes in Locations; Changes in Name or Structure      18   

SECTION 5.4

  Required Notifications      19   

SECTION 5.5

  Delivery Covenants      19   

SECTION 5.6

  Control Covenants      20   

SECTION 5.7

  Filing Covenants      20   

SECTION 5.8

  Accounts      20   

SECTION 5.9

  Intellectual Property      20   

SECTION 5.10

  Investment Property; Partnership/LLC Interests      22   

SECTION 5.11

  Equipment      22   

SECTION 5.12

  Government Contracts      22   

SECTION 5.13

  Further Assurances      22   

ARTICLE VI REMEDIAL PROVISIONS

     23   

SECTION 6.1

  General Remedies      23   

SECTION 6.2

  Specific Remedies      24   

SECTION 6.3

  Registration Rights      26   

SECTION 6.4

  Application of Proceeds      27   

SECTION 6.5

  Waiver, Deficiency      27   

ARTICLE VII THE ADMINISTRATIVE AGENT

     27   

SECTION 7.1

  Appointment of Administrative Agent as Attorney-In-Fact      27   

SECTION 7.2

  Duty of Administrative Agent      29   

SECTION 7.3

  Authority of Administrative Agent      29   

ARTICLE VIII MISCELLANEOUS

     30   

SECTION 8.1

  Notices      30   

SECTION 8.2

  Amendments, Waivers and Consents      30   

SECTION 8.3

  Expenses, Indemnification, Waiver of Consequential Damages, etc.      30   

SECTION 8.4

  Right of Set Off      31   

SECTION 8.5

  Governing Law; Jurisdiction; Venue; Service of Process      31   

SECTION 8.6

  Waiver of Jury Trial      32   

SECTION 8.7

  Injunctive Relief      32   

SECTION 8.8

  No Waiver By Course of Conduct; Cumulative Remedies      33   

SECTION 8.9

  Successors and Assigns      33   

SECTION 8.10

  Survival of Indemnities      33   

SECTION 8.11

  Titles and Captions      33   

SECTION 8.12

  Severability of Provisions      33   

 

ii



--------------------------------------------------------------------------------

SECTION 8.13

  Counterparts      33   

SECTION 8.14

  Integration      34   

SECTION 8.15

  Advice of Counsel; No Strict Construction      34   

SECTION 8.16

  Acknowledgements      34   

SECTION 8.17

  Releases      35   

SECTION 8.18

  Additional Guarantors      35   

SECTION 8.19

  All Powers Coupled With Interest      35   

SECTION 8.20

  Secured Parties      35   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:   

Schedule 4.6

   Exact Legal Name; Jurisdiction of Organization; Taxpayer Identification
Number; Registered Organization Number; Mailing Address; Chief Executive Office
and other Locations

Schedule 4.9

   Commercial Tort Claims

Schedule 4.10

   Intellectual Property

Schedule 4.12

   Investment Property and Partnership/LLC Interests

Schedule 4.13

   Instruments

Schedule 4.14

   Government Contracts

Schedule 5.5

   Certain Certificated Securities

 

iv



--------------------------------------------------------------------------------

GUARANTY AND COLLATERAL AGREEMENT (this “Agreement”), dated as of
[                    ], 2012, by and among Coeur D’Alene Mines Corporation, an
Idaho corporation (the “Parent”), Coeur Alaska, Inc., a Delaware corporation
(“Coeur Alaska”), Coeur Rochester, Inc., a Delaware corporation (“Coeur
Rochester”, together with Coeur Alaska, the “Borrowers”), the Subsidiary
Guarantors (as defined below) party hereto on the date hereof and any Additional
Guarantor (as defined below) who may become party to this Agreement (such
Subsidiary Guarantors and Additional Guarantors, collectively with the Parent
and the Borrowers, the “Guarantors”), in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (in such capacity, the “Administrative
Agent”) for the ratable benefit of the Secured Parties (as defined in the Credit
Agreement identified below).

STATEMENT OF PURPOSE

Pursuant to the Credit Agreement dated as of the date hereof by and among the
Parent, the Borrowers, the Lenders from time to time party thereto and the
Administrative Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), the Lenders have agreed to make
Extensions of Credit to the Borrowers upon the terms and subject to the
conditions set forth therein.

The Parent, the Borrowers and the Subsidiary Guarantors, though separate legal
entities, comprise one integrated financial enterprise, and all Extensions of
Credit to the Borrowers will inure, directly or indirectly, to the benefit of
each of the Guarantors.

It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrowers under the Credit Agreement that
the Guarantors shall have executed and delivered this Agreement to the
Administrative Agent, for the ratable benefit of the Secured Parties.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the
Borrowers thereunder, each Guarantor hereby agrees with the Administrative
Agent, for the ratable benefit of the Secured Parties, as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Terms Defined in the Uniform Commercial Code.

(a) The following terms when used in this Agreement shall have the meanings
assigned to them in the UCC (as defined in the Credit Agreement) as in effect
from time to time: “Accession”, “Account”, “Account Debtor”, “As-Extracted
Collateral”, “Authenticate”, “Certificated Security”, “Chattel Paper”;
“Commercial Tort Claim”, “Deposit Account”, “Documents”, “Electronic Chattel
Paper”, “Equipment”, “Fixture”, “General Intangible”,



--------------------------------------------------------------------------------

“Goods”, “Instrument”, “Inventory”, “Investment Company Security”, “Investment
Property”, “Letter of Credit Rights”, “Proceeds”, “Record”, “Registered
Organization”, “Securities Account”, “Security”, “Supporting Obligation”,
“Tangible Chattel Paper” and “Uncertificated Security”.

(b) Terms defined in the UCC and not otherwise defined herein or in the Credit
Agreement shall have the meaning assigned in the UCC as in effect from time to
time.

SECTION 1.2 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Additional Guarantor” means each Subsidiary Guarantor which hereafter becomes a
Guarantor pursuant to Section 8.18, (as required pursuant to Section 8.14 of the
Credit Agreement).

“Administrative Agent” has the meaning set forth in the Preamble to this
Agreement.

“Agreement” means this Guaranty and Collateral Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other “avoidance” provisions of Title 11 of the United States Code, as
amended or supplemented).

“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15 and 31 U.S.C. Section 3727), including all amendments thereto and
regulations promulgated thereunder.

“Borrowers” has the meaning set forth in the Preamble to this Agreement, and
“Borrower” means either Coeur Alaska, Inc., a Delaware corporation, or Coeur
Rochester, Inc., a Delaware corporation.

“Collateral” has the meaning assigned thereto in Section 3.1.

“Collateral Account” has the meaning assigned thereto in Section 6.2(b)(iii).

“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control.”

“Copyrights” means, collectively, all of the following of any Guarantor: (a) all
copyrights, works protectable by copyright, copyright registrations and
copyright applications anywhere in the world, including, without limitation,
those listed on Schedule 4.10 hereto, (b) all reissues, extensions,
continuations (in whole or in part) and renewals of any of the foregoing,
(c) all income, royalties, damages and payments now or hereafter due and/or
payable under any of the foregoing or with respect to any of the foregoing,
including, without limitation, damages or payments for past, present and future
infringements of any of the foregoing, (d) the right to sue for past, present
and future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing throughout the world.

 

2



--------------------------------------------------------------------------------

“Copyright Licenses” means any agreement now or hereafter in existence naming
any Guarantor as licensor or licensee, including, without limitation, those
listed in Schedule 4.10, granting any right under any Copyright, including,
without limitation, the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright.

“Effective Endorsement and Assignment” means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Administrative Agent with respect to the
Security Interest granted in such Collateral and in each case, in form and
substance satisfactory to the Administrative Agent.

“Government Contract” means a contract between any Guarantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as account debtor, to any Guarantor.

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

“Guarantors” has the meaning set forth in the Preamble of this Agreement.

“Intellectual Property” means, collectively, all of the following of any
Guarantor: (a) all systems software and applications software, all documentation
for such software, including, without limitation, user manuals, flowcharts,
functional specifications, operations manuals, and all formulas, processes,
ideas and know-how embodied in any of the foregoing, (b) concepts, discoveries,
improvements and ideas, know-how, technology, reports, design information, trade
secrets, practices, specifications, test procedures, maintenance manuals,
research and development, (c) Patents and Patent Licenses, Copyrights and
Copyright Licenses, Trademarks and Trademark Licenses and (d) other licenses to
use any of the items described in the foregoing clauses (a), (b) and (c).

“Issuer” means any issuer of any Investment Property or Partnership/LLC
Interests (including, without limitation, any Issuer as defined in the UCC) to
any Guarantor.

“Partnership/LLC Interests” means, with respect to any Guarantor, the entire
partnership, membership interest or limited liability company interest, as
applicable, of such Guarantor in each partnership, limited partnership or
limited liability company owned thereby, including, without limitation, such
Guarantor’s capital account, its interest as a partner or member, as applicable,
in the net cash flow, net profit and net loss, and items of income, gain, loss,
deduction and credit of any such partnership, limited partnership or limited
liability company, as applicable, such Guarantor’s interest in all distributions
made or to be made by any such partnership, limited partnership or limited
liability company, as applicable, to such Guarantor and all of the other
economic rights, titles and interests of such Guarantor as a partner or member,
as applicable, of any such partnership, limited partnership or limited liability
company, as applicable, whether set forth in the partnership agreement or
membership agreement, as applicable, of such partnership, limited partnership or
limited liability company, as applicable, by separate agreement or otherwise.

 

3



--------------------------------------------------------------------------------

“Partnership/LLC Agreement” has the meaning set forth in Section 3.2(a).

“Patents” means collectively, all of the following of any Guarantor: (a) all
patents, all inventions and patent applications anywhere in the world,
including, without limitation, those listed on Schedule 4.10, (b) all reissues,
extensions, continuations (in whole or in part) and renewals of any of the
foregoing, (c) all income, royalties, damages or payments now or hereafter due
and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages or payments for past, present
or future infringements of any of the foregoing, (d) the right to sue for past,
present and future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing throughout the world.

“Patent License” means all agreements now or hereafter in existence providing
for the grant by or to any Guarantor of any right to manufacture, use or sell
any invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 4.10.

“Restricted Securities Collateral” has the meaning assigned thereto in
Section 6.3(a).

“Secured Obligations” means the “Secured Obligations” as defined in the Credit
Agreement, together with the obligations of each Guarantor under this Agreement.

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Security Interests” means the security interests granted pursuant to Article
III, as well as all other security interests created or assigned as additional
security for any of the Secured Obligations pursuant to the provisions of any
Loan Document.

“Subsidiary Guarantors” has the meaning assigned thereto in the Credit
Agreement.

“Trademarks” means, collectively, all of the following of any Guarantor: (a) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
logos, other business identifiers, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith (other than each application to register any trademark or service mark
prior to the filing under Applicable Law of a verified statement of use for such
trademark or service mark) anywhere in the world, including, without limitation,
those listed on Schedule 4.10, (b) all reissues, extensions, continuations (in
whole or in part) and renewals of any of the foregoing, (c) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements of any
of the foregoing, (d) the right to sue for past, present or future infringements
of any of the foregoing and (e) all rights corresponding to any of the foregoing
(including the goodwill) throughout the world.

 

4



--------------------------------------------------------------------------------

“Trademark License” means any agreement now or hereafter in existence providing
for the grant by or to any Guarantor of any right to use any Trademark,
including, without limitation, any of the foregoing referred to in Schedule
4.10.

SECTION 1.3 Other Definitional Provisions. Terms defined in the Credit Agreement
and not otherwise defined herein shall have the meaning assigned thereto in the
Credit Agreement. With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document: (a) the
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined, (b) whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms, (c) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (d) the word “will” shall be construed to have the
same meaning and effect as the word “shall”, (e) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document, as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (f) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (g) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (h) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (i) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (j) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (k) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”, (l) Section
headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document and (m) where the context requires, terms relating to the
Collateral or any part thereof, when used in relation to a Guarantor, shall
refer to such Guarantor’s Collateral or the relevant part thereof.

ARTICLE II

GUARANTY

SECTION 2.1 Guaranty. Each Guarantor hereby, jointly and severally with the
other Guarantors, unconditionally guarantees to the Administrative Agent for the
ratable benefit of the Secured Parties and their respective permitted
successors, endorsees, transferees and assigns, the prompt payment and
performance of all Secured Obligations of the Credit Parties (whether by way of
endorsement or otherwise) as to which such Guarantor is not otherwise the
primary obligor, whether now existing or hereafter arising, whether or not from
time to time reduced or extinguished (except by payment thereof) or hereafter
increased or incurred, whether enforceable or unenforceable as against the
Credit Parties, whether or not discharged, stayed or otherwise affected by any
Applicable Insolvency Law or proceeding thereunder, whether created directly
with the Administrative Agent or any other Secured Party or acquired by the
Administrative

 

5



--------------------------------------------------------------------------------

Agent or any other Secured Party through assignment or endorsement or otherwise,
whether matured or unmatured, whether joint or several, as and when the same
become due and payable (whether at maturity or earlier, by reason of
acceleration, mandatory repayment or otherwise), in accordance with the terms of
any such instruments evidencing any such obligations, including all renewals,
extensions or modifications thereof (all of the foregoing being hereafter
collectively referred to as the “Guaranteed Obligations”).

SECTION 2.2 Bankruptcy Limitations on Guarantors. Notwithstanding anything to
the contrary contained in Section 2.1, it is the intention of each Guarantor and
the Secured Parties that, in any proceeding involving the bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors, dissolution
or insolvency or any similar proceeding with respect to any Guarantor or its
assets, the amount of such Guarantor’s obligations with respect to the
Guaranteed Obligations (or any other obligations of such Guarantor to the
Secured Parties) shall be equal to, but not in excess of, the maximum amount
thereof not subject to avoidance or recovery by operation of Applicable
Insolvency Laws after giving effect to Section 2.3(a). To that end, but only in
the event and to the extent that after giving effect to Section 2.3(a) such
Guarantor’s obligations with respect to the Guaranteed Obligations (or any other
obligations of such Guarantor to the Secured Parties) or any payment made
pursuant to such Guaranteed Obligations (or any other obligations of such
Guarantor to the Secured Parties) would, but for the operation of the first
sentence of this Section 2.2, be subject to avoidance or recovery in any such
proceeding under Applicable Insolvency Laws after giving effect to
Section 2.3(a), the amount of such Guarantor’s obligations with respect to the
Guaranteed Obligations (or any other obligations of such Guarantor to the
Secured Parties) shall be limited to the largest amount which, after giving
effect thereto, would not, under Applicable Insolvency Laws, render such
Guarantor’s obligations with respect to the Guaranteed Obligations (or any other
obligations of such Guarantor to the Secured Parties) unenforceable or avoidable
or otherwise subject to recovery under Applicable Insolvency Laws. To the extent
any payment actually made pursuant to the Guaranteed Obligations exceeds the
limitation of the first sentence of this Section 2.2 and is otherwise subject to
avoidance and recovery in any such proceeding under Applicable Insolvency Laws,
the amount subject to avoidance shall in all events be limited to the amount by
which such actual payment exceeds such limitation and the Guaranteed Obligations
as limited by the first sentence of this Section 2.2 shall in all events remain
in full force and effect and be fully enforceable against such Guarantor. The
first sentence of this Section 2.2 is intended solely to preserve the rights of
the Secured Parties hereunder against such Guarantor in such proceeding to the
maximum extent permitted by Applicable Insolvency Laws and neither such
Guarantor, any other Guarantor nor any other Person shall have any right or
claim under such sentence that would not otherwise be available under Applicable
Insolvency Laws in such proceeding.

SECTION 2.3 Agreements for Contribution.

(a) The Guarantors hereby agree among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 2.3(a) shall be
subordinate and subject in right of payment to the Guaranteed Obligations until
such time as the Guaranteed Obligations have been indefeasibly paid in full in
cash and the Commitments terminated, and none of the Guarantors shall exercise
any right or remedy under

 

6



--------------------------------------------------------------------------------

this Section 2.3(a) against any other Guarantor until such Guaranteed
Obligations have been indefeasibly paid in full in cash and the Commitments
terminated. For purposes of this Section 2.3(a), (i) “Excess Payment” shall mean
the amount paid by any Guarantor in excess of its Ratable Share (as defined
below) of any Guaranteed Obligations; (ii) “Ratable Share” shall mean, for any
Guarantor in respect of any payment of Guaranteed Obligations, the ratio
(expressed as a percentage) as of the date of such payment of Guaranteed
Obligations of (A) the amount by which the aggregate present fair salable value
of all of its assets and properties exceeds the amount of all debts and
liabilities of such Guarantor (including probable contingent, subordinated,
unmatured and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (B) the amount by which the aggregate present fair
salable value of all assets and other properties of all of the Guarantors
exceeds the amount of all of the debts and liabilities (including probable
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of the Guarantors hereunder) of all of the Guarantors; provided,
however, that, for purposes of calculating the Ratable Shares of the Guarantors
in respect of any payment of Guaranteed Obligations, any Guarantor that became a
Guarantor subsequent to the date of any such payment shall be deemed to have
been a Guarantor on the date of such payment and the financial information for
such Guarantor as of the date such Guarantor became a Guarantor shall be
utilized for such Guarantor in connection with such payment; and
(iii) “Contribution Share” shall mean, for any Guarantor in respect of any
Excess Payment made by any other Guarantor, the ratio (expressed as a
percentage) as of the date of such Excess Payment of (A) the amount by which the
aggregate present fair salable value of all of its assets and properties exceeds
the amount of all debts and liabilities of such Guarantor (including probable
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder) to (B) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Guarantors other than the maker of such Excess Payment exceeds the amount
of all of the debts and liabilities (including probable contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of the Guarantors) of all of the Guarantors other than the maker of
such Excess Payment; provided, however, that, for purposes of calculating the
Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment. Each of the Guarantors recognizes and acknowledges
that the rights to contribution arising hereunder shall constitute an asset in
favor of the party entitled to such contribution. This Section 2.3 shall not be
deemed to affect any right of subrogation, indemnity, reimbursement or
contribution that any Guarantor may have under Applicable Law against the
Borrowers in respect of any payment of Guaranteed Obligations.

(b) No Subrogation. Notwithstanding any payment or payments by any of the
Guarantors hereunder, any set-off or application of funds of any of the
Guarantors by the Administrative Agent or any other Secured Party or the receipt
of any amounts by the Administrative Agent or any other Secured Party with
respect to any of the Guaranteed Obligations, none of the Guarantors shall be
entitled to be subrogated to any of the rights of the Administrative Agent or
any other Secured Party against the Borrowers or the other Guarantors or against
any collateral security held by the Administrative Agent or any other Secured
Party for the payment of the Guaranteed Obligations nor shall any of the
Guarantors seek any

 

7



--------------------------------------------------------------------------------

reimbursement from either of the Borrowers or any of the other Guarantors in
respect of payments made by such Guarantor in connection with the Guaranteed
Obligations, until all amounts owing to the Administrative Agent and the Secured
Parties on account of the Guaranteed Obligations are indefeasibly paid in full
in cash and the Commitments are terminated. If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time when all of the
Guaranteed Obligations shall not have been indefeasibly paid in full, such
amount shall be held by such Guarantor in trust for the Administrative Agent,
segregated from other funds of such Guarantor and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly endorsed by such Guarantor to the
Administrative Agent, if required) to be applied against the Guaranteed
Obligations, whether matured or unmatured, in such order as set forth in the
Credit Agreement.

SECTION 2.4 Nature of Guaranty.

(a) Each Guarantor agrees that this Agreement is a continuing, unconditional
guaranty of payment and performance and not of collection and that its
obligations under this Agreement shall be primary, absolute and unconditional,
irrespective of, and unaffected by:

(i) the genuineness, validity, regularity, enforceability or any future
amendment of or change in, the Credit Agreement, any other Loan Document, any
Hedge Agreement or any other agreement, document or instrument to which either
Borrower, any other Guarantor or any of their respective Subsidiaries or
Affiliates is or may become a party;

(ii) the absence of any action to enforce this Agreement, the Credit Agreement,
any other Loan Document or Hedge Agreement or the waiver or consent by the
Administrative Agent or any other Secured Party with respect to any of the
provisions of this Agreement, the Credit Agreement, any other Loan Document or
Hedge Agreement;

(iii) the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Guaranteed Obligations or any
action, or the absence of any action, by the Administrative Agent or any other
Secured Party in respect of such security or guaranty (including, without
limitation, the release of any such security or guaranty);

(iv) any structural change in, restructuring of or other similar organizational
change of either Borrower, any other Guarantor, any other guarantors or any of
their respective Subsidiaries or Affiliates; or

(v) any other action or circumstances which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor;

it being agreed by each Guarantor that, subject to the first sentence of
Section 2.2, its obligations under this Agreement shall not be discharged until
the final indefeasible payment and performance, in full, of the Guaranteed
Obligations and the termination of the Commitments.

 

8



--------------------------------------------------------------------------------

(b) Each Guarantor represents, warrants and agrees that the Guaranteed
Obligations and its obligations under this Agreement are not and shall not be
subject to any counterclaims, offsets or defenses of any kind (other than the
defense of payment) against the Administrative Agent or the other Secured
Parties or the Borrowers whether now existing or which may arise in the future.

(c) Each Guarantor hereby agrees and acknowledges that the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Agreement, and all dealings between either Borrower and any of the
other Guarantors, on the one hand, and the Administrative Agent and the other
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon this Agreement.

SECTION 2.5 Waivers. To the extent permitted by Applicable Law, each Guarantor
expressly waives all of the following rights and defenses (and agrees not to
take advantage of or assert any such right or defense):

(a) any rights it may now or in the future have under any statute (including,
without limitation, North Carolina General Statutes Section 26-7, et seq. or
similar law), or at law or in equity, or otherwise, to compel the Administrative
Agent or any other Secured Party to proceed in respect of the Guaranteed
Obligations against the Borrowers or any other Person or against any security
for or other guaranty of the payment and performance of the Guaranteed
Obligations before proceeding against, or as a condition to proceeding against,
such Guarantor;

(b) any defense based upon the failure of the Administrative Agent or any other
Secured Party to commence an action in respect of the Guaranteed Obligations
against a Borrower, such Guarantor, any other Guarantor or any other Person or
any security for the payment and performance of the Guaranteed Obligations;

(c) any right to insist upon, plead or in any manner whatever claim or take the
benefit or advantage of, any appraisal, valuation, stay, extension, marshalling
of assets or redemption laws, or exemption, whether now or at any time hereafter
in force, which may delay, prevent or otherwise affect the performance by such
Guarantor of its obligations under, or the enforcement by the Administrative
Agent or the other Secured Parties of this Agreement;

(d) any right of diligence, presentment, demand, protest and notice (except as
specifically required herein or in the other Loan Documents) of whatever kind or
nature with respect to any of the Guaranteed Obligations and waives, to the
fullest extent permitted by Applicable Law, the benefit of all provisions of
Applicable Law which are or might be in conflict with the terms of this
Agreement; and

(e) any and all right to notice of the creation, renewal, extension or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by the
Administrative Agent or any other Secured Party upon, or acceptance of, this
Agreement.

Each Guarantor agrees that any notice or directive given at any time to the
Administrative Agent or any other Secured Party which is inconsistent with any
of the foregoing waivers shall be null and void and may be ignored by the
Administrative Agent or such Secured Party, and, in

 

9



--------------------------------------------------------------------------------

addition, may not be pleaded or introduced as evidence in any litigation
relating to this Agreement for the reason that such pleading or introduction
would be at variance with the written terms of this Agreement, unless the
Administrative Agent and the Required Lenders have specifically agreed otherwise
in writing. The foregoing waivers are of the essence of the transaction
contemplated by the Credit Agreement, the other Loan Documents and the Hedge
Agreements and, but for this Agreement and such waivers, the Administrative
Agent and other Secured Parties would decline to enter into the Credit
Agreement, the other Loan Documents and the Hedge Agreements.

SECTION 2.6 Modification of Loan Documents, etc. Neither the Administrative
Agent nor any other Secured Party shall incur any liability to any Guarantor as
a result of any of the following, and none of the following shall impair or
release this Agreement or any of the obligations of any Guarantor under this
Agreement:

(a) any change or extension of the manner, place or terms of payment of or
renewal or alteration of all or any portion of, the Guaranteed Obligations;

(b) any action under or in respect of the Credit Agreement, any other Loan
Document or any Hedge Agreement in the exercise of any remedy, power or
privilege contained therein or available to any of them at law, in equity or
otherwise, or waiver or refraining from exercising any such remedies, powers or
privileges;

(c) any amendment to, or modification of, in any manner whatsoever, any Loan
Document or any Hedge Agreement;

(d) any extension or waiver of the time for performance by either Borrower, any
other Guarantor or any other Person of, or compliance with, any term, covenant
or agreement on its part to be performed or observed under a Loan Document or
Hedge Agreement, or waiver of such performance or compliance or consent to a
failure of, or departure from, such performance or compliance;

(e) the taking and holding of security or collateral for the payment of the
Guaranteed Obligations or the sale, exchange, release, disposal of, or other
dealing with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or the other Secured Parties have been granted a Lien, to
secure any Indebtedness of either Borrower, any other Guarantor to the
Administrative Agent or the other Secured Parties;

(f) the release of anyone who may be liable in any manner for the payment of any
amounts owed by either Borrower, any other Guarantor or any other guarantor to
the Administrative Agent or any other Secured Party;

(g) any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of either
Borrower, any other Guarantor or any other guarantor are subordinated to the
claims of the Administrative Agent or any other Secured Party; or

(h) any application of any sums by whoever paid or however realized to any
Guaranteed Obligations owing by either Borrower, any other Guarantor or any
other guarantor to the Administrative Agent or any other Secured Party in such
manner as the Administrative Agent or any other Secured Party shall determine in
its reasonable discretion.

 

10



--------------------------------------------------------------------------------

SECTION 2.7 Demand by the Administrative Agent. In addition to the terms set
forth in this Section 2.7 and in no manner imposing any limitation on such
terms, if all or any portion of the then outstanding Guaranteed Obligations are
declared to be immediately due and payable, then the Guarantors shall, upon
demand in writing therefor by the Administrative Agent to the Guarantors, pay
all or such portion of the outstanding Guaranteed Obligations due hereunder then
declared due and payable.

SECTION 2.8 Remedies. Upon the occurrence and during the continuance of any
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, enforce against the Guarantors their obligations and liabilities
hereunder and exercise such other rights and remedies as may be available to the
Administrative Agent hereunder, under the Credit Agreement, the other Loan
Documents, the Hedge Agreements or otherwise.

SECTION 2.9 Benefits of Guaranty. The provisions of this Agreement are for the
benefit of the Administrative Agent and the other Secured Parties and their
respective permitted successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between the Borrowers, the Administrative
Agent and the other Secured Parties, the obligations of the Borrowers under the
Loan Documents or the Hedge Agreements. In the event all or any part of the
Guaranteed Obligations are transferred, endorsed or assigned by the
Administrative Agent or any other Secured Party to any Person or Persons as
permitted under the Credit Agreement, any reference to an “Administrative Agent”
or “Secured Party” herein shall be deemed to refer equally to such Person or
Persons.

SECTION 2.10 Termination; Reinstatement.

(a) Subject to clause (c) below, this Agreement shall remain in full force and
effect until all the Guaranteed Obligations and all the obligations of the
Guarantors shall have been indefeasibly paid in full in cash and the Commitments
terminated.

(b) No payment made by either Borrower, any other Guarantor, any other guarantor
or any other Person received or collected by the Administrative Agent or any
other Secured Party from either Borrower, any other Guarantor, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Guaranteed Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the obligations of the Guarantors or any
payment received or collected from such Guarantor in respect of the obligations
of the Guarantors), remain liable for the obligations of the Guarantors up to
the maximum liability of such Guarantor hereunder until the Guaranteed
Obligations and all the obligations of the Guarantors shall have been
indefeasibly paid in full in cash and the Commitments terminated.

 

11



--------------------------------------------------------------------------------

(c) Each Guarantor agrees that, if any payment made by any Credit Party or any
other Person applied to the Guaranteed Obligations is at any time avoided,
annulled, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or is repaid in
whole or in part pursuant to a good faith settlement of a pending or threatened
avoidance claim, or the proceeds of any Collateral are required to be refunded
by the Administrative Agent or any other Secured Party to the applicable Credit
Party, its estate, trustee, receiver or any other Person, including, without
limitation, any Guarantor, under any Applicable Law or equitable cause, then, to
the extent of such payment or repayment, each Guarantor’s liability hereunder
(and any Lien or Collateral securing such liability) shall be and remain in full
force and effect, as fully as if such payment had never been made, and, if prior
thereto, this Agreement shall have been canceled or surrendered (and if any Lien
or Collateral securing such Guarantor’s liability hereunder shall have been
released or terminated by virtue of such cancellation or surrender), this
Agreement (and such Lien or Collateral) shall be reinstated in full force and
effect, and such prior cancellation or surrender shall not diminish, release,
discharge, impair or otherwise affect the obligations of such Guarantor in
respect of the amount of such payment (or any Lien or Collateral securing such
obligation).

SECTION 2.11 Payments. Any payments by the Guarantors hereunder shall be made to
the Administrative Agent, to be credited and applied to the Guaranteed
Obligations in the order specified in Section 10.4 of the Credit Agreement, in
immediately available Dollars to an account designated by the Administrative
Agent or at the Administrative Agent’s Office or at any other address that may
be specified in writing from time to time by the Administrative Agent.

ARTICLE III

SECURITY INTEREST

SECTION 3.1 Grant of Security Interest. Each Guarantor hereby grants, pledges
and collaterally assigns to the Administrative Agent, for the ratable benefit of
itself and the Secured Parties, a security interest in, all of such Guarantor’s
right, title and interest in the following property, now owned or at any time
hereafter acquired by such Guarantor or in which such Guarantor now has or at
any time in the future may acquire any right, title or interest, and wherever
located or deemed located (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Guaranteed
Obligations:

(a) all Accounts;

(b) all As-Extracted Collateral, including gold, silver and other precious
metals;

(c) all cash and currency;

(d) all Chattel Paper;

(e) all Commercial Tort Claims identified on Schedule 4.9;

(f) all Deposit Accounts;

 

12



--------------------------------------------------------------------------------

(g) all Documents;

(h) all Equipment;

(i) all Fixtures;

(j) all General Intangibles;

(k) all Instruments;

(l) all Intellectual Property;

(m) all Inventory;

(n) all Investment Property;

(o) all Letter of Credit Rights;

(p) all other Goods not otherwise described above;

(q) all books and records pertaining to the Collateral; and

(r) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing, all Accessions to any of the foregoing and all collateral
security and Supporting Obligations (as now or hereafter defined in the UCC)
given by any Person with respect to any of the foregoing;

provided, that (i) any Security Interest in any Capital Stock or other ownership
interests issued by any Foreign Subsidiary shall be limited to sixty-five
percent (65%) of all issued and outstanding shares of all classes of voting
Capital Stock of each First Tier Foreign Subsidiary and FSHCO and one hundred
percent (100%) of all issued and outstanding shares of all classes of non-voting
Capital Stock of such First Tier Foreign Subsidiary or FSHCO, (ii) the Security
Interests granted herein shall not extend to and the term “Collateral” shall not
include, (A) any obligation or property of any kind due from, owed by or
belonging to any Sanctioned Person or (B) any rights under any lease, license,
instrument, contract or agreement of any Guarantor to the extent that the
granting of a security interest therein would, under the express terms of such
lease, license, instrument, contract or agreement, (I) be prohibited or
restricted or (II) result in a breach of the terms of, constitute a default
under or result in a termination of any such lease, license, instrument,
contract or agreement governing such right, unless (x) such prohibition or
restriction is not enforceable or is otherwise ineffective under Applicable Law
or (y) consent to such security interest has been obtained from any applicable
third party or (C) any “intent-to-use” application for registration of a
Trademark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law. Notwithstanding any
of the foregoing, the foregoing proviso shall not affect, limit, restrict or
impair the grant by

 

13



--------------------------------------------------------------------------------

any Guarantor of a Security Interest in any Account or any money or other
amounts due and payable to any Guarantor or to become due and payable to any
Guarantor under any such lease, license, instrument, contract or agreement
unless such security interest in such Account, money or other amount due and
payable is also specifically prohibited or restricted by the terms of such
lease, license, instrument, contract or other agreement or such security
interest in such Account, money or other amount due and payable would expressly
constitute a default under or would expressly grant a party a termination right
under any such lease, license instrument, contract or agreement governing such
right unless, in each case, (x) such prohibition is not enforceable or is
otherwise ineffective under Applicable Law or (y) consent to such security
interest has been obtained from any applicable third party; provided further,
that notwithstanding anything to the contrary contained in the foregoing
proviso, the Security Interests granted herein shall immediately and
automatically attach to and the term “Collateral” shall immediately and
automatically include the rights under any such lease, license, instrument,
contract or agreement and in such Account, money or other amounts due and
payable to any Guarantor at such time as such prohibition, restriction, event of
default or termination right terminates or is waived or consent to such security
interest has been obtained from any applicable third party.

SECTION 3.2 Partnership/LLC Interests.

(a) Subject to Section 8.17, each Guarantor shall use commercially reasonable
efforts to cause each limited liability agreement, operating agreement,
membership agreement, partnership agreement or similar agreement relating to any
Partnership/LLC Interests (as amended, restated, supplemented or otherwise
modified from time to time, a “Partnership/LLC Agreement”) to be amended to
permit each member, manager and partner that is a Guarantor to pledge all of the
Partnership/LLC Interests in which such Guarantor has rights to and grant and
collaterally assign to the Secured Parties a lien and security interest in its
Partnership/LLC Interests in which such Guarantor has rights without any further
consent, approval or action by any other party, including, without limitation,
any other party to any Partnership/LLC Agreement or otherwise.

(b) Upon the occurrence and during the continuance of an Event of Default, in
connection with an enforcement of rights and remedies hereunder, the Secured
Parties or their respective designees shall have the right (but not the
obligation) to be substituted for the applicable Guarantor as a member, manager
or partner under the applicable Partnership/LLC Agreement and the Secured
Parties shall have all rights, powers and benefits of such Guarantor as a
member, manager or partner, as applicable, under such Partnership/LLC Agreement.
For avoidance of doubt, such rights, powers and benefits of a substituted member
shall include all voting and other rights and not merely the rights of an
economic interest holder. So long as this Agreement remains in effect, no
further consent, approval or action by any Guarantor shall be necessary to
permit the Secured Parties to be substituted as a member, manager or partner
pursuant to this paragraph. The rights, powers and benefits granted pursuant to
this paragraph shall inure to the benefit of the Secured Parties and their
respective successors, assigns and designated agents, as intended third party
beneficiaries.

 

14



--------------------------------------------------------------------------------

SECTION 3.3 Guarantors Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Guarantor shall remain liable to perform all of its
duties and obligations under the contracts and agreements included in the
Collateral to the same extent as if

this Agreement had not been executed, (b) the exercise by the Administrative
Agent or any other Secured Party of any of the rights hereunder shall not
release any Guarantor from any of its duties or obligations under the contracts
and agreements included in the Collateral, (c) neither the Administrative Agent
nor any other Secured Party shall have any obligation or liability under the
contracts and agreements included in the Collateral by reason of this Agreement,
nor shall the Administrative Agent nor any other Secured Party be obligated to
perform any of the obligations or duties of any Guarantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder and
(d) neither the Administrative Agent nor any other Secured Party shall have any
liability in contract or tort for any Guarantor’s acts or omissions.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective Extensions of
Credit to the Borrowers thereunder, each Guarantor hereby represents and
warrants to the Administrative Agent and each Secured Party that:

SECTION 4.1 Organization; Power; Qualification. Each Guarantor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, has the power and authority to
own, lease and operate its properties and to carry on its business as now being
and hereafter proposed to be conducted and is duly qualified and authorized to
do business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 4.2 Authorization of Agreement; Compliance with Laws; Non Contravention.
Each Guarantor has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Agreement. This Agreement has been duly executed and delivered by the
duly authorized officers of each Guarantor and this Agreement constitutes the
legal, valid and binding obligation of such Guarantor, enforceable in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal debtor relief
laws from time to time in effect which affect the enforcement of creditors
rights in general and the availability of equitable remedies. The execution,
delivery and performance by the Guarantors of this Agreement does not and will
not, by the passage of time, the giving of notice or otherwise, (a) require any
Governmental Approval or violate any provision of any Applicable Law relating to
any Guarantor where the failure to obtain such Governmental Approval or such
violation could reasonably be expected to have a Material Adverse Effect,
(b) result in a material breach of or constitute a default under any the
articles of incorporation, bylaws or other organizational documents of any
Guarantor, (c) conflict with, result in a breach of or constitute a default
under any indenture, agreement or other instrument to which such Person is a
party or by which any of its properties may be bound or any Governmental
Approval

 

15



--------------------------------------------------------------------------------

relating to such person, except where such conflict, breach or default could not
reasonably be expected to have a Material Adverse Effect or (d) result in or
require the creation or imposition of any Lien, upon or with respect to any
property now owned or hereafter acquired by such Person other than Liens arising
under the Loan Documents.

SECTION 4.3 Governmental Approvals. No approval, consent, exemption,
authorization or other action by, notice to, or filing with, any Governmental
Authority or any other Person is necessary or required in connection with the
execution, delivery or performance by or enforcement against any Guarantor or
any Issuer of this Agreement, except (a) as may be required by laws affecting
the offering and sale of securities generally, (b) filings with the United
States Copyright Office and/or the United States Patent and Trademark Office,
(c) filings under the UCC and/or the Assignment of Claims Act and (d) consents,
authorizations, filings or other acts or consents for which the failure to
obtain or make could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

SECTION 4.4 Perfected First Priority Liens. Each financing statement naming any
Guarantor as a debtor is in appropriate form for filing in the appropriate
offices of the states specified on Schedule 4.6. The Security Interests granted
pursuant to this Agreement constitute valid and enforceable first priority
perfected security interests in all of the Collateral (other than Collateral in
which a Security Interest may be perfected only by taking actions not required
hereunder) in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, as collateral security for the Secured Obligations, subject
only to Permitted Liens.

SECTION 4.5 Title, No Other Liens. Except for the Security Interests, each
Guarantor owns each item of the Collateral free and clear of any and all Liens
or claims other than Permitted Liens. No Guarantor has Authenticated any
agreement authorizing any secured party thereunder to file a financing statement
naming such Guarantor as debtor, except to perfect Permitted Liens.

SECTION 4.6 State of Organization; Location of Inventory, Equipment and
Fixtures; other Information.

(a) The exact legal name of each Guarantor is set forth on Schedule 4.6 (as such
schedule may be updated from time to time pursuant to Section 5.3).

(b) Each Guarantor is a Registered Organization organized under the laws of the
state identified on Schedule 4.6 under such Guarantor’s name (as such schedule
may be updated from time to time pursuant to Section 5.3). The taxpayer
identification number and, to the extent applicable, Registered Organization
number of each Guarantor is set forth on Schedule 4.6 under such Guarantor’s
name (as such schedule may be updated from time to time pursuant to
Section 5.3).

(c) All Collateral consisting of Inventory, Equipment and Fixtures (whether now
owned or hereafter acquired) with a value in excess of $10,000,000 is (or will
be), except while in transit, located at the locations specified on Schedule 4.6
(as such schedule may be updated from time to time pursuant to Section 5.3),
except as otherwise permitted hereunder.

 

16



--------------------------------------------------------------------------------

SECTION 4.7 Accounts. To the knowledge of the Guarantors, no Account Debtor has
any defense, set-off, claim or counterclaim against any Guarantor that can be
asserted against the Administrative Agent, whether in any proceeding to enforce
the Administrative Agent’s rights in the Collateral or otherwise, except
defenses, setoffs, claims or counterclaims relating to Accounts with an
aggregate value not in excess of $20,000,000. None of the Accounts is, nor will
any hereafter arising Account be, evidenced by a promissory note or other
Instrument (other than a check) having a face value in excess of $20,000,000 in
the aggregate at any one time outstanding and a maturity of at least six months
that has not been pledged to the Administrative Agent in accordance with the
terms hereof.

SECTION 4.8 Reserved

.

SECTION 4.9 Commercial Tort Claims. As of the date hereof, all Commercial Tort
Claims with a reasonably anticipated value in excess of $10,000,000 owned by any
Guarantor are listed on Schedule 4.9.

SECTION 4.10 Intellectual Property.

(a) As of the date hereof, all Copyright registrations, Copyright applications,
issued Patents, Patent applications, Trademark registrations and Trademark
applications owned by any Guarantor in its own name and material to the business
of the Guarantors are listed on Schedule 4.10 (as such schedule may be updated
from time to time pursuant to Section 5.3).

(b) Except as set forth in Schedule 4.10 on the date hereof (as such schedule
may be updated from time to time pursuant to Section 5.3), none of the
Intellectual Property owned by any Guarantor is the subject of any licensing or
franchise agreement pursuant to which such Guarantor is the licensor or
franchisor, except as could not reasonably be expected to have a Material
Adverse Effect.

SECTION 4.11 Reserved.

SECTION 4.12 Investment Property; Partnership/LLC Interests.

(a) All Investment Property and all Partnership/LLC Interests owned by any
Guarantor in any Subsidiary (or Investment Property or Partnership/LLC Interests
issued by any other Issuer with a value in excess of $10,000,000) are listed on
Schedule 4.12 (as such schedule may be updated from time to time pursuant to
Section 5.3).

(b) All Investment Property and all Partnership/LLC Interests issued by any
Subsidiary (or Investment Property or Partnership/LLC Interests issued by any
other Issuer with a value in excess of $10,000,000) to any Guarantor and
included in the Collateral (i) have been duly and validly issued and, if
applicable, are fully paid and nonassessable, and (ii) are beneficially owned as
of record by such Guarantor.

(c) None of the Partnership/LLC Interests issued by any Subsidiary to any
Guarantor and included in the Collateral (i) are dealt in or traded on a
Securities exchange or in Securities markets, (ii) by their terms expressly
provide that they are Securities governed by Article 8 of the UCC, (iii) are
Investment Company Securities or (iv) are held in a Securities Account.

 

17



--------------------------------------------------------------------------------

SECTION 4.13 Instruments. Except as set forth on Schedule 4.13, no Guarantor
holds any Instruments or is named as a payee of any promissory note or other
evidence of indebtedness having a face value in excess of $20,000,000 in the
aggregate at any one time outstanding and a maturity of at least six months (as
such Schedule 4.13 may be updated from time to time pursuant to Section 5.3).

SECTION 4.14 Government Contracts. Except as set forth on Schedule 4.14, no
Guarantor is party to any Government Contract under which the Governmental
Authority party thereto, as account debtor, owes a monetary obligation with a
value in excess of $10,000,000 to any Guarantor.

SECTION 4.15 Aircraft. As of the date hereof, none of the Collateral
constitutes, or is the proceeds of, (a) an aircraft, airframe, aircraft engine
or related property, (b) an aircraft leasehold interest or (c) any other
interest in or to any of the foregoing.

SECTION 4.16 Credit Agreement Representations and Warranties. To the extent not
covered above, each Guarantor hereby represents and warrants that each
representation and warranty contained in Article VII of the Credit Agreement
relating to such Guarantor is true and correct as if made by such Guarantor
herein.

ARTICLE V

COVENANTS

Until the Guaranteed Obligations (other than contingent indemnity obligations
not yet due) shall have been paid in full and the Commitments terminated, unless
consent has been obtained in the manner provided for in Section 8.2, each
Guarantor covenants and agrees that:

SECTION 5.1 Maintenance of Perfected Security Interest; Further Information.

(a) Each Guarantor shall maintain the Security Interest created by this
Agreement as a first priority perfected Security Interest (subject only to
Permitted Liens and other Collateral in which a Security Interest may be
perfected only by taking actions not required hereunder) and shall defend such
Security Interest against the claims and demands of all Persons whomsoever
(other than the holders of Permitted Liens).

(b) Each Guarantor will from time to time furnish to the Administrative Agent
upon the Administrative Agent’s reasonable request statements and schedules
further identifying and describing the assets and property of such Guarantor and
such other reports in connection therewith as the Administrative Agent may
reasonably request, all in reasonable detail.

SECTION 5.2 Maintenance of Insurance. Each Guarantor shall maintain insurance
covering the Collateral in accordance with the provisions of Section 8.6 of the
Credit Agreement.

SECTION 5.3 Changes in Locations; Changes in Name or Structure. No Guarantor
will, except upon fifteen (15) days’ prior written notice to the Administrative
Agent (which time period may be reduced by the Administrative Agent in its sole
discretion by written notice to such Guarantor) and delivery to the
Administrative Agent of (a) all additional financing

 

18



--------------------------------------------------------------------------------

statements (executed if necessary for any particular filing jurisdiction) and
other instruments and documents reasonably requested by the Administrative Agent
to maintain the validity, perfection and priority of the Security Interests and
(b) if applicable, a written supplement to the Schedules of this Agreement:

(i) change its jurisdiction of organization or the location of its chief
executive office (or the location where any Guarantor maintains its books and
records relating to Accounts, Documents, General Intangibles, Instruments and
Investment Property in which it has any interest) from that identified on
Schedule 4.6;

(ii) change its name, identity or corporate or organizational structure to such
an extent that any financing statement filed by the Administrative Agent in
connection with this Agreement would become misleading under the UCC; or

(iii) allow Inventory, Equipment or Fixtures with a value in excess of
$10,000,000 to be located at any location other than those identified on
Schedule 4.6 (except while in transit).

SECTION 5.4 Required Notifications. Each Guarantor shall promptly notify the
Administrative Agent, in writing, of: (a) any Lien (other than the Security
Interests or Permitted Liens) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder, (b) any Collateral which, to the knowledge of such Guarantor,
constitutes a Government Contract under which the Governmental Authority party
thereto, as account debtor, owes a monetary obligation with a value in excess of
$10,000,000 and (c) the acquisition or ownership by such Guarantor of any
(i) Commercial Tort Claim with a reasonably anticipated value in excess of
$10,000,000 other than any Commercial Tort Claim set forth on Schedule 4.9,
(ii) Instrument representing amounts payable to any Guarantor in an amount
exceeding $20,000,000 and a maturity of at least one year other than any such
Instruments set forth on Schedule 4.13 or (iii) Investment Property or
Partnership/LLC Interests issued by any Subsidiary (or Investment Property or
Partnership/LLC Interests issued by any other Issuer with a value in excess of
$10,000,000) to any Guarantor and included in the Collateral after the date
hereof other than any Investment Property or Partnership/LLC Interests set forth
on Schedule 4.12.

SECTION 5.5 Delivery Covenants. Each Guarantor will deliver and pledge to the
Administrative Agent, for the ratable benefit of the Secured Parties, (a) all
Certificated Securities or Partnership/LLC Interests evidenced by a certificate
(in each case, issued by (x) a Subsidiary or (y) any other Issuer and evidencing
Investment Property or Partnership/LLC Interests with a value in excess of
$10,000,000), other than the Certificated Securities or Partnership/LLC
Interests set forth on Schedule 5.5 and (b) Instruments in an amount exceeding
$20,000,000 and with a maturity of at least one year owned or held by such
Guarantor, in each case, together with an Effective Endorsement and Assignment,
unless, in each case, such delivery and pledge has been waived in writing by the
Administrative Agent.

 

19



--------------------------------------------------------------------------------

SECTION 5.6 Control Covenants.

(a) Upon the request of the Administrative Agent, each Guarantor will take such
actions and deliver all such agreements as are reasonably requested by the
Administrative Agent to provide the Administrative Agent with Control of all
Electronic Chattel Paper with a value in excess of $10,000,000 owned or held by
such Guarantor by having the Administrative Agent identified as the assignee of
the Record(s) pertaining to the single authoritative copy thereof.

(b) If any Collateral (other than Collateral specifically subject to the
provisions of Section 5.6(a)) exceeding $10,000,000 in the aggregate (such
Collateral exceeding such amount, the “Excess Collateral”) is at any time in the
possession or control of any single consignee, warehouseman, bailee (other than
a carrier transporting Inventory to a purchaser in the ordinary course of
business), processor, or any other third party, in each case, located in the
United States, such Guarantor shall notify the Administrative Agent thereof, and
upon the request of the Administrative Agent shall notify in writing such Person
of the Security Interests created hereby and shall use its commercially
reasonable efforts to obtain such Person’s acknowledgment in writing to hold all
such Collateral for the benefit of the Administrative Agent subject to the
Administrative Agent’s instructions.

SECTION 5.7 Filing Covenants. Pursuant to Section 9-509 of the UCC and any other
Applicable Law, each Guarantor authorizes the Administrative Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices as
the Administrative Agent determines appropriate to perfect the Security
Interests of the Administrative Agent under this Agreement. Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of Collateral that describes such
property in any other manner as the Administrative Agent may determine, in its
sole discretion, is necessary, advisable or prudent to ensure the perfection of
the Security Interest in the Collateral granted herein, including, without
limitation, describing such property as “all assets” or “all personal property.”
Further, a photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction. Each Guarantor hereby
authorizes, ratifies and confirms all financing statements and other filing or
recording documents or instruments filed by the Administrative Agent prior to
the date of this Agreement.

SECTION 5.8 Accounts. No Guarantor will (i) grant any extension of the time of
payment of any Account, (ii) compromise or settle any Account for less than the
full amount thereof, (iii) release, wholly or partially, any Account Debtor,
(iv) allow any credit or discount whatsoever on any Account or (v) amend,
supplement or modify any Account in any manner that could reasonably be likely
to adversely affect the value thereof, except where such extension, compromise,
settlement, release, credit, discount, amendment, supplement or modification
could not reasonably be expected to have a Material Adverse Effect, either
individually or in the aggregate.

SECTION 5.9 Intellectual Property.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, each Guarantor (either itself or through licensees) (i) will use each
registered Trademark (owned by such Guarantor) and Trademark for which an
application (owned by such Guarantor) is

 

20



--------------------------------------------------------------------------------

pending, to the extent reasonably necessary to maintain such Trademark in full
force free from any claim of abandonment for non-use, (ii) will maintain
products and services offered under such Trademark at a level substantially
consistent with the quality of such products and services as of the date hereof,
(iii) will not (and will not permit any licensee or sublicensee thereof to) do
any act or knowingly omit to do any act whereby such Trademark could reasonably
be expected to become invalidated or impaired in any way, (iv) will not do any
act, or knowingly omit to do any act, whereby any issued Patent owned by such
Guarantor would reasonably be expected to become forfeited, abandoned or
dedicated to the public, (v) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
registered Copyright owned by such Guarantor or Copyright for which an
application is pending (owned by such Guarantor) could reasonably be expected to
become invalidated or otherwise impaired and (vi) will not (either itself or
through licensees) do any act whereby any material portion of such Copyrights
may fall into the public domain.

(b) Each Guarantor will notify the Administrative Agent and the Lenders promptly
if it knows, or has reason to know, that any application or registration
relating to any material Intellectual Property owned by such Guarantor may
become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court or
tribunal in any country) regarding such Guarantor’s ownership of, or the
validity of, any material Intellectual Property owned by such Guarantor or such
Guarantor’s right to register the same or to own and maintain the same.

(c) Upon the reasonable request of the Administrative Agent, the Guarantors
shall deliver an updated Schedule 4.10 hereto. From time to time upon the
reasonable request of the Administrative Agent, such Guarantor shall execute and
deliver, and have recorded, any and all agreements, instruments, documents, and
papers as the Administrative Agent may reasonably request to evidence the
security interest of the Secured Parties in any material Copyright, Patent or
Trademark and the goodwill and General Intangibles of such Guarantor relating
thereto or represented thereby.

(d) Each Guarantor will take all reasonable and necessary steps, at such
Guarantor’s sole cost and expense, including, without limitation, in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application (and
to obtain the relevant registration) and to maintain each registration of the
material Intellectual Property, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.

(e) In the event that any material Intellectual Property owned by a Guarantor is
infringed, misappropriated or otherwise violated by a third party, the
applicable Guarantor shall (i) at such Guarantor’s sole cost and expense, take
such actions as such Guarantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns of such infringement, misappropriation or
violation.

 

21



--------------------------------------------------------------------------------

SECTION 5.10 Investment Property; Partnership/LLC Interests.

(a) Without the prior written consent of the Administrative Agent, no Guarantor
will (i) vote to enable, or take any other action to permit, any applicable
Issuer to issue any Investment Property or Partnership/LLC Interests, except for
those additional Investment Property or Partnership/LLC Interests that will be
subject to the Security Interest granted herein in favor of the Secured Parties
or (ii) enter into any agreement or undertaking restricting the right or ability
of such Guarantor or the Administrative Agent to sell, assign or transfer any
Investment Property or Partnership/LLC Interests or Proceeds thereof. The
Guarantors will defend the right, title and interest of the Administrative Agent
in and to any Investment Property and Partnership/LLC Interests against the
claims and demands of all Persons whomsoever. The Guarantors shall obtain a
consent from each Issuer that is subject to a pledge of its Capital Stock
pursuant to this Agreement with respect to such pledge, other than any Issuer
that is a party hereto and has signed in its capacity as Issuer.

(b) If any Guarantor shall become entitled to receive or shall receive (i) any
Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof or (ii) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer, such Guarantor shall
accept the same as the agent of the Secured Parties, hold the same in trust for
the Secured Parties, segregated from other funds of such Guarantor and promptly
deliver the same to the Administrative Agent, on behalf of the Secured Parties,
in accordance with the terms hereof.

SECTION 5.11 Equipment. Each Guarantor will maintain each material item of
Equipment in good working order and condition in accordance with its ordinary
business practices in all material respects (reasonable wear and tear and
obsolescence excepted).

SECTION 5.12 Government Contracts. To the extent reasonably requested by the
Administrative Agent, each Guarantor will excute and deliver assignment
agreements and notices of assignment, in form and substance reasonably
satisfactory to the Administrative Agent, duly executed by any Guarantors party
to a Government Contract under which the Governmental Authority party thereto,
as account debtor, owes a monetary obligation with a value in excess of
$10,000,000, in compliance with the Assignment of Claims Act (or analogous state
Applicable Law).

SECTION 5.13 Further Assurances. Upon the request of the Administrative Agent
and at the sole expense of the Guarantors, each Guarantor will promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further actions as the Administrative Agent may reasonably request
for the purpose of obtaining or preserving the full benefits of this Agreement
and of the rights and powers herein granted, including, without limitation,
(i) with respect to Government Contracts referred to in Section 5.4(b) or
Section 5.12, assignment agreements and notices of assignment, in form and
substance reasonably satisfactory to the Administrative Agent, duly executed by
any Guarantors party to

 

22



--------------------------------------------------------------------------------

such Government Contract in compliance with the Assignment of Claims Act (or
analogous state Applicable Law) or (ii) all applications, certificates,
instruments, registration statements and all other documents and papers the
Administrative Agent may reasonably request and as may be required by law in
connection with the obtaining of any consent, approval, registration,
qualification or authorization of any Person deemed necessary or appropriate for
the effective exercise of any rights under this Agreement.

ARTICLE VI

REMEDIAL PROVISIONS

SECTION 6.1 General Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other Applicable Law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Guarantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Administrative Agent or any
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Administrative Agent
may disclaim all warranties in connection with any sale or other disposition of
the Collateral, including, without limitation, all warranties of title,
possession, quiet enjoyment and the like. The Administrative Agent or any other
Secured Party shall have the right upon any such public sale or sales and, to
the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold. Each Guarantor further agrees,
at the Administrative Agent’s request, to assemble the Collateral and make it
available to the Administrative Agent at places which the Administrative Agent
shall reasonably select, whether at such Guarantor’s premises or elsewhere. To
the extent permitted by Applicable Law, each Guarantor waives all claims,
damages and demands it may acquire against the Administrative Agent or any
Secured Party arising out of the exercise by them of any rights hereunder except
to the extent any such claims, damages or demands result solely from the gross
negligence or willful misconduct of the Administrative Agent or any other
Secured Party, in each case against whom such claim is asserted. If any notice
of a proposed sale or other disposition of Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least ten
(10) days before such sale or other disposition.

 

23



--------------------------------------------------------------------------------

SECTION 6.2 Specific Remedies.

(a) The Administrative Agent hereby authorizes each Guarantor to collect such
Guarantor’s Accounts; provided that, the Administrative Agent may curtail or
terminate such authority at any time after the occurrence and during the
continuance of an Event of Default.

(b) Upon the occurrence and during the continuance of an Event of Default:

(i) the Administrative Agent may communicate with Account Debtors of any Account
subject to a Security Interest and upon the request of the Administrative Agent,
each Guarantor shall notify (such notice to be in form and substance
satisfactory to the Administrative Agent) its Account Debtors and parties to the
contracts to which such Guarantor is a party subject to a Security Interest that
such Accounts and such material contracts have been assigned to the
Administrative Agent, for the ratable benefit of the Secured Parties;

(ii) upon the request of the Administrative Agent, each Guarantor shall forward
to the Administrative Agent, on the last Business Day of each week a statement
showing the application of all payments on the Collateral during the previous
week and a collection report with regard thereto, in form and substance
satisfactory to the Administrative Agent;

(iii) upon the request of the Administrative Agent, whenever any Guarantor shall
receive any cash, money, checks or any other similar items of payment relating
to any Collateral (including any Proceeds of any Collateral), subject to the
terms of any Permitted Liens, such Guarantor agrees that it will, within one
(1) Business Day of such receipt, deposit all such items of payment into a cash
collateral account at the Administrative Agent (the “Collateral Account”), and
until such Guarantor shall deposit such cash, money, checks or any other similar
items of payment in the Collateral Account, such Guarantor shall hold such cash,
money, checks or any other similar items of payment in trust for the
Administrative Agent. All such Collateral and Proceeds of Collateral received by
the Administrative Agent hereunder shall be held by the Administrative Agent in
the Collateral Account as collateral security for all the Secured Obligations
and shall not constitute payment thereof until applied as provided in
Section 6.4;

(iv) the Administrative Agent shall have the right to receive any and all cash
dividends, payments or distributions made in respect of any Investment Property,
or Partnership/LLC Interests or other Proceeds paid in respect of any Investment
Property, or Partnership/LLC Interests, and any or all of any Investment
Property, or Partnership/LLC Interests may, at the option of the Administrative
Agent and the Secured Parties, be registered in the name of the Administrative
Agent or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (A) all voting, corporate and other rights pertaining to such
Investment Property, or any such Partnership/LLC Interests at any meeting of
shareholders, partners or members of the relevant Issuers or otherwise and
(B) any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Investment Property, or
Partnership/LLC Interests as if it were the absolute owner thereof (including,
without limitation, the right to exchange at its discretion any and all of the
Investment Property,

 

24



--------------------------------------------------------------------------------

or Partnership/LLC Interests upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate, partnership or
limited liability company structure of any Issuer or upon the exercise by any
Guarantor or the Administrative Agent of any right, privilege or option
pertaining to such Investment Property, or Partnership/LLC Interests, and in
connection therewith, the right to deposit and deliver any and all of the
Investment Property, or Partnership/LLC Interests with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it; but the Administrative
Agent shall have no duty to any Guarantor to exercise any such right, privilege
or option and the Administrative Agent and the other Secured Parties shall not
be responsible for any failure to do so or delay in so doing. In furtherance
thereof, each Guarantor hereby authorizes and instructs each Issuer with respect
to any Collateral consisting of Investment Property and Partnership/LLC
Interests to (i) comply with any instruction received by it from the
Administrative Agent in writing that (A) states that an Event of Default has
occurred and is continuing and (B) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Guarantor
and each Guarantor agrees that each Issuer shall be fully protected in so
complying following receipt of such notice and prior to notice that such Event
of Default is no longer continuing and (ii) except as otherwise expressly
permitted hereby, pay any dividends, distributions or other payments with
respect to any Investment Property, or Partnership/LLC Interests directly to the
Administrative Agent; and

(v) the Administrative Agent shall be entitled to (but shall not be required
to): (A) proceed to perform any and all obligations of the applicable Guarantor
under any contract to which the applicable Guarantor is party and exercise all
rights of such Guarantor thereunder as fully as such Guarantor itself could,
(B) do all other acts which the Administrative Agent may deem necessary or
proper to protect its Security Interest granted hereunder, provided such acts
are not inconsistent with or in violation of the terms of any of the Credit
Agreement, of the other Loan Documents or Applicable Law and (C) sell, assign or
otherwise transfer any such contract in accordance with the Credit Agreement,
the other Loan Documents and Applicable Law, subject, however, to the prior
approval of each other party to such contract, to the extent required under such
contract.

(c) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Guarantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 6.2(b), each Guarantor shall be permitted to receive all cash dividends,
payments or other distributions made in respect of any Investment Property and
any Partnership/LLC Interests to the extent permitted in the Credit Agreement
and to exercise all voting and other corporate, company and partnership rights
with respect to any Investment Property and Partnership/LLC Interests.

(d) If (i) an Event of Default shall have occurred and, by reason of waiver,
modification, amendment or otherwise, no longer be continuing, (ii) no other
Event of Default shall have occurred and be continuing, and (iii) the Secured
Obligations shall not have become immediately due and payable, upon the written
request of any Guarantor, the Administrative

 

25



--------------------------------------------------------------------------------

Agent shall promptly execute and deliver to such Guarantor, at such Guarantor’s
sole cost and expense, such assignments or other transfer as may be necessary to
reassign to, or restore in, such Guarantor any such rights, title and interests
as may have been assigned or granted to the Administrative Agent as aforesaid;
provided, after giving effect to such reassignment, the Administrative Agent’s
security interest granted pursuant hereto, as well as all other rights and
remedies of the Administrative Agent granted hereunder, shall continue to be in
full force and effect.

SECTION 6.3 Registration Rights.

(a) If the Administrative Agent shall determine that in order to exercise its
right to sell any or all of the Collateral it is necessary or advisable to have
such Collateral registered under the provisions of the Securities Act (any such
Collateral, the “Restricted Securities Collateral”), the relevant Guarantor will
cause each applicable Issuer (and the officers and directors thereof) that is a
Guarantor or a Subsidiary of a Guarantor to (i) execute and deliver all such
instruments and documents and do or cause to be done all such other acts as may
be, in the opinion of the Administrative Agent, necessary or advisable to
register such Restricted Securities Collateral, or that portion thereof to be
sold, under the provisions of the Securities Act, (ii) use its commercially
reasonable efforts to cause the registration statement relating thereto to
become effective and to remain effective for a period of one year from the date
of the first public offering of such Restricted Securities Collateral, or that
portion thereof to be sold and (iii) make all amendments thereto and/or to the
related prospectus which, in the opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Guarantor agrees to cause each applicable
Issuer (and the officers and directors thereof) to comply with the provisions of
the securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of the Securities Act.

(b) Each Guarantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Restricted Securities Collateral, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Guarantor acknowledges and agrees that any such private sale may result in
prices and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Restricted
Securities Collateral for the period of time necessary to permit the Issuer
thereof to register such securities for public sale under the Securities Act or
under applicable state securities laws, even if such Issuer would agree to do
so.

(c) Each Guarantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Restricted Securities Collateral valid and
binding and in compliance with any and all other

 

26



--------------------------------------------------------------------------------

Applicable Laws. Each Guarantor further agrees that a breach of any of the
covenants contained in this Section 6.3 will cause irreparable injury to the
Administrative Agent and the other Secured Parties, that the Administrative
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 6.3 shall be specifically enforceable against such Guarantor, and
such Guarantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred under the Credit Agreement.

SECTION 6.4 Application of Proceeds. If an Event of Default shall have occurred
and be continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of the Collateral or any Proceeds
of the Collateral in payment in whole or in part of the Secured Obligations
(after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the other Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements) in accordance with
Section 10.4 of the Credit Agreement. Only after (i) the payment by the
Administrative Agent of any other amount required by any provision of Applicable
Law, including, without limitation, Section 9-610 and Section 9-615 of the UCC
and (ii) the payment in full of the Secured Obligations and the termination of
the Commitments, shall the Administrative Agent account for the surplus, if any,
to any Guarantor, or to whomever may be lawfully entitled to receive the same
(if such Person is not a Guarantor).

SECTION 6.5 Waiver, Deficiency. Each Guarantor hereby waives, to the extent
permitted by Applicable Law, all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any Applicable Law
in order to prevent or delay the enforcement of this Agreement or the absolute
sale of the Collateral or any portion thereof. Each Guarantor shall remain
liable for any deficiency if the proceeds of any sale or other disposition of
the Collateral are insufficient to pay its Secured Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent or any other
Secured Party to collect such deficiency.

ARTICLE VII

THE ADMINISTRATIVE AGENT

SECTION 7.1 Appointment of Administrative Agent as Attorney-In-Fact.

(a) Each Guarantor hereby irrevocably constitutes and appoints each of the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Guarantor and in the name of
such Guarantor or in its own name, for the purpose of carrying out the terms of
this Agreement, effective upon the occurrence and during the continuance of an
Event of Default, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Guarantor hereby gives each of the Administrative Agent the
power and right, on behalf of such Guarantor,

 

27



--------------------------------------------------------------------------------

without notice to or assent by such Guarantor, to do any or all of the following
upon the occurrence and during the continuation of an Event of Default:

(i) in the name of such Guarantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Account or contract to which
such Guarantor is party subject to a Security Interest or with respect to any
other Collateral and file any claim or take any other action or proceeding in
any court of law or equity or otherwise deemed appropriate by the Administrative
Agent for the purpose of collecting any and all such moneys due under any
Account or such contract to which such Guarantor is party subject to a Security
Interest or with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Secured Parties’ security interest in such Intellectual Property and the
goodwill and General Intangibles of such Guarantor relating thereto or
represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in this Agreement, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(v) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Guarantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(G) license or assign any Copyright, Patent or Trademark (along with the
goodwill of the business to which any such Copyright, Patent or Trademark
pertains), for such term or terms, on such conditions, and in such manner, as
the Administrative Agent shall in its sole discretion determine; and
(H) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Administrative Agent was the absolute owner thereof for all purposes, and do, at
the Administrative Agent’s

 

28



--------------------------------------------------------------------------------

option and such Guarantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent’s and the Security
Interests of the Secured Parties therein and to effect the intent of this
Agreement, all as fully and effectively as such Guarantor might do.

(b) If any Guarantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement in accordance with the provisions of
Section 7.1(a).

(c) The expenses of the Administrative Agent incurred in connection with actions
taken pursuant to the terms of this Agreement, together with interest thereon at
a rate per annum equal to the highest rate per annum at which interest would
then be payable on any category of past due Base Rate Loans which are Revolving
Credit Loans under the Credit Agreement, from the date of payment by the
Administrative Agent to the date reimbursed by the relevant Guarantor, shall be
payable by such Guarantor to the Administrative Agent on demand.

(d) Each Guarantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof in accordance with Section 7.1(a). All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the Security
Interests created hereby are released.

SECTION 7.2 Duty of Administrative Agent. The sole duty of Administrative Agent
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
other Secured Party nor any of their respective officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Guarantor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the other Secured Parties hereunder are solely to protect the interests of
the Administrative Agent and the other Secured Parties in the Collateral and
shall not impose any duty upon the Administrative Agent or any other Secured
Party to exercise any such powers. The Administrative Agent and the other
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Guarantor
for any act or failure to act hereunder, except for their own gross negligence
or willful misconduct.

SECTION 7.3 Authority of Administrative Agent. Each Guarantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the

 

29



--------------------------------------------------------------------------------

Administrative Agent and the Guarantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Guarantor shall be
under any obligation or entitlement to make any inquiry respecting such
authority.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.1 Notices. All notices and communications hereunder shall be given to
the addresses and otherwise made in accordance with Section 12.1 of the Credit
Agreement; provided that notices and communications to the Guarantors shall be
directed to the Guarantors, at the address of the Parent set forth in
Section 12.1 of the Credit Agreement.

SECTION 8.2 Amendments, Waivers and Consents. None of the terms or provisions of
this Agreement may be amended, supplemented or otherwise modified, nor may they
be waived, nor may any consent be given, except in accordance with Section 12.2
of the Credit Agreement.

SECTION 8.3 Expenses, Indemnification, Waiver of Consequential Damages, etc.

(a) The Guarantors, jointly and severally, shall pay all out-of-pocket expenses
incurred by the Administrative Agent and each other Secured Party to the extent
any Credit Party would be required to do so pursuant to Section 12.3 of the
Credit Agreement.

(b) The Guarantors, jointly and severally, shall pay and shall indemnify each
Indemnitee (which for purposes of this Agreement shall include, without
limitation, all Secured Parties) against Indemnified Taxes and Other Taxes to
the extent any Credit Party would be required to do so pursuant to Section 5.11
of the Credit Agreement.

(c) The Guarantors, jointly and severally, shall indemnify each Indemnitee to
the extent any Credit Party would be required to do so pursuant to Section 12.3
of the Credit Agreement.

(d) Notwithstanding anything to the contrary contained in this Agreement, to the
fullest extent permitted by Applicable Law, each Guarantor shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document, or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.

(e) No Indemnitee referred to in this Section 8.3 shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

30



--------------------------------------------------------------------------------

(f) All amounts due under this Section 8.3 shall be payable promptly after
demand therefor.

SECTION 8.4 Right of Set Off. If an Event of Default shall have occurred and be
continuing, each Secured Party and each of its respective Affiliates may,
subject to the approval of the Administrative Agent, at any time and from time
to time, to the fullest extent permitted by Applicable Law, set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Secured Party or any such Affiliate to or
for the credit or the account of such Guarantor against any and all of the
obligations of such Guarantor now or hereafter existing under this Agreement or
any other Loan Document to such Secured Party irrespective of whether or not
such Secured Party shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Guarantor may be contingent
or unmatured or are owed to a branch or office of such Secured Party different
from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Secured Party and its respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of set off) that such Secured Party or its respective Affiliates may
have. Each Secured Party agrees to notify such Guarantor and the Administrative
Agent promptly after any such set off and application; provided that the failure
to give such notice shall not affect the validity of such set off and
application.

SECTION 8.5 Governing Law; Jurisdiction; Venue; Service of Process.

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York) without
reference to the conflicts of law principles thereof.

(b) Submission to Jurisdiction. Each Guarantor irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
state and federal courts of the State of New York sitting in the County of New
York and of the United States District Court of the Southern District of New
York, and any appellate court thereof, in any action or proceeding arising out
of or relating to this Agreement or any other Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by Applicable Law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Loan Document shall affect any right that the Administrative Agent or
any other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Guarantor or
its properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each Guarantor irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

31



--------------------------------------------------------------------------------

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1 of the Credit
Agreement. Nothing in this Agreement will affect the right of any party hereto
to serve process in any other manner permitted by Applicable Law.

(e) Appointment of the Parent as Agent for the Guarantors. Each Guarantor hereby
irrevocably appoints and authorizes the Parent to act as its agent for service
of process and notices required to be delivered under this Agreement or under
the other Loan Documents, it being understood and agreed that receipt by the
Parent of any summons, notice or other similar item shall be deemed effective
receipt by each Guarantor and its Subsidiaries.

SECTION 8.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 8.7 Injunctive Relief.

(a) Each Guarantor recognizes that, in the event such Guarantor fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement or any other Loan Document, any remedy of law may prove to be
inadequate relief to the Administrative Agent and the other Secured Parties.
Therefore, each Guarantor agrees that the Administrative Agent and the other
Secured Parties, at the option of the Administrative Agent and the other Secured
Parties, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

(b) The Administrative Agent, the other Secured Parties and each Guarantor
hereby agree that no such Person shall have a remedy of punitive or exemplary
damages against any other party to a Loan Document and each such Person hereby
waives any right or claim to punitive or exemplary damages that they may now
have or may arise in the future in connection with any dispute, whether such
dispute is resolved through arbitration or judicially.

 

32



--------------------------------------------------------------------------------

SECTION 8.8 No Waiver By Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 8.2), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No delay or failure to take
action on the part of the Administrative Agent or any other Secured Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver by the Administrative
Agent or any other Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The enumeration of the rights and remedies of the
Administrative Agent and the other Secured Parties set forth in this Agreement
is not intended to be exhaustive and the exercise by the Administrative Agent
and the other Secured Parties of any right or remedy shall not preclude the
exercise of any other rights or remedies, all of which shall be cumulative and
shall be in addition to any other right or remedy given hereunder or under the
other Loan Documents or that may now or hereafter exist at law or in equity or
by suit or otherwise.

SECTION 8.9 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; except that no Guarantor may assign or
otherwise transfer any of its rights or obligations under this Agreement without
the prior written consent of the Administrative Agent and the other Lenders
(except as otherwise provided by the Credit Agreement).

SECTION 8.10 Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the other
Secured Parties are entitled under the provisions of Section 8.3 and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the other
Secured Parties against events arising after such termination as well as before.

SECTION 8.11 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only and neither limit nor amplify the provisions of this Agreement.

SECTION 8.12 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 8.13 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement or any document or instrument delivered in
connection herewith by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other document or instrument, as applicable.

 

33



--------------------------------------------------------------------------------

SECTION 8.14 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of the Credit Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
other Secured Parties in any other Loan Document shall not be deemed a conflict
with this Agreement.

SECTION 8.15 Advice of Counsel; No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

SECTION 8.16 Acknowledgements.

(a) Each Guarantor hereby acknowledges that:

(i) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(ii) it has received a copy of the Credit Agreement and has reviewed and
understands same;

(iii) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Guarantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Guarantors, on the one hand, and the Administrative
Agent and the other Secured Parties, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and

(iv) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Secured Parties or among the Guarantors and the Secured Parties.

(b) Each Issuer party to this Agreement acknowledges receipt of a copy of this
Agreement and agrees to be bound thereby and to comply with the terms thereof
insofar as such terms are applicable to it. Each Issuer agrees to provide such
notices to the Administrative Agent as may be necessary to give full effect to
the provisions of this Agreement.

 

34



--------------------------------------------------------------------------------

SECTION 8.17 Releases.

(a) Upon (a) the termination of the Revolving Credit Commitment, (b) payment in
full of all Secured Obligations (other than (1) contingent indemnification
obligations and (2) obligations and liabilities under Secured Cash Management
Agreements or Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank shall have been made), (c) the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
applicable Issuing Bank shall have been made) and (d) termination of the Credit
Agreement, the security interest and Liens granted hereby shall automatically
terminate hereunder and of record and all rights to the Collateral shall revert
to the Guarantors. Upon any such termination, the Administrative Agent shall, at
the Guarantors’ request and expense, return all Collateral in the possession of
the Administrative Agent and execute and deliver to the Guarantors, or otherwise
authorize the filing of such documents as the Guarantors shall reasonably
request in connection with such termination, including financing statement
amendments to evidence such termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Guarantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Guarantor, shall
execute and deliver to such Guarantor all releases or other documents reasonably
necessary or desirable to evidence the release of the Liens created hereby on
such Collateral. In the event that all the Capital Stock of any Guarantor that
is a Subsidiary of the Parent shall be sold, transferred or otherwise disposed
of in a transaction permitted by the Credit Agreement, then, at the request of
the Parent and at the sole expense of the Guarantors, such Guarantor shall be
released from its obligations hereunder; provided that the Parent shall have
delivered to the Administrative Agent, at least ten (10) Business Days prior to
the date of the proposed release, a written request for release identifying the
relevant Guarantor and a description of the sale or other disposition in
reasonable detail, together with a certification by the Parent stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

SECTION 8.18 Additional Guarantors. Each Subsidiary of the Parent that is
required to become a party to this Agreement pursuant to Section 8.14 of the
Credit Agreement shall become a Guarantor for all purposes of this Agreement
upon execution and delivery by such Subsidiary of a joinder agreement in form
and substance reasonably satisfactory to the Administrative Agent.

SECTION 8.19 All Powers Coupled With Interest. All powers of attorney and other
authorizations granted to the Secured Parties, the Administrative Agent and any
Persons designated by the Administrative Agent or any other Secured Party
pursuant to any provisions of this Agreement or any of the other Loan Documents
shall be deemed coupled with an interest and shall be irrevocable so long as any
of the Secured Obligations remain unpaid or unsatisfied, any of the Commitments
remain in effect or the Credit Facility has not been terminated.

SECTION 8.20 Secured Parties. Each Secured Party not a party to the Credit
Agreement who obtains the benefit of this Agreement shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Credit

 

35



--------------------------------------------------------------------------------

Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Secured Party, the Administrative Agent and each of its Affiliates
shall be entitled to all the rights, benefits and immunities conferred under
Article XI of the Credit Agreement.

[Signature Pages to Follow]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

COEUR D’ALENE MINES CORPORATION, an

Idaho corporation, as Guarantor

By:       Name:    

  Title:    

COEUR ALASKA, INC., a Delaware corporation,

as Guarantor and Issuer

By:       Name:    

  Title:    

COEUR ROCHESTER, INC., a Delaware

corporation, as Guarantor and Issuer

By:       Name:    

  Title:    

COEUR SOUTH AMERICA CORP., a Delaware

corporation, as Guarantor and Issuer

By:       Name:    

  Title:    

[Signature Pages Continue]



--------------------------------------------------------------------------------

COEUR EXPLORATIONS, INC., an Idaho

corporation, as Guarantor and Issuer

By:       Name:    

  Title:    

[Signature Pages Continue]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:    

Name:    

Title:    



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF PLEDGE AGREEMENT

PLEDGE AGREEMENT

PLEDGE AGREEMENT, dated as of [                ], 2012 (this “Agreement”), by
Ocampo Resources, Inc., a Nevada corporation (“Ocampo Resources”), and Ocampo
Services, Inc., a Nevada corporation, (“Ocampo Services” and, together with
Ocampo Resources, the “Pledgors” and each, a “Pledgor”), in favor of Wells Fargo
Bank, National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”), for the ratable benefit of the Secured Parties (as
defined in the Credit Agreement identified below).

R E C I T A L S

A. Pursuant to the Credit Agreement dated as of the date hereof by and among
Coeur D’Alene Mines Corporation, an Idaho corporation, Coeur Alaska, Inc., a
Delaware corporation (“Coeur Alaska”), Coeur Rochester, Inc., a Delaware
corporation (together with Coeur Alaska, the “Borrowers”), the Lenders from time
to time party thereto, and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
the Lenders have agreed to make extensions of credit to the Borrowers upon the
terms and subject to the conditions set forth therein.

B. Ocampo Services owns 98.79% of the equity interests in Coeur Mexicana S.A. de
C.V., a company organized under the laws of Mexico (“Coeur Mexicana”) and Ocampo
Resources owns 1.21% of the equity interests in Coeur Mexicana.

C. Each Pledgor will be benefited by the Credit Agreement.

D. Pursuant to the terms of the Credit Agreement, each Pledgor is required to
grant a first lien on and otherwise pledge to the Administrative Agent all of
each such Pledgor’s rights, titles and interests in, to and under the Collateral
(as defined below) as collateral security for the obligations of the Credit
Parties with respect to the Credit Agreement.

A G R E E M E N T

NOW THEREFORE, to induce the Administrative Agent to enter into the Credit
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties hereto, each Pledgor
hereby covenants and agrees as follows:

1. Definitions. The following terms when used in this Agreement shall have the
meanings assigned to them below. Terms defined in the Credit Agreement and not
otherwise defined herein shall have the meanings assigned thereto in the Credit
Agreement.



--------------------------------------------------------------------------------

“Collateral” shall have the meaning ascribed to it in Section 2.1.

“Distributions” means all dividends, distributions interest, liquidation,
redemption or retirement proceeds and any other payments, in each case, to which
a Pledgor is entitled with respect to partnership, membership, equity, capital
stock, ownership and/or other equity interests of Coeur Mexicana, whether or not
received by or otherwise distributed to a Pledgor.

“Event of Default” means, for purposes of this Agreement, that an “Event of
Default” under the Credit Agreement shall have occurred and be continuing.

“Interests” means the partnership, membership, equity, capital stock, ownership
and/or other equity interests now or hereafter owned by the Pledgors in Coeur
Mexicana, and including all of each Pledgor’s right, title and interest in and
to: (i) any and all now existing and hereafter acquired partnership, membership,
equity, capital stock, ownership and/or other equity interests of a Pledgor in
Coeur Mexicana, whether in capital, profits or otherwise; (ii) any and all now
existing and hereafter arising rights of a Pledgor to receive Distributions from
Coeur Mexicana, whether in cash or in kind; (iii) any and all now existing and
hereafter acquired management and voting rights of a Pledgor of, in, or with
respect to Coeur Mexicana, whether as an owner of a partnership, membership,
equity or ownership interest of Coeur Mexicana or otherwise, and whether
provided for under the Operating Agreements and/or applicable law, and all other
rights of and benefits to a Pledgor of any nature arising or accruing under the
Operating Agreements; (iv) all rights of a Pledgor to cause an assignee to be
substituted in Coeur Mexicana as a member in the place and stead of a Pledgor;
(v) all rights, remedies, powers, privileges, security interest, Liens and
claims of a Pledgor for damages arising out of or for breach of or default under
the Operating Agreements; (vi) all rights of a Pledgor to access the books and
records of Coeur Mexicana; (vii) all rights of a Pledgor to terminate the
Operating Agreements, to perform thereunder, to compel performance and otherwise
to exercise all remedies thereunder; (viii) all rights of a Pledgor to acquire
the rights or interest of any other member in Coeur Mexicana and (ix) all
Proceeds of the foregoing.

“Lien” on any asset means any mortgage, deed of trust, lien, pledge, charge,
security interest, restrictive covenant or easement or encumbrance of any kind
in respect of such asset, whether or not filed, recorded or otherwise perfected
or effective under Applicable Law, or any preference, priority or preferential
arrangement of any kind or nature whatsoever including the interest of a vendor
or lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.

“Operating Agreements” means the bylaws and articles of organization or other
organizational and formation documents and all other agreements, certificates
and other documents which govern the existence, operation and ownership of Coeur
Mexicana, as the same are in effect as of the date hereof and as the same
hereafter may be amended from time to time in accordance with this Agreement.

 

2



--------------------------------------------------------------------------------

“Proceeds” means, collectively, (i) all “proceeds” (as such term is defined in
Section 9-102 of the UCC) with respect to any of the Interests, (ii) whatever is
receivable or received when any of the Interests are sold, collected, exchanged
or otherwise disposed of, whether such disposition is voluntary or involuntary,
and includes, without limitation, all rights to payment, including return
premiums, with respect to any insurance relating thereto and also includes all
interest, dividends and other property receivable or received on account of any
of the Collateral or proceeds thereof, and in any event, shall include all
Distributions or other income from any of the Interests, all collections thereon
or all Distributions with respect thereto, and (iii) all proceeds, products,
accessions, rents, profits, income, benefits, substitutions and replacements of
and to any of the Interests.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

2. Pledge of Collateral.

2.1 As security for the due and punctual payment and performance of all of the
Secured Obligations, each Pledgor hereby grants to the Administrative Agent a
continuing first priority Lien on and security interest in and to a percentage
(which percentage shall be the same for each Pledgor) of the right, title and
interest in the Interests of Coeur Mexicana owned by such Pledgor such that the
aggregate Interests in Coeur Mexicana subject to such Lien equals the lesser of
(i) sixty-five percent (65%) of the total outstanding voting Interests of Coeur
Mexicana and one hundred percent (100%) of the non voting Interests of Coeur
Mexicana and (ii) 100% of all of the Interests of Coeur Mexicana owned by the
Pledgors, in each case, as such Interests may be increased from time to time
pursuant to Section 2.2(f), and all Proceeds (the “Collateral”). Each Pledgor
shall concurrently deliver or cause to be delivered to the Administrative Agent
all certificates or instruments evidencing the Collateral, together with duly
executed stock powers or other appropriate endorsements.

2.2 The Collateral shall be held and disposed of by the Administrative Agent in
accordance with the following provisions:

(a) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may exercise, in addition to its other rights and remedies
hereunder, or under the Credit Agreement, all rights and remedies of a secured
party under the UCC with respect to the Collateral as in effect at the time and
otherwise available by action or actions at law or in equity, including, without
limitation:

(i) to sell, assign and effectively transfer the Collateral either at public or
private sale, at the option of the Administrative Agent, without recourse to
judicial proceedings and without either demand, appraisement, advertisement or
notice (except such notice as is expressly provided herein) of any kind, all of
which are expressly waived;

(ii) to proceed by way of appropriate judicial proceedings to have the
Collateral sold at judicial sale, with or without appraisement; or

 

3



--------------------------------------------------------------------------------

(iii) to pursue any other available legal remedy; and, out of the Proceeds of
the sale of the Collateral, the Administrative Agent shall be entitled to
receive, by preference and priority over all Persons whatsoever, the full
remaining and unpaid balance of the Secured Obligations, together with all
interest, costs, reasonable attorneys’ fees and other charges.

(b) Without limiting the provisions of Section 2.2(a), upon the occurrence and
during the continuation of an Event of Default, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
for any notice required by law or as expressly provided herein) to or upon a
Pledgor, Coeur Mexicana, or any other Person (all and each of which other
demands, defenses, advertisements and notices are hereby waived as further
described below), the Administrative Agent and/or its nominee(s) or designee(s)
may forthwith collect, receive, appropriate and realize upon the Collateral, or
any part thereof, and/or may forthwith sell, assign, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), upon such terms and conditions as the Administrative Agent may deem
advisable and at such prices as the Administrative Agent may deem best, for cash
or on credit or for future delivery without assumption of any credit risk. The
Administrative Agent and/or such nominee(s) or designee(s) shall have the right
upon any public sale or sales, and, to the extent permitted by law, upon any
private sale or sales, to purchase the Collateral so sold, free of any right or
equity of redemption of a Pledgor, which right or equity each Pledgor hereby
waives and/or releases to the extent permitted by Applicable Law. The
Administrative Agent shall apply any Proceeds from time to time held by it and
the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale in accordance with the Credit Agreement. The Administrative
Agent may be the purchaser(s) of any or all of the Collateral at any such sale
and the Administrative Agent shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any public sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any Collateral
payable by the Administrative Agent at such sale. Each purchaser at any such
sale shall hold the property sold absolutely free from any claim or right on the
part of a Pledgor, and each Pledgor hereby waives (to the extent permitted by
Applicable Law) all rights of redemption, stay and/or appraisal which it now has
or may have at any time in the future have under any rule of law or statute now
existing or thereafter enacted. Notwithstanding anything to the contrary
contained in this Agreement, the parties have agreed that (A) before the
Administrative Agent has consummated any sale or other disposition of the
Collateral, it shall have provided written notice to each Pledgor (concurrently
with or following any Event of Default) of its intent to do so not less than 10
days prior to such sale or disposition, and (B) such 10 day period shall be
deemed a commercially reasonable notice period under all circumstances. The
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time to time by announcing the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Pledgor hereby waives any
claims against the Administrative Agent arising by reason of the fact that the
price at which any Collateral may have been sold at such a private sale was less
than the price which might have been obtained at a public sale, even if the
Administrative Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. In connection with any sale of the
Collateral, the Administrative Agent may

 

4



--------------------------------------------------------------------------------

specifically disclaim any warranties of title or the like, and such disclaimer
shall not be considered to adversely affect the commercial reasonableness of
such sale. If the Administrative Agent sells any of the Collateral on credit,
the applicable Pledgor will be credited only with payments actually made by the
purchaser(s) of such Collateral which are received by the Administrative Agent
and applied to the Secured Obligations. In the event a purchaser fails to pay
for the Collateral, the Administrative Agent may resell the Collateral and the
applicable Pledgor shall be credited with the proceeds of the sale.

(c) In addition to the remedies described in Sections 2.2(a) and 2.2(b) above,
upon the occurrence and during the continuance of any Event of Default, (i) the
Administrative Agent and/or its nominee(s) or designee(s) shall have the right
to receive any and all Distributions or other payments paid with respect to the
Collateral, and make application thereof in accordance with this Agreement (and
any dividends and other payments received in trust by a Pledgor for the benefit
of the Administrative Agent shall be segregated from the other funds of such
Pledgor), and (ii) at the Administrative Agent’s election, all Collateral shall
be transferred to the Administrative Agent and/or one or more nominee(s) or
designee(s) thereof, and the Administrative Agent and/or such nominee(s) or
designee(s) may in the name of such Pledgor or in the Administrative Agent’s
and/or such nominee(s)’ or designee(s)’ own name, collect all payments and
assets due such Pledgor pursuant to the Collateral and/or the applicable
Operating Agreements, and the Administrative Agent and/or such nominee(s) or
designee(s) may thereafter exercise (x) all voting and other rights pertaining
to the Collateral, as applicable, to the extent permitted by law, and (y) any
and all rights of conversion, exchange, subscription and any other rights,
privileges or options pertaining to the Collateral as if they were the absolute
owners thereof (including the right to exchange at their discretion any and all
of the Collateral upon the merger, consolidation, reorganization,
recapitalization or other change in the entity structure of Coeur Mexicana), or
upon the exercise by a Pledgor or the Administrative Agent and/or such
nominee(s) or designee(s) of any right, privilege or option pertaining to such
Collateral, and, in connection therewith, the right to deposit and deliver
evidences of the Collateral with any committee, depository, transfer agent,
registrar or other designated agency (upon such terms and conditions as they may
determine), all without liability except to account for property actually
received by them, but neither the Administrative Agent nor any such nominee or
designee shall have any duty to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing. Further,
unless and until the Administrative Agent and/or such nominee(s) or designee(s)
succeed to actual ownership thereof, pursuant to the exercise of the
Administrative Agent’s remedies described in Sections 2.2(a) and 2.2(b) above,
neither the Administrative Agent nor any such nominee or designee shall be
obligated to perform or discharge any obligation, duty or liability in
connection with the Collateral. The rights of the Administrative Agent hereunder
shall not be conditioned or contingent upon the pursuit by the Administrative
Agent of any other right or remedy against any Pledgor or any guarantor, if any,
of the Credit Agreement, or against any other person or entity which may be or
become liable in respect of all or any part of the Secured Obligations or
against any other collateral security therefor, guarantee thereof or right of
offset with respect thereto. Neither the Administrative Agent nor any such
nominee or designee shall be liable for any failure to demand, collect or
realize upon all or any part of the Collateral or for any delay in doing so, nor
shall they be under any obligation to sell or otherwise dispose of any
Collateral upon the request of a Pledgor or any other person or entity or to
take any other action whatsoever with regard to the Collateral or any part
thereof, unless such actions are required by Applicable Law.

 

5



--------------------------------------------------------------------------------

(d) Effective upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent is hereby authorized to and shall apply the
net proceeds of such sale of, or other realization upon, any or all of the
Collateral, after first deducting the costs and expenses of sale, including
reasonable attorneys’ fees and reasonable costs of the Administrative Agent and
its agents, to the payment of the Secured Obligations in accordance with
Section 10.4 of the Credit Agreement, it being understood that this Agreement
shall remain in full force and effect and the Administrative Agent shall retain
all rights hereunder, until the date on which all of the Secured Obligations
have been satisfied in full, after deducting all such costs and expenses. If,
after any sale of the Collateral pursuant to this Section 2.2, there shall be a
balance remaining after the payment of all of the items described above, such
balance shall be paid to persons or entities entitled by law to receive such
balance to allocate among themselves, without any liability resulting from the
allocation thereof on the part of the Administrative Agent.

(e) Following the occurrence and during the continuance of an Event of Default,
in addition to any other remedies available to the Administrative Agent
hereunder and without imposing upon the Administrative Agent any duty to do so,
the Administrative Agent may, in its sole and absolute discretion, pay,
purchase, contest or compromise any encumbrance, charge or Lien which is prior
or superior to its security interest in the Collateral and pay all expenses
incurred in connection therewith (any payment or expense so incurred shall be
deemed Secured Obligations and shall be immediately due and payable and secured
hereby), all of which shall be deemed authorized by each Pledgor.

(f) In the event that a Pledgor purchases or otherwise acquires or obtains any
additional Interests in Coeur Mexicana or any rights, options, subscriptions or
warrants to acquire such Interests (subject to the limitation set forth in
Section 2.1), all such Interests, options, rights, subscriptions or warrants
shall automatically be deemed to be included as part of the Interests for
purposes of the definition of Collateral. If any such Interests are to be
evidenced by a certificate, any such additional certificates shall be promptly
delivered to the Administrative Agent, together with assignments related
thereto, or other instruments appropriate to transfer a certificate representing
any Interests, duly executed in blank. Such Pledgor shall deliver to the
Administrative Agent all subscriptions, warrants, options and all such other
rights, and upon the delivery to the Administrative Agent, the Administrative
Agent shall hold such subscriptions, warrants, options and other rights as
additional collateral pledged to secure the Secured Obligations; provided,
however, that if the Administrative Agent determines, in its sole discretion,
that the value of any such subscriptions, warrants, options or other rights
shall terminate, expire or be materially reduced in value by holding the same as
Collateral, the Administrative Agent shall have the right (but not the
obligation), in its sole discretion, to sell or exercise the same, and if
exercised, then the monies disbursed by the Administrative Agent in connection
therewith shall become part of the Secured Obligations and all the stock,
securities, evidences of indebtedness and other items so acquired shall be
titled in the name of the applicable Pledgor and shall become part of the
Collateral.

 

6



--------------------------------------------------------------------------------

(g) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, and (iii) the
Secured Obligations shall not have become immediately due and payable, upon the
written request of any Pledgor, the Administrative Agent shall promptly execute
and deliver to such Pledgor, at such Pledgor’s sole cost and expense, such
assignments or other transfers as may be necessary to reassign to, or restore
in, such Guarantor any such rights, title and interests as may have been
assigned or granted to the Administrative Agent as aforesaid; provided, after
giving effect to such reassignment, the Administrative Agent’s security interest
granted pursuant hereto, as well as all other rights and remedies of the
Administrative Agent granted hereunder, shall continue to be in full force and
effect.

(h) Each Pledgor hereby expressly agrees and acknowledges that the Interests are
not of a type customarily sold on a recognized market and the Administrative
Agent may be unable to effect a public sale of any or all of the Interests by
reason of certain laws, including the Securities Act of 1933, as amended (the
“Securities Act”), or any other applicable laws or regulations, including the
laws of Mexico. Moreover, each Pledgor expressly agrees and acknowledges that
there may be legal restrictions or limitations affecting the Administrative
Agent in any attempts to dispose of certain portions of the Collateral in the
enforcement of its rights and remedies hereunder. For these reasons, and without
limiting the generality of the other provisions of this Agreement, the
Administrative Agent is hereby authorized by each Pledgor, but not obligated, in
the event of an Event of Default giving rise to the Administrative Agent’s
rights to sell or otherwise dispose of the Collateral, and after the giving of
any notices required herein, to sell all or any part of the Collateral at
private sale, subject to an investment letter or in any other manner which will
not require the Collateral, or any part thereof, to be registered in accordance
with the Securities Act, or other applicable rules and regulations promulgated
thereunder, or any other law or regulation, at the best price reasonably
obtainable by the Administrative Agent at any such private sale or other
disposition in the manner mentioned above, and each Pledgor specifically
acknowledges that any such disposition shall be commercially reasonable under
the UCC, even though any such private sales may be at prices and on terms less
favorable than those obtainable through a public sale without such restrictions,
and agrees that the Administrative Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the issuer thereof to register it for sale as
a registered security under the Securities Act or under applicable state
securities laws, even if such issuer would, or should agree to, so register it.
The Administrative Agent is also hereby authorized by each Pledgor, but not
obligated, to take such actions, give such notices, obtain such consents, and do
such other things as the Administrative Agent may deem required or appropriate
in the event of a sale or disposition of any of the Collateral. If the
Administrative Agent determines to exercise its right to sell any or all of the
Collateral, upon written request, each Pledgor shall and shall cause Coeur
Mexicana to furnish to the Administrative Agent all such information as the
Administrative Agent may request in order to determine the number of shares and
other instruments included in the Collateral which may be sold by the
Administrative Agent in exempt transactions under the Securities Act and the
rules and regulations of the Securities and Exchange Commission or any other
applicable exchange thereunder, as the same are from time to time in effect.
Each Pledgor clearly understands that the Administrative Agent may at its
discretion approach a restricted number of potential

 

7



--------------------------------------------------------------------------------

purchasers and that a sale under such circumstances may yield a lower price for
the Collateral, or any part or parts thereof, than would otherwise be obtainable
if same were registered and sold in the open market. Each Pledgor agrees: (i) in
the event the Administrative Agent shall, upon an Event of Default, sell the
Collateral, or any portion thereof, at such private sale or sales, the
Administrative Agent shall have the right to rely upon the advice and opinion of
any member firm of a national securities exchange as to the best price
reasonably obtainable upon such private sale thereof; and (ii) that such
reliance shall be conclusive evidence that the Administrative Agent handled such
matter in a commercially reasonable manner under the UCC.

(i) The Secured Obligations of each Pledgor under or in respect of this
Agreement are independent of any Secured Obligations of the Borrowers or any
other Credit Party under or in respect of the Credit Agreement, and a separate
action or actions may be brought and prosecuted against each Pledgor to enforce
this Agreement, irrespective of whether any action is brought against the
Borrowers, any other Credit Party or the other Pledgor or whether the Borrowers,
any other Credit Party or the other Pledgor are joined in any such action or
actions. The liability of each Pledgor under this Agreement shall be
irrevocable, absolute and unconditional irrespective of, and, to the maximum
extent permitted under law, each Pledgor hereby irrevocably waives any defenses
it may now have or hereafter acquire in any way relating to the foregoing or any
or all of the following (in each case, subject to Section 6.17): (i) any lack of
validity or enforceability of the Credit Agreement or any agreement or
instrument relating thereto or any release or impairment of any collateral or
lack of validity or perfection thereof or any guaranty or other credit support
for the Secured Obligations; (ii) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Secured Obligations, or
any other amendment or waiver of or any consent to departure from the Credit
Agreement, including, without limitation, any increase in the Secured
Obligations; (iii) any defense, set-off or counterclaim (other than a defense of
payment in full) which may at any time be available to or be asserted by the
Borrowers, any other Pledgor or any other Person against the Administrative
Agent or any other Secured Party; (iv) the insolvency of any Pledgor or other
Credit Party; and (v) any other circumstance relating to any Secured Obligations
which might otherwise constitute a legal or equitable discharge of or defense of
a Pledgor or surety, other than payment in full in cash.

(j) This Agreement shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Secured Obligations is
rescinded, disgorged or must otherwise be returned by the Administrative Agent
or any other Person upon the insolvency, bankruptcy or reorganization of either
Borrower, any other Credit Party, or the other Pledgor or otherwise.

(k) Each Pledgor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Secured Obligations and any requirement that the
Administrative Agent take any action against either Borrower, any other Credit
Party, the other Pledgor or any other Person. When making any demand hereunder
or otherwise pursuing its rights and remedies hereunder against any Pledgor, the
Administrative Agent may, but shall be under no obligation to, make a similar
demand on or otherwise pursue such rights and remedies as it may have against a

 

8



--------------------------------------------------------------------------------

Borrower, any Pledgor or any other Person or against any collateral security or
guarantee for the Secured Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent to make any such demand, to
pursue such other rights or remedies or to collect any payments from a Borrower,
any other Pledgor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
a Borrower, any other Pledgor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Pledgor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent against any Pledgor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

(l) Each Pledgor acknowledges that it will receive substantial direct and
indirect benefits from the arrangements contemplated by the Credit Agreement and
that the waivers set forth herein are knowingly made in contemplation of such
benefits. If any Pledgor shall be entitled to subrogation as a result of the
pledge hereunder or any enforcement against any Collateral, then each such
Pledgor hereby agrees that such subrogation shall be subordinated to and shall
not be enforceable until, the prior payment in full in cash of all Secured
Obligations.

(m) The Pledgors shall obtain an acknowledgment and consent from Coeur Mexicana
with respect to the pledge of its Interests as contemplated hereby,
substantially in the form attached hereto as Exhibit A.

3. Representations and Warranties of Pledgors. Each Pledgor hereby represents
and warrants and agrees that:

3.1 Ocampo Services is the record and beneficial owner of 98.79% of the equity
interests in Coeur Mexicana as of the date hereof. Ocampo Resources is the
record and beneficial owner of 1.21% of the equity interests in Coeur Mexicana
as of the date hereof. Together, the interests of Ocampo Resources and Ocampo
Services represent 100% of the outstanding partnership, membership, equity,
capital stock, ownership or other equity interests in Coeur Mexicana.

3.2 The execution, delivery and performance of this Agreement by such Pledgor,
and the exercise of any rights of the Administrative Agent under this Agreement,
will not cause a violation of or a default under the Operating Agreements of
Coeur Mexicana, except where such violation or default could not reasonably be
expected to have a Material Adverse Effect.

3.3 All material consents required for each Pledgor to execute, deliver and
perform under this Agreement have been obtained, other than any such consents
for which the failure to obtain could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

3.4 Such Pledgor consents to the grant by the other Pledgor of a security
interest in all Collateral to the Administrative Agent and, without limiting the
foregoing, consents to the transfer of any Collateral to the Administrative
Agent or its nominee following exercise of remedies after the occurrence and
during the continuance of an Event of Default and

 

9



--------------------------------------------------------------------------------

to the substitution of the Administrative Agent or its nominee as a partner
under the Operating Agreements following the exercise of remedies after the
occurrence and during the continuance of an Event of Default with all the rights
and powers related thereto.

4. Voting Rights; Distributions. So long as no Event of Default shall have
occurred and be continuing: (a) each Pledgor shall be permitted to exercise all
voting and other rights with respect to the Collateral; and (b) each Pledgor
shall be entitled to make and receive Distributions paid in respect of the
Collateral.

5. Power of Attorney. Each Pledgor hereby irrevocably appoints and instructs the
Administrative Agent (and its nominees and designees) as its attorney-in-fact to
take any and all actions necessary and proper, upon notice to each Pledgor, or
to carry out the intent of this Agreement and to perfect and protect the lien,
pledge, assignment and security interest of the Administrative Agent created
hereunder, provided, however, that the Administrative Agent shall not exercise
such grant except after the occurrence and during the continuance of an Event of
Default. Each Pledgor hereby ratifies, approves and confirms all actions taken
by the Administrative Agent and its agents and attorneys-in-fact pursuant to
this Section 5. Neither the Administrative Agent, nor any said agent or
attorney-in-fact will be liable for any acts of commission or omission nor for
any error of judgment or mistake of fact or law with respect to its dealings
with the Collateral, except for acts constituting gross negligence or willful
misconduct. This power of attorney, being coupled with an interest, is
irrevocable until the date this Agreement is terminated pursuant to
Section 6.17. Without limiting the foregoing, if a Pledgor fails to perform any
agreement or obligation contained herein, the Administrative Agent may itself
perform, or cause performance of, where necessary or advisable in the name or on
behalf of such Pledgor, and at the expense of such Pledgor, as applicable.

6. Miscellaneous

6.1 Notices. All notices and communications hereunder shall be given to the
addresses and otherwise made in accordance with Section 12.1 of the Credit
Agreement; provided that notices and communications to the Pledgors shall be
directed to the Pledgors, at the address of the Parent set forth in Section 12.1
of the Credit Agreement.

6.2 Amendments, Waivers and Consents. None of the terms or provisions of this
Agreement may be amended, supplemented or otherwise modified, nor may they be
waived, nor may any consent be given, except in accordance with Section 12.2 of
the Credit Agreement.

6.3 No Assumption of Obligations; No Liability. The Administrative Agent shall
neither assume any of the obligations of a Pledgor, including, without
limitation, any claims that may arise or exist under or in connection with the
Operating Agreements, nor shall the Administrative Agent be deemed to be a
member or partner, as the case may be, of Coeur Mexicana. Neither the
Administrative Agent nor any of its directors, officers, employees or agents
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of a Pledgor or
otherwise.

 

10



--------------------------------------------------------------------------------

6.4 Governing Law; Jurisdiction; Venue; Service of Process.

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York) without
reference to the conflicts of law principles thereof.

(b) Submission to Jurisdiction. Each Pledgor irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
state and federal courts of the State of New York sitting in the County of New
York and of the United States District Court of the Southern District of New
York, and any appellate court thereof, in any action or proceeding arising out
of or relating to this Agreement or any other Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by Applicable Law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Loan Document shall affect any right that the Administrative Agent or
any other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against either Pledgor or
its properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each Pledgor irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1 of the Credit
Agreement. Nothing in this Agreement will affect the right of any party hereto
to serve process in any other manner permitted by Applicable Law.

(e) Appointment of the Parent as Agent for the Pledgors. Each Pledgor hereby
irrevocably appoints and authorizes the Parent to act as its agent for service
of process and notices required to be delivered under this Agreement or under
the other Loan Documents, it being understood and agreed that receipt by the
Parent of any summons, notice or other similar item shall be deemed effective
receipt by each Pledgor.

6.5 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO

 

11



--------------------------------------------------------------------------------

REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

6.6 Injunctive Relief.

(a) Each Pledgor recognizes that, in the event such Pledgor fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement
or any other Loan Document, any remedy of law may prove to be inadequate relief
to the Administrative Agent and the other Secured Parties. Therefore, each
Pledgor agrees that the Administrative Agent and the other Secured Parties, at
the option of the Administrative Agent and the other Secured Parties, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.

(b) The Administrative Agent, the other Secured Parties and each Pledgor hereby
agree that no such Person shall have a remedy of punitive or exemplary damages
against any other party to a Loan Document and each such Person hereby waives
any right or claim to punitive or exemplary damages that they may now have or
may arise in the future in connection with any dispute, whether such dispute is
resolved through arbitration or judicially.

6.7 No Waiver By Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 6.2), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No delay or failure to take
action on the part of the Administrative Agent or any other Secured Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver by the Administrative
Agent or any other Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The enumeration of the rights and remedies of the
Administrative Agent and the other Secured Parties set forth in this Agreement
is not intended to be exhaustive and the exercise by the Administrative Agent
and the other Secured Parties of any right or remedy shall not preclude the
exercise of any other rights or remedies, all of which shall be cumulative and
shall be in addition to any other right or remedy given hereunder or under the
other Loan Documents or that may now or hereafter exist at law or in equity or
by suit or otherwise.

6.8 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; except that no Pledgor may assign or otherwise
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and the other Lenders (except as
otherwise provided in the Credit Agreement).

 

12



--------------------------------------------------------------------------------

6.9 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only and neither limit nor amplify the provisions of this Agreement.

6.10 Severability of Provisions. Any provision of this Agreement or any other
Loan Document which is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

6.11 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement or any document or instrument delivered in
connection herewith by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other document or instrument, as applicable.

6.12 Integration. This Agreement comprises the complete and integrated agreement
of the parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter.

6.13 Advice of Counsel; No Strict Construction. Each of the parties represents
to each other party hereto that it has discussed this Agreement with its
counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

6.14 Acknowledgements.

(a) Each Pledgor hereby acknowledges that:

(i) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement to which it is a party;

(ii) it has received a copy of the Credit Agreement and has reviewed and
understands same;

(iii) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Pledgor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Pledgors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of a pledgor and creditor; and

 

13



--------------------------------------------------------------------------------

(iv) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Secured Parties or among the Pledgors and the Secured Parties.

6.15 All Powers Coupled With Interest. All powers of attorney and other
authorizations granted to the Secured Parties, the Administrative Agent and any
Persons designated by the Administrative Agent or any other Secured Party
pursuant to any provisions of this Agreement or any of the other Loan Documents
shall be deemed coupled with an interest and shall be irrevocable so long as any
of the Secured Obligations remain unpaid or unsatisfied, any of the Commitments
remain in effect or the Credit Facility has not been terminated.

6.16 Secured Parties. Each Secured Party not a party to the Credit Agreement who
obtains the benefit of this Agreement shall be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
the Credit Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Secured Party, the Administrative Agent and each of its Affiliates
shall be entitled to all the rights, benefits and immunities conferred under
Article XI of the Credit Agreement.

6.17 Termination. Upon (a) the termination of the Revolving Credit Commitment,
(b) payment in full of all Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made), (c) the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Bank shall have been made) and
(d) termination of the Credit Agreement, the security interest and Liens granted
hereby shall automatically terminate hereunder and of record and all rights to
the Collateral shall revert to the Pledgors. Upon any such termination, the
Administrative Agent shall, at the Pledgors’ request and expense, return all
Collateral in the possession of the Administrative Agent and execute and deliver
to the Pledgors, or otherwise authorize the filing of such documents as the
Pledgors shall reasonably request in connection with such termination, including
financing statement amendments to evidence such termination.

[Signature page follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first written
above.

 

PLEDGORS:

Ocampo Resources, Inc.,

a Nevada corporation

By:       Name:   Title:

Ocampo Services, Inc.,

a Nevada corporation

By:       Name:   Title: ADMINISTRATIVE AGENT: Wells Fargo Bank, National
Association. By:       Name:   Title:



--------------------------------------------------------------------------------

EXECUTION VERSION

SCHEDULE 1.1

Lenders

 

Wells Fargo Bank, National Association    Barclays Bank PLC    Union Bank, N.A.
  



--------------------------------------------------------------------------------

SCHEDULE 6.2

Mortgaged Property

 

Property Description

  

State

  

County/Recording

District

  

Owner

Kensington Mine

   Alaska    Juneau    Coeur Alaska, Inc.

Rochester Mine

   Nevada    Pershing    Coeur Rochester, Inc.

 

2



--------------------------------------------------------------------------------

SCHEDULE 7.1

Jurisdictions of Organization and Qualification

 

Credit Party or Subsidiary

 

Jurisdiction of Organization

 

Other Jurisdictions of

Qualification

Coeur d’Alene Mines Corporation

  Idaho  

Coeur Explorations, Inc.

  Idaho   Nevada

Coeur Alaska, Inc.

  Delaware   Alaska

Coeur Rochester, Inc.

  Delaware   Nevada, Idaho

Coeur South America Corp.

  Delaware   Chile

Coeur Sub One, Inc.

  Delaware  

Coeur Sub Two, Inc.

  Delaware  

Coeur New Zealand, Inc.

  Delaware   Idaho

Ocampo Resources, Inc.

  Nevada  

Ocampo Services, Inc.

  Nevada  

Mexco Holdings, LLC

  Nevada  

Mexco Resources, LLC

  Nevada  

Callahan Mining Corporation

  Arizona   Idaho, Michigan

Coeur d’Alene Mines

Australia Pty Ltd.

  Australia  

Bolnisi Gold Pty Ltd.

  Australia  

Fairview Gold Pty Ltd.

  Australia  

CDE Australia Pty Ltd

  Australia  

Servicios Administrativos

Palmarejo, S.A. de C.V.

  Mexico  

CDE Mexico, S.A. de C.V.

  Mexico  

Coeur Mexicana, S.A. de C.V.

  Mexico  

Palmarejo Silver and Gold ULC

  Canada  

Coeur Tanzania Limited

  Tanzania  

CDE Tanzania Limited

  Tanzania  

Empresa Minera Manquiri S.A.

  Bolivia  

Coeur Argentina, S.R.L

  Argentina  

Coeur Gold New Zealand, Ltd.

  New Zealand  

Golden Cross Joint Venture

  New Zealand  



--------------------------------------------------------------------------------

SCHEDULE 7.2

Subsidiaries and Capitalization

 

Credit Party or

Subsidiary

  

Authorized

Capital Stock

  

Outstanding Capital

Stock and Holder(s)

  

Other Outstanding

Options, Warrants, Etc.

and Holder(s)

Coeur d’Alene Mines Corporation   

150,000,000 Common shares

 

10,000,000 Preferred shares

   See Attachment A    See Attachment B Coeur Explorations, Inc.    2,500 Common
shares    2,500 shares (Coeur d’Alene Mines Corporation)    None. Coeur Alaska,
Inc.    1,000 shares    100 Common shares (Coeur d’Alene Mines Corporation)   
None. Coeur Rochester, Inc.    60,000,000 Common shares    1,000 Common shares
(Coeur d’Alene Mines Corporation)    None. Coeur South America Corp.    100,000
Common shares    10,000 Common shares (Coeur d’Alene Mines Corporation)    None.
Coeur Sub One, Inc.    100 Common shares    100 Common shares (Coeur d’Alene
Mines Corporation)    None. Coeur Sub Two, Inc.   

100 Common shares

 

1 Preferred share

  

100 Common shares (Coeur d’Alene Mines Corporation)

 

1 Preferred share (Coeur South America Corp.)

   None. Coeur New Zealand, Inc.    100 Common shares    100 Common shares
(Callahan Mining Corporation)    None. Ocampo Resources, Inc.   

1,000 Common shares (Coeur Sub Two, Inc.)

 

10 Series A Preferred shares

  

1,000 Common shares (Coeur Sub Two, Inc.)

 

10 Series A Preferred shares (Palmarejo Silver and Gold ULC)

   None. Ocampo Services, Inc.   

1,000 Common shares

 

10 Series A Preferred shares

  

1,000 Common shares (Coeur Sub Two, Inc.)

 

10 Series A Preferred shares (Palmarejo Silver and Gold ULC)

   None. Mexco Holdings, LLC    LLC Interest    All LLC Interest held by
Fairview Gold Pty Ltd    None. Mexco Resources, LLC    LLC Interest    All LLC
Interest held by Fairview Gold Pty Ltd    None. Callahan Mining Corporation   
1,000 Common shares    1,000 Common shares (Coeur d’Alene Mines Corporation)   
None. Coeur d’Alene Mines Australia Pty Ltd.    2 ordinary shares    2 ordinary
shares (Coeur Sub Two, Inc.)    None.



--------------------------------------------------------------------------------

Credit Party or

Subsidiary

  

Authorized

Capital Stock

  

Outstanding Capital

Stock and Holder(s)

  

Other Outstanding

Options, Warrants, Etc.

and Holder(s)

Bolnisi Gold Pty Ltd.    285,542,321 ordinary shares    285,542,321 ordinary
shares (Coeur d’Alene Mines Australia Pty Ltd.)    None. Fairview Gold Pty Ltd.
   563,421 ordinary shares    563,421 ordinary shares (Bolnisi Gold Pty Ltd.)   
None. CDE Australia Pty Ltd   

1,275,285 ordinary shares

 

 

16,675,120 redeemable

preference shares

  

1,275,285 ordinary shares (Coeur d’Alene Mines Corporation)

 

16,675,120 redeemable preference shares (Coeur d’Alene Mines Corporation)

   None. Servicios Administrativos Palmarejo, S.A. de C.V.    50 Series A shares
  

25 Series A shares (Mexco Holdings, LLC)

 

25 Series A shares (Mexco Resources, LLC)

   None. CDE Mexico, S.A. de C.V.    500 Series B shares   

499 Series B shares (Coeur Explorations, Inc.)

 

1 Series B share (Coeur d’Alene Mines Corporation)

   None. Coeur Mexicana, S.A. de C.V.    1,494,210 Series A shares   

1,476,189 Series A shares (Ocampo Services, Inc.)

 

18,021 Series A shares (Ocampo Resources, Inc.)

   None. Palmarejo Silver and Gold ULC    Unlimited Common shares    94,335,238
Common shares (Fairview Gold Pty Ltd)    None. Coeur Tanzania Limited   
25,000,000 ordinary shares    2 shares (Coeur d’Alene Mines Corporation)   
None. CDE Tanzania Limited    25,000,000 ordinary shares    2 shares (Coeur
Tanzania Limited)    None. Empresa Minera Manquiri S.A.    12,422 Acciones   

12,397 Acciones (Coeur d’Alene Mines Corporation)

 

24 Acciones. (Coeur Explorations, Inc.)

 

1 Acciones (Coeur South America Corporation)

   None. Coeur Argentina, S.R.L    4,872,640 quotas   

4,812,000 quotas (Coeur d’Alene Mines Corporation)

 

60,640 quotas (Coeur South America Corp.)

   None. Coeur Gold New Zealand, Ltd.    4,690,000 shares    4,690,000 Shares
(Coeur New Zealand, Inc.)    None. Golden Cross Joint Venture    100%
Participating Interest   

80% (Coeur Gold New Zealand, Ltd.)

 

20% (Viking Mining Company Limited)

   None.

 

5



--------------------------------------------------------------------------------

SCHEDULE 7.3

Organizational Structure

See attached.



--------------------------------------------------------------------------------

 

LOGO [g392162g69e67.jpg]



--------------------------------------------------------------------------------

SCHEDULE 7.12

ERISA Plans

None.



--------------------------------------------------------------------------------

SCHEDULE 7.15

Labor and Collective Bargaining Agreements

 

A. Agreements

 

  1. Argentina Labor Agreement, dated as of July 1, 2011, between Empresa Coeur
Argentina, S.R.L. and Associacion Obrera Minera Argentina.

 

  2. Bolivia Labor Agreement, dated as of July 30, 2010, between Empresa Minera
Manquiri S.A. and Sindicato de la Empresa Minera Manquiri.

 

B. Pending, threatened or contemplated strikes, work stoppages or other
collective labor disputes

 

  1. Recent employee disruptions at the Palmarejo mine, as disclosed in writing
to the Administrative Agent.



--------------------------------------------------------------------------------

SCHEDULE 7.20

Real Property

 

A. Owned, Leased or Subleased Real Property

 

Description

   Location    Owner Palmarejo Mine    Chihuahua, Mexico    Coeur Mexicana, S.A.
de C.V.

Yecora and La Guitarra

properties related to explorations

   Chihuahua, Mexico    Coeur Mexicana, S.A. de C.V. San Bartolome Mine    Tomas
Frias Province, Bolivia    Empresa Minera Manquiri S.A. Kensington Mine   
Juneau Recording District, Alaska    Coeur Alaska, Inc. Rochester Mine   
Pershing County, Nevada    Coeur Rochester, Inc. Martha Mine    Santa Cruz
Province, Argentina    Coeur Argentina, S.R.L. Endeavor Mine – certain interests
in silver production and reserves    New South Wales, Australia    CDE Australia
Pty. Ltd. Certain discovery claims and exploitation concessions related to
exploration.    Santa Cruz Province, Argentina    Coeur Argentina, S.R.L.
Inactive real property    Shoshone County, Idaho


Kootenai County, Idaho

   Coeur d’Alene Mines Corporation Corporate Offices    Kootenai County, Idaho
   Coeur d’Alene Mines Corporation Mining concessions related to explorations   
Nor Chichas Province, Bolivia    Empresa Minera Manquiri S.A.

B. Exceptions

 

  1. Certain unpatented mining claims located in the State of Nevada, which are
the subject of Coeur Rochester, Inc. vs. Rye Patch Gold US Inc. et al. and
related litigation.

 

  2. Certain leased unpatented mining claims by and between (i) Coeur
Explorations, Inc. and Ruddock Resources, Inc.; and (ii) Coeur Rochester, Inc.
and Sun Coke Energy, Inc., located in the State of Nevada, which may be affected
by the outcome of Coeur Rochester, Inc. vs. Rye Patch Gold US Inc. et al. and
related litigation.

 

  3. Litigation related to disputed ownership of a certain mining concession
known as “La Estrella,” located in the Municipality of Chinipas, Chihuahua,
Mexico, which is the subject of Corporación Amermin, S.A. de C.V. vs. Coeur
Mexicana, S.A. de C.V., et al.



--------------------------------------------------------------------------------

SCHEDULE 7.23

Litigation

 

1. Coeur Rochester, Inc. vs. Rye Patch Gold US Inc. et al. and other litigation
related to certain unpatented mining claims located in the State of Nevada.

 

2. Great Basin Resource Watch, IBLA No. 2011-60, a pending administrative appeal
in the U.S. Department of the Interior Board of Land Appeals brought by an
environmental group, challenging the U.S. Bureau of Land Management approval of
certain Coeur Rochester, Inc. operations on federal lands at the Rochester Mine
site.

 

3. Litigation related to disputed ownership of a certain mining concession known
as “La Estrella,” located in the Municipality of Chinipas, Chihuahua, Mexico,
which is the subject of Corporación Amermin, S.A. de C.V. vs. Coeur Mexicana,
S.A. de C.V., et al.



--------------------------------------------------------------------------------

SCHEDULE 9.1

Existing Indebtedness

 

1. Indebtedness incurred pursuant to the Amended and Restated Promissory Note,
dated as of May 14, 2008, between Coeur d’Alene Mines Australia Pty Ltd., as
payor, and Coeur Sub Two, Inc., as payee, in an initial principal amount of
$300,000,000.00.

 

2. Indebtedness incurred pursuant to the Promissory Note, dated December 31,
2008, between Coeur Mexicana, S.A., de C.V., as payor, and Coeur Sub Two, Inc.,
as payee, in an initial principal amount of $211,280,697.30.

 

3. Indebtedness incurred pursuant to the Loan Agreement for the Financing of
Exports, dated June 6, 2007, between Coeur d’Alene Mines Corporation, as lender,
and Empresa Minera Manquiri S.A., as borrower, providing for a line of credit to
the borrower in the initial principal amount of $225,000,000.00.

 

4. Indebtedness incurred pursuant to the Pre-Export Financing Facility
Agreement, dated January 16, 2012, between Coeur d’Alene Mines Corporation, as
lender, and Coeur Argentina S.R.L., as borrower, providing for a line of credit
to the borrower in the initial principal amount of $12,000,000.00.

 

5. Indebtedness incurred pursuant to the Master Purchase Contract & Bill of
Sale, between Coeur Alaska, Inc. and Auramet Trading, LLC.

 

6. Net Indebtedness outstanding as of the Closing Date under those certain
foreign currency hedging transactions by and between the Coeur d’Alene Mines
Corporation and Wells Fargo Bank, N.A.

 

7. Obligations incurred pursuant to the Financial Support Letter Agreement,
dated May 30, 2012, between Coeur d’Alene Mines Corporation and Fairview Gold
Ltd.

 

8. Obligations incurred pursuant to the Financial Support Letter Agreement,
dated May 30, 2012, between Coeur d’Alene Mines Corporation and Bolnisi Gold Pty
Ltd.

 

9. Obligations incurred pursuant to the Financial Support Letter Agreement,
dated May 30, 2012, between Coeur d’Alene Mines Corporation and Coeur d’Alene
Mines Australia Pty Ltd.

 

10. Indebtedness incurred pursuant to the Loan Agreement, dated July 14, 2005,
as amended, between Coeur d’Alene Mines Corporation, as lender, and CDE
Australia Pty Limited, as borrower, providing for a line of credit to the
borrower in the initial principal amount of $45,000,000.



--------------------------------------------------------------------------------

SCHEDULE 9.2

Existing Liens

Liens in favor of Auramet Trading, LLC (“Auramet”) as buyer under the Master
Purchase Contract & Bill of Sale concerning the sale of refined gold and advance
payment funding of gold concentrate and refined gold



--------------------------------------------------------------------------------

SCHEDULE 9.3

Existing Loans, Advances and Investments

 

1. 50% of the outstanding ownership interests of CDE Tanzania Limited, held by
Coeur d’Alene Mines Corporation.

 

2. Rights in 51% of and options granting it the right to acquire up to 71% of
the participating and managing equity interest in the Joaquin Project,
Argentina, held by Coeur Argentina, S.R.L.

 

3. 9.77% of the outstanding shares of Apogee Silver Ltd., a Bolivian development
company, held by Coeur d’Alene Mines Corporation.

 

4. 12.74% of the outstanding shares of Silver Bull Resources, Inc., which holds
rights to a silver deposit in Coahuila, Mexico, held by Coeur d’Alene Mines
Corporation.

 

5. Warrants representing 3.43% of the outstanding shares of Caracara Silver,
Inc., which holds rights in a silver deposit in southern Peru, held by Coeur
d’Alene Mines Corporation.

 

6. Warrants representing 5.62% of the outstanding shares of Huldra Silver, Inc.,
a producer and exploration company in British Columbia, held by Coeur d’Alene
Mines Corporation.

 

7. 7.61% of the outstanding shares of Soltoro Ltd., which holds rights to a
silver deposit in Jalisco, Mexico, held by Coeur d’Alene Mines Corporation.

 

8. 0.73% of the outstanding shares of Sinchao Metals Corp., held by Coeur
d’Alene Mines Corporation.



--------------------------------------------------------------------------------

SCHEDULE 9.7

Transactions with Affiliates

 

1. Transactions contemplated by the Amended and Restated Promissory Note, dated
as of May 14, 2008, between Coeur d’Alene Mines Australia Pty Ltd., as payor,
and Coeur Sub Two, Inc., as payee.

 

2. Transactions contemplated by the Promissory Note, dated December 31, 2008,
between Coeur Mexicana, S.A. de C.V., as payor, and Coeur Sub Two, Inc., as
payee.

 

3. Transactions contemplated by the Loan Agreement for the Financing of Exports,
dated June 6, 2007, between Coeur d’Alene Mines Corporation, as lender, and
Empresa Minera Manquiri S.A., as borrower.

 

4. Transactions contemplated by the Pre-Export Financing Facility Agreement,
dated January 16, 2012, between Parent, as lender, and Coeur Argentina, S.R.L.,
as borrower.

 

5. Consulting services provided BlueWater Strategies LLC, pursuant to the
Engagement Agreement dated as of January 1, 2012 between Coeur d’Alene Mines
Corporation and BlueWater Strategies LLC. Andrew Lundquist, a member of the
board of directors of Coeur d’Alene Mines Corporation, is managing partner of
BlueWater Strategies LLC.